Exhibit 10.18
 
CREDIT AGREEMENT
 
dated as of July 1, 2011,
 
among
 
PHC, INC.,
 
as Borrower,
 
and
 
THE GUARANTORS PARTY HERETO,
 
as Guarantors,
 
THE LENDERS PARTY HERETO
 
and
 
JEFFERIES FINANCE LLC,
as Arranger, Book Manager, Documentation Agent,
Administrative Agent and Collateral Agent
and
 
JEFFERIES FINANCE LLC,
as Syndication Agent
 
and
 
JEFFERIES GROUP, INC.,
 
as Issuing Bank
 
and
 
JEFFERIES FINANCE LLC,
 
as Swingline Lender
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS……………………………………………………………………....
1
Section 1.01
Defined Terms……………………………………………………………………
1
Section 1.02
Classification of Loans and Borrowings…………………………………………
36
Section 1.03
Terms Generally……………………………….…..................................................
36
Section 1.04
Accounting Terms; GAAP………………….……………………………………
37
Section 1.05
Pro Forma Calculations…………………….……………………………………
37
Section 1.06
Rounding…………………………………………………………………………
37
Section 1.07
Resolution of Drafting Ambiguities……….…………………………………….
37
     
ARTICLE II
THE CREDITS……………………………………………….…………………….
37
     
Section 2.01
Commitments…………...………...…………………….………………….……
37
Section 2.02
Loans……………………………………………………..….…………………..
38
Section 2.03
Borrowing Procedure……………………………………....……………………
39
Section 2.04
Evidence of Debt; Repayment of Loans…………………………………………
40
Section 2.05
Fees…………………………………………………….………………………..
40
Section 2.06
Interest on Loans……………………………………….……….…………….…
41
Section 2.07
Termination and Reduction of Commitments…………….……………………..
42
Section 2.08
Interest Elections………………………………………..………..........................
42
Section 2.09
Amortization of Term Borrowings………………………....……………………
44
Section 2.10
Optional and Mandatory Prepayments of Loans…………….…………………...
44
Section 2.11
Alternate Rate of Interest………………………………………………………..
47
Section 2.12
Increased Costs; Change in Legality…………………………………………….
47
Section 2.13
Breakage Payments……………………………………………………………...
49
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs…………………..
49
Section 2.15
Taxes…………………………………………………………………………….
50
Section 2.16
Mitigation Obligations; Replacement of Lenders……….…………………..…..
53
Section 2.17
Swingline Loans…………………………………………..…………………......
55
Section 2.18
Letters of Credit………………………………………………………………...
57
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES……………………………...……....
62
     
Section 3.01
Organization; Powers; Licensing and Accreditation…………………………....
62
Section 3.02
Authorization; Enforceability…………………………………………………..
63
Section 3.03
No Conflicts; No Default; Etc………………………………………………….
63
Section 3.04
Financial Statements; Projections……………….……………………………..
63
Section 3.05
Properties………………………………………………………………………
64
Section 3.06
Intellectual Property……………………………………………………………
65
Section 3.07
Equity Interests and Subsidiaries………………………………………………
66
Section 3.08
Litigation; Compliance with Legal Requirements………….………………….
67
Section 3.09
Agreements…………………………………………………………………….
68
Section 3.10
Federal Reserve
Regulations…………………….…............................................
69
Section 3.11
Investment Company Act, etc…………...……………………………………...
69
Section 3.12
Use of Proceeds………………………………………………………………..
69
Section 3.13
Taxes………………………………….…………...…..……………………….
69
Section 3.14
No Material Misstatements……………………...……………………………..
69
Section 3.15
Labor Matters…………………………………………………………………..
70


 
 

--------------------------------------------------------------------------------

 

Section 3.16
Solvency…………………………….…………………………………………..
70
Section 3.17
Employee Benefit Plans……………………..………………………………….
70
Section 3.18
Environmental Matters…………………………..……………………………...
71
Section 3.19
Insurance………………………………………..………………………………
72
Section 3.20
Security Documents…………………………..…………………………….…..
72
Section 3.21
Acquisition Documents; Representations and Warranties in Acquisition
Agreement………………………………………………………..………..………
73
Section 3.22
Anti-Terrorism Law; Foreign Corrupt Practices Act……………………….…..
74
Section 3.23
Reimbursement from Medical Reimbursement
Program                                                                                                           Error!
Bookmark Not defined.
 
Section 3.24
Medicare and Medicaid Notices and Filings and Records related to Health Care
Business……………………………………………………………….………...
75
     
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS………………………………………...
75
     
Section 4.01
Conditions to Initial Credit Extension……………………………………………
75
Section 4.02
Conditions to All Credit Extensions……………………..…………..…………...
80    
 
ARTICLE V
AFFIRMATIVE COVENANTS……………………………………………………...
81
     
Section 5.01
Financial Statements, Reports, etc……………………………………….……….
81
Section 5.02
Litigation and Other Notices………………………………….……………..…....
83
Section 5.03
Existence; Businesses and Properties……………………………………….....…
85
Section 5.04
Insurance……………………………………………………..…………………...
85
Section 5.05
Obligations and Taxes…………………………………………………………….
86
Section 5.06
Employee Benefits…………………………………………………………….....
87
Section 5.07
Maintaining Records; Access to Properties and Inspections; Annual Meetings....
87
Section 5.08
Use of Proceeds…………………………………………………..……………...
87
Section 5.09
Compliance with Environmental Laws; Environmental Reports……………...…..
87
Section 5.10
Interest Rate Protection………………………………………………………….
87
Section 5.11
Additional Collateral; Additional Guarantors…………………………….……....
89
Section 5.12
Security Interests; Further Assurances………………………...………………....
90
Section 5.13
Information Regarding Collateral…………………………………...……….…..
91
Section 5.14
Maintenance of Corporate Separateness…………………………………….…..
92
Section 5.15
Compliance with Health Care Laws…………………………………………..….
92
Section 5.16
Subordination………………………………………………………...…….…….
92.
Section 5.17
8-K Filing…………………………………………………………………….….
93
Section 5.18
Section
5.19………………………...........................................................................
93
Section 5.19
Post Closing Covenants……………………………..…………………………...
93
     
ARTICLE VI
NEGATIVE COVENANTS
       
Section 6.01
Indebtedness……………………………………….….………………………….
93
Section 6.02
Liens……………………………………………………………………………...
94
Section 6.03
Sale and Leaseback Transactions………………………………………………....
96
Section 6.04
Investments, Loans and Advances………………………………………………...
96
Section 6.05
Mergers and Consolidations……………………………………………………...
97
Section 6.06
Asset Sales………………………………………………………………………..
98
Section 6.07
Acquisitions……………………………………………………………………....
98
    Section 6.08     Dividends………………………………………………………………………… 99


 
 

--------------------------------------------------------------------------------

 



Section 6.09
Transactions with Affiliates……………………………….………………………
99
Section 6.10
Financial Covenants…………………………………..…………………………...
100
Section 6.11
Prepayments of Other Indebtedness; Modifications of Organizational Documents,
Acquisition and Certain Other Documents, etc……………………...
101
Section 6.12
Limitation on Certain Restrictions on
Subsidiaries…………....…….....................
102
Section 6.13
Limitation on Issuance of Capital Stock……………………………………...…...
102
Section 6.14
Limitation on Creation of Subsidiaries……………………………...…………….
103
Section 6.15
Business………………………………………………….………………………..
103
Section 6.16
Limitation on Accounting Changes…………………………………….…………
103
Section 6.17
Fiscal Periods……………………………………………………………………..
103
Section 6.18
Lease Obligations……………………………………………..…………………..
103
Section 6.19
No Further Negative Pledge…………………………….…………………………
103
Section 6.21
Anti-Terrorism Law; Anti-Money Laundering…………………………………….
103
Section 6.21
Embargoed Person………………………………………………………………...
104
     
ARTICLE VII
GUARANTEE……………………………………………………………………….
104
     
Section 7.01
The Guarantee…………………………………………………………………......
104
Section 7.02
Obligations Unconditional…………………………………………………..…....
104
Section 7.03
Reinstatement…………………………………………………………………….
105
Section 7.04
Subrogation; Subordination…………………………….…………………………
105
Section 7.05
Remedies…………………………………..……………….…………...………...
106
Section 7.06
Instrument for the Payment of Money………………………………………........
106
Section 7.07
Continuing Guarantee………………………………………….………………….
106
Section 7.08
General Limitation on Guarantee Obligations………………………………….…
106
Section 7.09
Release of Guarantors…………………………………………………………….
106
Section 7.10
Right of Contribution……………………………………………………………..
106
     
ARTICLE VIII
EVENTS OF DEFAULT……………………….………………...………..…….…...
107
     
Section 8.01
Events of Default………….………………………….……………………….…..
107
Section 8.02
Rescission…………………………………………………………………...…….
110
     
ARTICLE IX
COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL
PROCEEDS……………………………………..…………………….….…………
110
     
Section 9.01
Collateral Account…………………………………………………………….…..
110
Section 9.02
Application of Proceeds……………………………...…………………………...
111
     
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT………......
112
     
Section 10.01
Appointment…………………………………………………………..……….….
112
Section 10.02
Agent in Its Individual Capacity…………………………………………………...
113
Section 10.03
Exculpatory Provisions…………………………………………………………...
113
Section 10.04
Reliance by Agent………………………………………………………….……..
113
Section 10.05
Delegation of Duties……………………………………………………………...
114
Section 10.06
Successor Agent…………………………………………………………………..
114
Section 10.07
Non-Reliance on Agent and Other Lenders……………………………………….
114
Section 10.08
Name Agents………………………………………………………………………
115


 
 

--------------------------------------------------------------------------------

 


Section 10.09
Indemnification…………………………………………………………….……..
115
     
ARTICLE XI
MISCELLANEOUS……………………………………………….……………...
115
     
Section 11.01
Notices…………………………………………………………………………...
115
Section 11.02
Waivers; Amendment…………………………………………………………….
118
Section 11.03
Expenses; Indemnity; Damage Waiver……………………………………………
120
Section 11.04
Successors and Assigns…………………………………………………………..
122
Section 11.05
Survival of Agreement…………………………………………………………....
125
Section 11.06
Counterparts; Integration; Effectiveness………………………………………....
126
Section 11.07
Severability……………………………………………………………………....
126
Section 11.08
Right of Setoff……………………………………………………………….......
126
Section 11.09
Governing Law; Jurisdiction; Consent to Service of Process…………………....
126
Section 11.10
Waiver of Jury Trial………………………………………………..………….....
127
Section 11.11
Headings; No Adverse Interpretation of Other Agreements……………………..
127
Section 11.12
Confidentiality…………………………………………………………………...
127
Section 11.13
Interest Rate Limitation……………………………………………………….....
128
Section 11.14
Assignment and Acceptance………………….…………………………………..
128
Section 11.15
Obligations Absolute…………………………………………………………..…
128
Section 11.16
Waiver of Defenses; Absence of Fiduciary Duties………………………………
129
Section 11.17
USA Patriot Act………………………………………………………………….
129
Section 11.18
Judgment Currency……………………..………………………………………..
129
Section 11.19
Lender Action……………………………………………………………………
130
Section 11.20
LEGEND………………………………………......................................................                                                                    Error!
Bookmark not defined.
       
ANNEXES
         
Annex I
Amortization Table
 
Annex II
Initial Lenders and Commitments
       
SCHEDULES
     
Mortgaged Property
 
Schedule 1.01(a)
Subsidiary Guarantors
 
Schedule 1.01(b)
Pledgors
 
Schedule 1.01(c)
Real Property
 
Schedule 3.06(a)
Ownership; No Claims; Use of Intellectual Property;
   
Protection of Trade Secrets
 
Schedule 3.07(a)
Subsidiaries
 
Schedule 3.07(c)
Corporate Organizational Chart
 
Schedule 3.09(c)
Material Agreements
 
Schedule 3.18
Environmental
 
Schedule 3.19
Insurance
 
Schedule 3.20(c)
Mortgage Filing Offices
 
Schedule 3.21
Acquisition Documents
 
Schedule 4.01(g)
Local Counsel
 


 
 

--------------------------------------------------------------------------------

 

Schedule  4.01(o)(iii)
Title Insurance Amounts
Schedule 5.19
Post Closing Covenants
Schedule 6.01(b)
Existing Indebtedness
Schedule 6.02(c)
Existing Liens
Schedule 6.04(b)
Existing Investments
   
EXHIBITS
     
Exhibit A
Form of Assignment and Acceptance
Exhibit B
Form of Borrowing Request
Exhibit C
Form of Compliance Certificate
Exhibit D
Form of Intercompany Note
Exhibit E
Form of Interest Election Request
Exhibit F
Form of Landlord Access Agreement
Exhibit G
Form of LC Request
Exhibit H
Form of Mortgage
Exhibit I-1
Form of Term Note
Exhibit I-2
Form of Revolving Note
Exhibit I-3
Form of Swingline Agreement
Exhibit J-1
Form of Perfection Certificate
Exhibit J-2
Form of Perfection Certificate Supplement
Exhibit K
Form of Security Agreement
Exhibit L
Form of Non-Bank Certificate
Exhibit M
Form of Solvency Certificate
Exhibit N
Opinions of Counsel











 


-  -




 
 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
This CREDIT AGREEMENT (this “Agreement”), dated as of July 1, 2011, is made
among PHC, Inc., a Massachusetts corporation (“Borrower”), the Guarantors (such
term and each other capitalized term used but not defined herein having the
meaning given to it in Article I), the Lenders, Jefferies Finance LLC, as lead
arranger (in such capacity, the “Arranger”), as book manager (in such capacity,
the “Book Manager”), as documentation agent for the Lenders (in such capacity,
the “Documentation Agent”), as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”), Jefferies Finance LLC, as
syndication agent (in such capacity, the “Syndication Agent”) and Jefferies
Finance LLC, as swingline lender (in such capacity, the “Swingline Lender”) for
the Lenders and Jefferies Group, Inc., as issuing bank (in such capacity, the
“Issuing Bank”) for the Lenders.
 
WITNESSETH:
 
WHEREAS, Borrower has entered into an Asset Purchase Agreement, dated as of
March 15, 2011 (as amended, supplemented or otherwise modified from time to time
in accordance with the provisions hereof and thereof, the “Acquisition
Agreement”), with Universal Health Services, Inc., a Delaware corporation (the
“Seller”), to acquire (the “Acquisition”) certain assets and liabilities of the
Seller more specifically described therein (the “Acquired Business”).
 
WHEREAS, Borrower has requested the Lenders to extend credit in the form of (a)
Term Loans on the Closing Date, in an aggregate principal amount not in excess
of $23,500,000, and (b) Revolving Loans at any time and from time to time prior
to the Revolving Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $3,000,000, of which none will be drawn on the
Closing Date.
 
WHEREAS, Borrower has requested the Swingline Lender to, upon request, make
Swingline Loans, at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $1,000,000.
 
WHEREAS, Borrower has requested the Issuing Bank to, upon request, issue letters
of credit, in an aggregate face amount at any time outstanding not in excess of
$1,000,000, to support payment obligations incurred by Borrower and its
Subsidiaries.
 
WHEREAS, the proceeds of the Loans are to be used in accordance with Section
3.12.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and in the other Loan Documents, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I 
 
DEFINITIONS
 
Section 1.01 Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR,” when used in reference to any Loan or Borrowing, is used when such Loan
comprising such Borrowing is, or the Loans comprising such Borrowing are,
bearing interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.
 
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Accounts”  shall mean all “accounts” (as defined in the UCC) of a Company (or,
if referring to another Person,  of such other Person), including  without
limitation, accounts, accounts receivables, monies due or to become due and
obligations in any form (whether arising in connection with contracts,  contract
rights, instruments, general intangibles or chattel paper, each as defined in
the UCC), in each case whether arising out of goods sold or services rendered or
from any other transaction and whether or not earned by performance, now or
hereafter in existence, and all documents of title or other documents
representing any of the foregoing, and all collateral security and guaranties of
any kind, now or hereafter in existence, given by any person with respect to any
of the foregoing.
 
“Acquired Business” shall have the meaning assigned to such term in the first
recital hereto.
 
“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.
 
“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.
 
“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and the other documents listed or required to be listed on Schedule
3.21.
 
“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the greater of (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to (A) the LIBOR Rate for such Eurodollar
Borrowing in effect for such Interest Period divided by (B) 1 minus the
Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest
Period and (y) 1.75% per annum.
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article X.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied from time to time by the Administrative Agent.
 
“Advisors” shall mean legal counsel (including local, foreign and in-house
counsel), auditors, accountants, consultants, appraisers, engineers or other
advisors.
 
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an officer or director of the person specified.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Agents” shall mean the Arranger, the Documentation Agent, the Syndication
Agent, the Administrative Agent, the Collateral Agent and the Book Manager; and
“Agent” shall mean any of them.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50% and (c) the Adjusted LIBOR Rate in effect on such day for
one-month interest period LIBOR Rate borrowings (as determined by the
Administrative Agent) plus 1.00%.  If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate or the applicable
LIBOR Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definitions thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or the
then applicable LIBOR Rate shall be effective on the effective date of such
change in the Base Rate, the Federal Funds Effective Rate or the then applicable
LIBOR Rate, respectively.
 
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
 
“Applicable Margin” shall mean, for any date of determination, (a) 4.50%, in the
case of any ABR Loan, and (b) 5.50%, in the case of any Eurodollar Loan.
 
“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
 
“Asset Sale” shall mean (a) any disposition of any property, by any Company and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Borrower,
in each case, to any person other than a Loan Party.  Notwithstanding the
foregoing,  no disposition of assets permitted by, or expressly referred to in,
Section 6.04(c), 6.05(a), 6.06(a), 6.06(d), 6.06(h) or 6.06(i) shall constitute
an “Asset Sale.”
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required pursuant to Section 11.04(b)), and accepted by the Administrative
Agent, substantially in the form of Exhibit A, or such other form as shall be
approved by the Administrative Agent.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
(and substantially similar payments) during the remaining term of the lease
included in any such Sale and Leaseback Transaction.
 
“Bailee Letter” shall have the meaning assigned to such term in the Security
Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Base Rate” shall mean, for any day, the prime rate published in The Wall Street
Journal for such day; provided that if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Base Rate” shall mean the prime lending
rate as set forth on the Bloomberg page PRIMBB Index (or successor page) for
such day (or such other service as determined by the Administrative Agent from
time to time for purposes of providing quotations of prime lending interest
rates); each change in the Base Rate shall be effective on the date such change
is effective.  The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.


“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers or board of directors, as
applicable, of such person, or if such limited liability company does not have a
board of managers or board of directors, the functional equivalent of the
foregoing, (iii) in the case of any partnership, the board of directors or board
of managers, as applicable, of the general partner of such person and (iv) in
any other case, the functional equivalent of the foregoing.
 
“Book Manager” shall have the meaning assigned to such term in the preamble
hereto.
 
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
 
“Capital Expenditures” shall mean, without duplication, (a) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of Borrower and its
Subsidiaries prepared in accordance with GAAP, and (b) Capital Lease Obligations
and Synthetic Lease Obligations.
 
“Capital Lease” shall mean, with respect to any person, any lease of, or other
arrangement conveying the right to use, any property by such person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, any lease entered
into as part of any Sale and Leaseback Transaction or any Synthetic Lease, or a
combination thereof, which obligations are (or would be, if such Synthetic Lease
or other lease were accounted for as a Capital Lease) required to be classified
and accounted for as Capital Leases on a balance sheet of such person under
GAAP, and the amount of such obligations shall be the capitalized amount thereof
(or the amount that would be capitalized, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) determined in accordance with GAAP.
 
4

--------------------------------------------------------------------------------

 
 
“Capital Requirements” shall mean, as to any person, any matter, directly or
indirectly, (i) regarding capital adequacy, capital ratios, capital
requirements, the calculation of such person’s capital or similar matters, or
(ii) affecting the amount of capital required to be obtained or maintained by
such person or any person controlling such person (including any direct or
indirect holding company), or the manner in which such person or any person
controlling such person (including any direct or indirect holding company),
allocates capital to any of its contingent liabilities (including letters of
credit), advances, acceptances, commitments, assets or liabilities.
 
“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person, (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person, (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any person meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities, (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person,
and (e) investments in money market funds at least 95% of whose assets are
comprised of securities of the types described in clauses (a) through (d) above.
 
“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited in the LC Sub-Account, in the name
of the Collateral Agent and for the benefit of the Revolving Lenders, an amount
in cash equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon.  “Cash Collateralize” shall have the correlative
meaning.
 
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind or the accretion or capitalization of interest as
principal and (b) items described in clause (c) or, other than to the extent
paid in cash or Cash Equivalents, clause (g) of the definition of “Consolidated
Interest Expense.”
 
“Casualty Event” shall mean any loss of title (other than through a consensual
disposition of such property in accordance with this Agreement) or any loss of
or damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any
Company.  “Casualty Event” shall include any taking of all or any part of any
Real Property of any person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Legal Requirement, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, or any
settlement in lieu thereof.
 
 
 
5

--------------------------------------------------------------------------------

 
 
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
A “Change in Control” shall mean the occurrence of any of the following:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
group or its respective subsidiaries, and any person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of Voting Stock of Borrower representing more than 25% of the voting
power of the total outstanding Voting Stock of Borrower (and taking into account
all such securities that such person or group has the right to acquire (whether
pursuant to an option right or otherwise));
 
(b) during any period of 24 consecutive months, a majority of the members of the
Board of Directors of Borrower cease to be composed of individuals (i) who were
members of that Board of Directors at the commencement of such period, (ii)
whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clause (i) constituting at the time of such
election or nomination at least a majority of that Board of Directors or (iii)
whose election or nomination to that Board of Directors was approved by
individuals referred to in preceding clauses (i) and (ii) constituting at the
time of such election or nomination at least a majority of that Board of
Directors (excluding, in the case of both preceding clauses (i) and (ii), any
individual whose initial nomination for, or assumption of office as, a member of
that Board of Directors occurs as a result of an actual (or threatened)
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the Board of Directors), or
 
(c) any person or two or more persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Borrower, or control over the equity securities of
Borrower entitled to vote for members of the Board of Directors of Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or persons have the right to acquire (whether pursuant to an option right
or otherwise)) representing 25% or more of the combined voting power of such
securities.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation, policy, or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Charges” shall have the meaning assigned to such term in Section 11.13.
 
“Claims” shall have the meaning assigned to such term in Section 11.03(b).
 
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment, Term Loan Commitment or Swingline
Commitment.
 
“CLIA” means the Clinical Laboratory Improvement Amendments.
 
“Closing Date” shall mean the date of the initial Credit Extension hereunder.
 
“CMS” means the Centers for Medicare and Medicaid Services of HHS and any
successor thereof and any predecessor thereof, including the United States
Health Care Financing Administration.
 
“Code” shall mean the Internal Revenue Code of 1986.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature,
whether now existing or hereafter acquired, pledged or purported to be pledged
as collateral or otherwise subject to a security interest or purported to be
subject to a security interest under any Security Document.
 
“Collateral Account” shall mean one or more collateral accounts or sub-accounts
established and maintained from time to time by the Collateral Agent for the
benefit of the Secured Parties, in accordance with the provisions of Section
9.01.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment.
 
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
 
“Commitment Letter” shall mean the Commitment Letter, dated March 15, 2011,
between Borrower and Jefferies Finance LLC.
 
“Communications” shall have the meaning assigned to such term in Section
11.01(d).
 
“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.
 
“Compliance Certificate” shall mean a certificate of a Financial Officer of
Borrower substantially in the form of Exhibit C.
 
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries (other than cash, cash equivalents
and marketable securities) which may properly be classified as current assets on
a consolidated balance sheet of Borrower and its Subsidiaries in accordance with
GAAP.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.
 
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, without duplication, in each case
only to the extent (and in the same proportion) deducted in determining such
Consolidated Net Income (and with respect to the portion of Consolidated Net
Income attributable to any Subsidiary of Borrower only if a corresponding amount
of cash would be permitted to be distributed to Borrower by such Subsidiary by
operation of the terms of its Organizational Documents and all agreements,
instruments, Orders and other Legal Requirements applicable to such Subsidiary
or its equityholders):
 
(a) Consolidated Interest Expense for such period;
 
(b) Consolidated Amortization Expense for such period;
 
(c) Consolidated Depreciation Expense for such period;
 
(d) Consolidated Tax Expense for such period;
 
(e) out of pocket legal, accounting, investment banking and other related costs
and expenses actually paid in connection with the Acquisition and the financing
thereof under this Agreement in amount reasonably acceptable to the Agent;
 
(f) out of pocket legal, accounting, investment banking and other related costs
and expenses actually paid in connection with the Merger and the financing
thereof in amounts reasonably acceptable to the Agent;
 
(g) reasonable out of pocket costs and expenses actually paid from the Closing
Date to the first anniversary thereof in connection with the opening of
Renaissance Recovery in an aggregate amount not to exceed $450,000 (but only to
the extent that Borrower has provided reasonable detail therefore to the Agent,
following request thereof by the Agent);
 
(h) the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period or the amortization of a prepaid cash item
that was paid in a prior period or any write-down or write-off of assets for
such period; and
 
(y) subtracting therefrom the aggregate amount of all non-cash charges
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period;
 
 
 
 
8

--------------------------------------------------------------------------------

 
provided, however, to the extent that such period includes any fiscal quarter
ended from and including October 1, 2010 to and including June 30, 2011: (i) for
the fiscal quarter of Borrower ended December 31, 2010, Consolidated EBITDA
shall be deemed to be $1,735,656; (ii) for the fiscal quarter of Borrower ended
March 31, 2011, Consolidated EBITDA shall be deemed to be $1,345,669; and (iii)
for the fiscal quarter of Borrower ending June 30, 2011, Consolidated EBITDA
shall be deemed to be $2,114,122.
 
 “Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of:  (a) Consolidated EBITDA for such Test Period minus (i) the aggregate
amount of Capital Expenditures for such period, (ii) all cash payments in
respect of Taxes (including federal, state, local and foreign income taxes) made
during such period (net of any cash refund in respect of income taxes actually
received by Borrower and its Subsidiaries during such period) and (iii) all cash
Dividends paid by Borrower during such period; to (b) Consolidated Fixed Charges
for such Test Period.
 
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of
 
(a) Consolidated Interest Expense for such period; and
 
(b) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease Obligations
of Borrower and its Subsidiaries for such period) as determined on the first day
of the respective period (or, with respect to a given issuance of Indebtedness
incurred thereafter, on the date of the incurrence thereof).
 
In determining the Consolidated Fixed Charges for any period (1) pro forma
effect will be given to: (a) the incurrence, repayment or retirement of any
Indebtedness of Borrower and/or any of its Subsidiaries since the first day of
such period as if such Indebtedness was incurred, repaid or retired on the first
day of such period and (b) the acquisition (whether by purchase, merger or
otherwise) or disposition (whether by sale, merger or otherwise) of any property
or assets acquired or disposed of by Borrower and/or any of its Subsidiaries
since the first day of such period, as if such acquisition or disposition
occurred on the first day of such period; (2) interest on Indebtedness bearing a
floating interest rate will be computed as if the rate as of the last day of the
period had been the applicable rate for the entire period; (3) if such
Indebtedness bears, at the option of Borrower and/or any of its Subsidiaries, a
fixed or floating rate of interest, interest thereon will be computed by
applying, at the option of Borrower, either the fixed or floating rate; and
(4) interest on Indebtedness under a revolving credit facility will be computed
based upon the average daily balance of such Indebtedness during such period.
 
“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the aggregate amount of all Indebtedness and all LC Exposure of
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP.
 
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP plus, without
duplication:
 
(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Borrower and its Subsidiaries for such period;
 
(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing, receivables financings and similar
credit transactions for such period;
 
 
 
9

--------------------------------------------------------------------------------

 
 
(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Subsidiaries for
such period;
 
(d) cash contributions to any employee stock ownership plan or similar trust
made by Borrower or any of its Subsidiaries to the extent such contributions are
used by such plan or trust to pay interest or fees to any person (other than
Borrower or any of its Wholly Owned Subsidiaries) in connection with
Indebtedness incurred by such plan or trust for such period;
 
(e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Subsidiaries for such period;
 
(f) the interest portion of any payment obligations of Borrower or any of its
Subsidiaries for such period deferred for payment at any future time, whether or
not such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness and/or Contingent Obligations, “earn-outs” and other
agreements to make any payment the amount of which is, or the terms of payment
of which are, in any respect subject to or contingent upon the revenues, income,
cash flow or profits (or the like) of any person or business; and
 
(g) all interest on any Indebtedness of Borrower or any of its Subsidiaries of
the type described in clause (e) or (j) of the definition of “Indebtedness” for
such period;
 
provided that Consolidated Interest Expense shall be calculated after giving
effect to Hedging Agreements (including associated costs) intended to protect
against fluctuations in interest rates, but excluding unrealized gains and
losses with respect to any such Hedging Agreements.
 
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:
 
(a) the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which any person other than Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that cash in an amount equal to any
such income has actually been received by Borrower or (subject to clause (b)
below) any of its Wholly Owned Subsidiaries from such person during such period;
 
(b) the net income of any Subsidiary of Borrower during such period to the
extent that the declaration and/or payment of dividends or similar distributions
by such Subsidiary of that income is not permitted by operation of the terms of
its Organizational Documents or any agreement, instrument, Order or other Legal
Requirement applicable to that Subsidiary or its equityholders during such
period, except that Borrower’s equity in net loss of any such Subsidiary for
such period shall be included in determining Consolidated Net Income;
 
(c) earnings resulting from any reappraisal, revaluation or write-up of assets;
and
 
(d) any extraordinary non-cash gain (or extraordinary non-cash loss), together
with any related provision for taxes on any such non-cash gain (or the tax
effect of any such non-cash loss), recorded or recognized by Borrower or any of
its Subsidiaries during such period.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Tax Expense” shall mean, for any period, the tax expense
(including federal, state, local and foreign income taxes) of Borrower and its
Subsidiaries, for such period, determined on a consolidated basis in accordance
with GAAP.
 
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation, agreement, understanding or
arrangement of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth, net equity,
liquidity, level of income, cash flow or solvency of the primary obligor, (c) to
purchase or lease property, securities or services primarily for the purpose of
assuring the primary obligor of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, (d) with respect
to bankers’ acceptances, letters of credit and similar credit arrangements,
until a reimbursement or equivalent obligation arises (which reimbursement
obligation shall constitute a primary obligation), or (e) otherwise to assure or
hold harmless the primary obligor of any such primary obligation against loss
(in whole or in part) in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties given in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation, or portion thereof, in respect of
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable, whether singly or
jointly, pursuant to the terms of the instrument, agreements or other documents
or, if applicable, unwritten agreement, evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
 
“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with the Borrower or any Subsidiary.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or any amendment or other modification to
increase the amount, of any existing Letter of Credit, by the Issuing Bank.
 
“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities.
 
“Debt Issuance” shall mean the incurrence by any Company of any Indebtedness
after the Closing Date (other than as permitted by Section 6.01).
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Excess” shall have the meaning assigned to such term in
Section 2.16(c).
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Defaulted Loan” shall have the meaning assigned to such term in Section
2.16(c).
 
“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit or Swingline Loan, within one Business Day of the date on which it shall
have been required to fund the same, unless the subject of a good faith dispute
between Borrower and such Lender related hereto, (b) notified Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
in writing that it does not intend to comply with one or more of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with one or more of its funding obligations
under this Agreement or under agreements in which it commits to extend credit
generally, (c) failed, within three Business Days after written request by the
Administrative Agent or Borrower, to confirm that it will comply with the terms
of this Agreement relating to its obligations to fund prospective Loans (unless
the subject of a good faith dispute between Borrower and such Lender) and
participations in then outstanding Letters of Credit and Swingline Loans;
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent or
Borrower, (d) otherwise failed to pay over to Borrower, the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due (unless the subject of a good faith
dispute), or (e) (i) been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such person or its Properties or
assets to be, insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless, in the case of any
Lender referred to in this clause (e), Borrower, the Administrative Agent, the
Swingline Lender and each Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder. For the avoidance of doubt, a Lender shall
not be deemed to be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in such Lender or its parent by a
Governmental Authority; provided that, as of any date of determination, the
determination of whether any Lender is a Defaulting Lender hereunder shall not
take into account, and shall not otherwise impair, any amounts funded by such
Lender which have been assigned by such Lender to an SPC pursuant to Section
11.04(h).
 
“Designated Real Estate” shall mean the following described real property,
together with all building, structures and improvements located thereon: (a)
35031 23 Mile Road, North Baltimore, Michigan and known as Harbor Oaks
Psychiatric Hospital and (b) 405 Kimball Avenue, Salem, Virginia and known as
Mount Regis Center.
 
“disposition” shall mean, with respect to any property, any conveyance, sale,
lease, sublease, assignment, transfer or other disposition of such property
(including (i) by way of merger or consolidation, (ii) any Sale and Leaseback
Transaction and (iii) any Synthetic Lease).
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or instrument into which it is convertible or
for which it is exchangeable or exercisable), or upon the happening of any
event, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Final Maturity Date, (b) is convertible into or exchangeable or exercisable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other indebtedness or (ii) any Equity Interests referred to in (a) above, in
each case at any time on or prior to the first anniversary of the Final Maturity
Date, or (c) contains any repurchase or payment obligation which may come into
effect prior to the first anniversary of the Final Maturity Date.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Distribution” shall mean any fee, payment, bonus or other remuneration of any
kind, and any repayment of or debt service on loans or other indebtedness.
 
“Dividend” shall mean, with respect to any person, that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside or otherwise reserved, directly
or indirectly, any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any of the outstanding Equity Interests of such person (or any
options or warrants issued by such person with respect to its Equity
Interests).  Without limiting the foregoing, “Dividends” with respect to any
person shall also include all payments made or required to be made by such
person with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of or otherwise
reserving any funds for the foregoing purposes.
 
“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.
 
“Dollar Equivalent” shall mean, as to any amount denominated in a Judgment
Currency as of any date of determination, the amount of Dollars that would be
required to purchase the amount of such Judgment Currency based upon the spot
selling rate at which Bank of America, N.A. offers to sell such Judgment
Currency for Dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two Business Days later.
 
“Dollars” or “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean any Subsidiary other than a Foreign Subsidiary.
 
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
 
“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by any
Company or any of its ERISA Affiliates.
 
“Environment” shall mean any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.
 
“Environmental Claim” shall mean any claim, notice, demand, Order, action, suit,
proceeding, or other communication alleging or asserting liability or
obligations under Environmental Law, including liability or obligation for
investigation, assessment, remediation, removal, cleanup, response, corrective
action, monitoring, post-remedial or post-closure studies, investigations,
operations and maintenance, injury, damage, destruction or loss to natural
resources, personal injury, wrongful death, property damage, fines, penalties or
other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material in, on, into or from the
Environment at any location or (ii) any violation of or non-compliance with
Environmental Law, and shall include any claim, notice, demand, Order, action,
suit or proceeding seeking damages (including the costs of remediation),
contribution, indemnification, cost recovery, penalties, fines, indemnities,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to health, safety or the Environment.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Environmental Law” shall mean any and all applicable current and future Legal
Requirements relating to health, safety or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.
 
“Environmental Permit” shall mean any permit, license, approval, consent,
registration, notification, exemption or other authorization required by or from
a Governmental Authority under any Environmental Law.
 
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such person, including, if such person is a
partnership, partnership interests (whether general or limited), or if such
person is a limited liability company, membership interests and any other
interest or participation that confers on a person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued on or after the Closing Date,
but excluding debt securities convertible or exchangeable into such equity.
 
“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option or
equity-based derivative) or any warrants or options or equity-based derivatives
to purchase Equity Interests in Borrower or (ii) any contribution to the capital
of Borrower.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.  Any former ERISA Affiliate of a person
or any of its Subsidiaries shall continue to be considered an ERISA Affiliate of
such person or such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such person or such
Subsidiary and with respect to liabilities arising after such period for which
such person or such Subsidiary could reasonably be expected to be liable under
the Code or ERISA, but in no event for more than six years after such period if
no such liability has been asserted against such person or such Subsidiary;
provided, however, that such person or such Subsidiary shall continue to be an
ERISA Affiliate of such person or such Subsidiary after the expiration of the
six-year period solely with respect to any liability asserted against such
person or such Subsidiary prior to the expiration of such six-year period.
 
“ERISA Event” shall mean (i) a “reportable event” within the meaning of Section
4043 of ERISA and the regulations issued thereunder with respect to any Pension
Plan; (ii) the failure to meet the minimum funding standard of Section 412 of
the Code with respect to any Pension Plan (whether or not waived in accordance
with Section 412(d) of the Code) or the failure to make by its due date a
required installment under Section 412(m) of the Code with respect to any
Pension Plan
 
 
 
14

--------------------------------------------------------------------------------

 
or the failure to make any required contribution to a Multiemployer Plan; (iii)
the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by any
Company or any of its ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on any Company or
any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
any Company or any of its ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by any Company
or any of its ERISA Affiliates of notice from any Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan, or the assets thereof, or against
any Company or any of its ERISA Affiliates in connection with any Employee
Benefit Plan; (ix) receipt from the Internal Revenue Service of notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code) to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Code; (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Code or
pursuant to ERISA with respect to any Pension Plan; or (xi) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
material liability to any Company or any of its ERISA Affiliates.
 
         “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
 
“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.
 
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate.
 
“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate.
 
“Event of Default” shall have the meaning assigned to such term in Article VIII.
 
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, the sum, without
duplication, of:
 
(a) the sum, without duplication, of:
 
(i) Consolidated EBITDA for such Excess Cash Flow Period;
 
(ii) cash items of income during such Excess Cash Flow Period not included in
calculating Consolidated EBITDA;
 
(iii) the decrease, if any, in the Net Working Capital from the beginning to the
end of such Excess Cash Flow Period;
 
 
 
15

--------------------------------------------------------------------------------

 
 
(iv) the reversal, during such Excess Cash Flow Period, of any reserve
established pursuant to clause (b)(i) below; and
 
(v) an amount equal to any tax refunds or credits received by any Company from
the beginning to the end of such Excess Cash Flow Period; minus
 
(b) the sum, without duplication, of:
 
(i) the amount of any cash Consolidated Tax Expense paid or payable by Borrower
and its Subsidiaries with respect to such Excess Cash Flow Period and for which,
to the extent required under GAAP, reserves have been established;
 
(ii) the amount of Cash Interest Expense for such Excess Cash Flow Period;
 
(iii) permanent repayments and prepayments of Indebtedness made by Borrower and
its Subsidiaries during such Excess Cash Flow Period but only to the extent that
(A) (i) such repayments and prepayments by their terms cannot be reborrowed or
redrawn, and (ii) such repayments and prepayments do not occur in connection
with a refinancing of all or a portion of such Indebtedness, and (B) the amounts
used to make such payments are funded from Internally Generated Funds;
 
(iv) the increase, if any, in the Net Working Capital from the beginning to the
end of such Excess Cash Flow Period; and
 
(v) cash items of expense (including losses) during such Excess Cash Flow Period
not deducted in calculating Consolidated EBITDA.
 
“Excess Cash Flow Period” shall mean (i) the period taken as one accounting
period from July 1, 2011 and ending on June 30, 2012 and (ii) each fiscal year
of Borrower thereafter.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by Borrower under Section 2.16),
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), is imposed on amounts payable by or on account of Borrower
hereunder under FATCA, or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.15(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.15(a) (it being understood and agreed, for
the avoidance of doubt, that any withholding tax imposed on a Foreign Lender as
a result of a Change in Law occurring after the time such Foreign Lender became
a party to this Agreement shall not be an Excluded Tax).
 
“Exclusion Event” means the exclusion of the Borrower or any Subsidiary or any
of the Facilities from participation in any Medical Reimbursement Program.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
 
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
 
“Extraordinary Receipts” shall mean any cash received by or paid to or for the
account of any person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance, judgments, settlements,
condemnation awards (and payments in lieu thereof), indemnity payments, and any
purchase price adjustments under the Acquisition Agreement; provided, that, for
the avoidance of doubt, the following shall not be Extraordinary
Receipts:  (i) the receipt by Borrower of amounts pursuant to Section 2.15(f),
(ii) the receipt by Borrower from a third-party that is not an Affiliate of any
Company of cash in exchange for the issuance of Qualified Capital Stock,
(iii) the receipt of insurance proceeds, condemnation awards and other
compensation received in respect of any Casualty Events and (iv) rate
adjustments effected in the ordinary course of business.
 
“Facilities” means, at any time, a collective reference to the facilities and
Real Property owned, leased, managed or operated by the Borrower or any
Subsidiary.
 
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Board of
Directors or, pursuant to a specific delegation of authority by such Board of
Directors or a designated senior executive officer, of Borrower, or the
Subsidiary of Borrower selling such asset.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
 
 “Fees” shall mean, collectively, the Commitment Fees, the Administrative Agent
Fees, the LC Participation Fees, the Fronting Fees and the other fees referred
to in Section 2.05(d).
 
“Final Maturity Date” shall mean the later of (i) the Revolving Maturity Date
and (ii) the Term Loan Maturity Date.
 
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
 
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.
 
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or entity treated as a corporation created or organized in or under
the laws of the United States, or any political subdivision thereof, (iii) an
estate whose income is subject to U.S. federal income taxation regardless of its
source or (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of such trust and one or more United
States persons have the authority to control all substantial decisions of such
trust.
 
 
 
17

--------------------------------------------------------------------------------

 
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
 
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“Funding Default” shall have the meaning assigned to such term in Section
2.16(c).
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Governmental Authority” shall mean any federal, state, local or foreign
(whether civil, criminal, military or otherwise) court, central bank or
governmental agency, tribunal, authority, instrumentality, commission, recovery
audit contractor or regulatory body or any subdivision thereof or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Real Property Disclosure Requirements” shall mean any Legal
Requirement of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or any notification, registration or filing to or
with any Governmental Authority, in connection with the disposition (including
any transfer of control) of any Real Property, facility, establishment or
business, as may be required under any applicable Environmental Law or of any
actual or threatened presence or Release in, on, into or from the Environment,
or the use, disposal or handling of Hazardous Material on, at, under, from or
near the Real Property, facility, establishment or business to be sold,
acquired, leased, mortgaged, assigned or transferred.
 
“Government Receivables Deposit Account Agreement” means an agreement among the
relevant depository bank, the Borrower and the Collateral Agent, which provides
that all funds held in the Government Receivables Deposit Accounts will be swept
on a daily basis into an account of the Borrower which is subject to a Control
Agreement, and otherwise be in form and substance reasonably satisfactory to the
Collateral Agent (provided that the relevant Borrower may amend, waive, rescind,
revoke or terminate the instructions given in the Government Receivables Deposit
Account Agreement and otherwise give the depositary thereunder instructions as
to the disposition of funds subject thereto, but the Borrower must give the
Collateral Agent advance written notice of any such amendment, waiver,
rescission, revocation or termination (each, a “Modification”), and with respect
to any Modification, such depositary will (a) use commercially reasonable
efforts to obtain from the Borrower a certification that the Borrower has given
the Collateral Agent advance written notice of such Modification, and (b) use
commercially reasonable efforts to independently give the Collateral Agent
prompt notification of such Modification).
 
“Government Receivables Deposit Accounts” shall have the meaning assigned to
such term in Section 5.18.
 
“Granting Lender” shall have the meaning assigned to such term in
Section 11.04(h).
 
“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.
 
“Guarantors” shall mean the Subsidiary Guarantors.
 
“Harbor Oaks” shall mean that certain 71-bed psychiatric hospital owned and
operated by PHC of Michigan, Inc. under the name "Harbor Oaks Hospital" and
located in New Baltimore, Michigan.
 
“Hazardous Materials” shall mean hazardous substances, hazardous wastes,
hazardous materials, polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs, asbestos or any asbestos-containing materials in any
form or condition, lead-based paint, urea formaldehyde, pesticides, radon or any
other radioactive materials including any source, special nuclear or by-product
material, petroleum, petroleum products, petroleum-derived substances, crude oil
or any fraction thereof, any mold, microbial or fungal contamination in such
amounts as could pose a risk to human health or the Environment or would
negatively impact the condition of the Real Property or any other pollutants,
contaminants, chemicals, wastes, materials, compounds, constituents or
substances, defined under, subject to regulation under, or which can give rise
to liability or obligations under, any Environmental Laws.
 
“Healthcare Laws” shall mean all applicable Legal Requirements with respect to
regulatory matters primarily relating to patient healthcare, healthcare
providers and healthcare services (including without limitation 42 U.S.C.
Section 1320a-7, 42 U.S.C. Section 1320a-7a, 42 U.S.C. Section 1320a-7b(a), 42
U.S.C. Section a-7b(b), 42 U.S.C. Section 1320d et seq., 42 U.S.C. Section
1395nn, and 31 U.S.C. Section 3729 et seq.).
 
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
 
“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any netting agreements
relating to such Hedging Agreements (to the extent, and only to the extent, such
netting agreements are legally enforceable in Insolvency Proceedings against the
applicable counterparty obligor thereunder), (i) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in preceding clause (i), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
 
 
19

--------------------------------------------------------------------------------

 
 
“HHS” means the United States Department of Health and Human Services and any
successor thereof.
 
“Highland Ridge” shall mean that certain 41-bed substance abuse and psychiatric
treatment facility leased and operated by PHC of Utah, Inc. under the name
"Highland Ridge Hospital" and located in Midvale, Utah.
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, 42 U.S.C. Section 1320d et seq.
and its implementing regulations.
 
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes, loan agreements or similar
instruments; (c) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property); (d)
all obligations of such person issued or assumed as part of the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business on normal trade
terms and not overdue by more than 30 days or aged more than 120 days (plus, if
any trade payables incurred by said Person are not due under a bona fide
contract until payment is received by such Person from a third party account
debtor under a bona fide contract with such third party account debtor, the
lesser of (x) the number of days that such third party is afforded to make its
payment under such contract and (y) 120 days) and incurred in the ordinary
course of business and paid within such time period); (e) all Indebtedness
secured by any Lien on property owned or acquired by such person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not the obligations secured thereby have been assumed,
but limited to the lower of (i) the Fair Market Value of such property and (ii)
the amount of the Indebtedness secured; (f) all Capital Lease Obligations,
Purchase Money Obligations and Synthetic Lease Obligations of such person; (g)
all obligations of such person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Equity Interests of such person,
valued, in the case of a redeemable preferred Equity Interest, at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (h) all Hedging Obligations, valued at the Hedging Termination Value
thereof; (i) all obligations of such person for the reimbursement of any obligor
in respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; and (j) all Contingent Obligations of such person
in respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above.  The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
 
“Information” shall have the meaning assigned to such term in Section 11.12.
 
“Insolvency Laws” shall mean the Bankruptcy Code of the United States, and all
other insolvency, bankruptcy, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization, or similar Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
 
20

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors, formal or
informal moratorium, composition, marshaling of assets for creditors or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case, undertaken under United States federal
or state or non-United States Legal Requirements, including the Bankruptcy Code
of the United States.
 
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party that is an owner or lessee of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to Section
5.04 and all renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all Orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon any Loan Party that is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
 
“Intercompany Note” shall mean the intercompany demand promissory note
substantially in the form of Exhibit D.
 
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date (or such
earlier date on which the Revolving Commitments are terminated) and, after such
maturity (or termination as the case may be), on each date on which demand for
payment is made and (d) with respect to any Term Loan, the Term Loan Maturity
Date and, after such maturity, on each date on which demand for payment is made.
 
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
 
21

--------------------------------------------------------------------------------

 
 
“Internally Generated Funds” shall mean funds not constituting the proceeds of
any Indebtedness, Debt Issuance, Equity Issuance, Asset Sale or Casualty Event
(in each case, without regard to the exclusions from the definitions thereof,
other than in the case of an Asset Sale only, any disposition of assets
permitted by Section 6.04(c), 6.05(a), 6.06(a), 6.06(d), 6.06(h), or 6.06(i)).
 
“Investments” shall have the meaning assigned to such term in Section 6.04.
 
“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).
 
“Issuing Bank” shall mean, as the context may require, (a) each of Jefferies
Group, Inc. (an affiliate of Jefferies Finance) (through The Bank of New York
Mellon or one of its Affiliates) and any Lender reasonably acceptable to the
Administrative Agent and Borrower which agrees to issue Letters of Credit
hereunder, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) with
respect to Letters of Credit issued by such Lender; and/or (c) collectively, all
of the foregoing.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by one or more Affiliates of such Issuing
Bank (and such Affiliate shall be deemed to be an “Issuing Bank” for all
purposes of the Loan Documents).  In the event that there is more than one
Issuing Bank at any time, references herein and in the other Loan Documents to
the Issuing Bank shall be deemed to refer to the Issuing Bank in respect of the
applicable Letter of Credit or to all Issuing Banks, as the context requires.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 3 to the Security Agreement.
 
“Judgment Currency” shall have the meaning assigned to such term in
Section 11.18.
 
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18.
 
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit F, or such other form as may reasonably be
acceptable to the Administrative Agent.
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18; provided that at no time shall the LC
Commitment exceed the Revolving Commitment.  The amount of the LC Commitment
shall be $1,000,000 on the Closing Date.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
 
“LC Exposure” shall mean, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time.  The LC Exposure of any Revolving Lender
at any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at
such time.  For all purposes of this Agreement and the other Loan Documents, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP (or any other equivalent applicable rule with respect to force majeure
events), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
 
 
22

--------------------------------------------------------------------------------

 
 
“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
 
“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit G, or such other form
as shall be approved by the Issuing Bank.
 
“LC Sub-Account” shall have the meaning assigned to such term in
Section 9.01(d).
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into with respect to the use or occupancy of all or any portion of any
Real Property.
 
“Legal Requirements” shall mean, as to any person, the Organizational Documents
of such person, and any treaty, law (including the common law), statute
(including Medicare Regulations, Medicaid Regulations, HIPAA, 42 U.S.C.Section
1320a-7b and 42 U.S.C. Section 1395nn), ordinance, code, rule, regulation,
guidelines, license, Permit requirement, Order or determination of an arbitrator
or a court or other Governmental Authority, and the interpretation or
administration thereof, in each case applicable to or binding upon such person
or any of its property or to which such person or any of its property is
subject, in each case whether or not having the force of law.
 
“Lenders” shall mean (a) the financial institutions and other persons party
hereto as “Lenders” on the date hereof, and (b) each financial institutions or
other person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than, in each case, any such financial institution or person
that has ceased to be a party hereto pursuant to an Assignment and
Acceptance.  Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.
 
“Letter of Credit” shall mean any Standby Letter of Credit issued or to be
issued by an Issuing Bank for the account of Borrower or one of its Subsidiaries
pursuant to Section 2.18.
 
“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Maturity Date.
 
“Liability Event” shall mean any event, fact, condition or circumstance or
series thereof (i) in or for which any Company becomes liable or otherwise
responsible for any amount owed or owing to any Medicaid or Medicare program
solely as a result of a liability incurred by a provider under common ownership
with such Company or any provider owned by such Company pursuant to any Legal
Requirement after the failure of any such provider to pay any such amount when
owed or owing, (ii) in which Medicaid or Medicare payments to any Company are
lawfully set-off against payments to such or any other Company to satisfy any
liability of or for any amounts owed or owing to any Medicaid or Medicare
program by another provider under common ownership with such Company or any
provider owned by such Company pursuant to any Legal Requirements, or (iii) any
of the foregoing under clauses (i) or (ii) in each case pursuant to any Legal
Requirements that are similar to any Legal Requirements referenced in clauses
(i) and (ii) above or successor provisions thereto under which one Company is
held liable for a liability incurred by another Company. In no event shall this
provision apply to a liability incurred by a Company directly. A Liability Event
shall not include any amounts owed to any Medicaid or Medicare program as a
result of an overpayment, recoupment, cost report adjustment, rate change, or
similar event that occurs in the ordinary course of business.
 
 “LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 (or such other page as may replace such page on such service for
the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if Reuters Screen LIBOR01 shall
at any time no longer exist, “LIBOR Rate” shall mean, with respect to each day
during each Interest Period pertaining to Eurodollar Borrowings comprising part
of the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period.  “Reuters Screen LIBOR01” shall mean
the display designated on the Reuters 3000 Xtra Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).
 
23

--------------------------------------------------------------------------------

 
 
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), pledge, encumbrance, claim, charge,
assignment, hypothecation, deposit arrangement, security interest or encumbrance
of any kind or any arrangement to provide priority or preference or any filing
of any financing statement under the UCC or any other similar notice of Lien
under any similar notice or recording statute of any Governmental Authority,
including any easement, servitude, right-of-way or other encumbrance on title to
Real Property, in each of the foregoing cases whether voluntary or imposed by
law, and any agreement to give any of the foregoing, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property, and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
 
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, and each Joinder Agreement.
 
“Loan Parties” shall mean Borrower and the Guarantors.
 
“Loans” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan.
 
 “Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean (a) a material adverse effect on, or
material adverse change in, (i) the Acquisition or any of the other Transactions
or (ii) the financial condition, results of operations, assets, liabilities
(contingent or otherwise), material agreements, properties, solvency, business,
management, prospects or value of the Companies, taken as a whole, or the Loan
Parties, taken as a whole; (b) a material impairment of the ability of the Loan
Parties to fully and timely perform any of their material obligations under any
Loan Document; (c) a material impairment of the material rights of or material
benefits or remedies available to the Lenders, the Issuing Bank or any Agent
under any Loan Document; or (d) a material adverse effect on the Collateral (or
any material portion thereof) or the Liens in favor of the Collateral Agent (for
its benefit and for the benefit of the other Secured Parties) on the Collateral
or the validity, enforceability, perfection or priority of such Liens.
 
 
24

--------------------------------------------------------------------------------

 
 
“Material Agreement” shall mean any agreement, contract or instrument to which
any Company is a party or by which any Company or any of its properties is
bound  the termination or suspension of which, or the failure of any party
thereto to perform its obligations thereunder, could reasonably be expected to
have a Material Adverse Effect.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.
 
“Medicaid” means that certain means-tested entitlement program under Title XIX
of the Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United Sates Code and any statute succeeding thereto.
 
“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide items and services for Medicaid patients in accordance with the terms of
the agreement and Medicaid Regulations.
 
“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere)affecting
Medicaid; (b) all applicable provisions of all federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (a) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above;(c) all state statutes and plans
for medical assistance of the states in which (x) the Facilities are located or
(y) Persons served by the Facilities reside enacted in connection with the
statutes and provisions described in clauses (a) and (b) above; and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 
“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government and any other non government funded third party payor programs.
 
“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code and any statute succeeding thereto.
 
“Medicare and Medicaid Account Debtors” means any account debtor that is (a) the
United States of America acting under Medicare, (b) any State or the District of
Columbia acting pursuant to a health plan adopted pursuant to Medicaid, (c) the
United States Department of Defense acting under TRICARE, or (d) any agent,
carrier, administrator or intermediary for any of the foregoing.
 
“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.
 
 
25

--------------------------------------------------------------------------------

 
“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the OIG, HHS, or any Person
succeeding to the functions of any of the foregoing) promulgated pursuant to or
in connection with any of the foregoing having the force of law, as each may be
amended, supplemented or otherwise modified from time to time.
 
“Merger Agreement” shall mean the Agreement and Plan of Merger, dated May 23,
2011 between Borrower, Acadia Merger Sub, LLC and Acadia Healthcare LLC.
 
“Mortgage” shall mean an agreement, including a mortgage, deed of trust or any
other document, creating and evidencing a first priority Lien (subject to
Permitted Collateral Liens) on a Mortgaged Property, which shall be
substantially in the form of Exhibit H or other form reasonably satisfactory to
the Collateral Agent, in each case, with such schedules and including such
provisions as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign Legal
Requirements.
 
“Mortgaged Property” shall mean (a) each Real Property identified on
Schedule 1.01(a) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.11(d).
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA, (a) to which any Company or any of
its ERISA Affiliates is then making or accruing an obligation to make
contributions, (b) to which any Company or any of its ERISA Affiliates has
within the preceding six plan years made or been obligated to make
contributions, or (c) with respect to which any Company could incur liability.
 
“Net Cash Proceeds” shall mean:
 
(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the proceeds thereof in the form of cash, cash equivalents and
marketable securities (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable, or by the sale, transfer or other disposition of
any non-cash consideration received in connection therewith or otherwise, but
only as and when received) received by any Company (including cash proceeds
subsequently received (as and when received by any Company) in respect of
non-cash consideration initially received) net of (i) reasonable and customary
selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale (after taking into account any available tax credits
or deductions and any tax sharing arrangements)), (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by any Company associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money that is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);
 
 
26

--------------------------------------------------------------------------------

 
(b) with respect to any (i) Debt Issuance, (ii) Equity Issuance (iii) other
issuance or sale of Equity Interests by Borrower or any of its Subsidiaries, or
(iv) any Extraordinary Receipts, the cash proceeds thereof received by any
Company, net of reasonable and customary fees, commissions, costs and other
expenses incurred in connection therewith; and
 
(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received by any Company in respect
thereof, net of all reasonable costs and expenses incurred (including
deductibles paid) in connection with the collection of such proceeds, awards or
other compensation in respect of such Casualty Event.
 
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
 
“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans, in each case issued pursuant to Section 2.04(e), if any,
substantially in the form of Exhibit I-1, I-2 or I-3, respectively.
 
“Obligations” shall mean (a) all obligations of Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any Insolvency Proceeding, regardless
of whether allowed or allowable in such Insolvency Proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by
Borrower and the other Loan Parties under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
Reimbursement Obligations, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency Proceeding, regardless of whether allowed or allowable in such
Insolvency Proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.
 
“OFAC” shall have the meaning assigned to such term in Section 3.22.
 
“Officers’ Certificate” shall mean a certificate executed by (i) the chairman of
the Board of Directors (if an officer), the chief executive officer or the
president or (ii) one of the Financial Officers, each in his or her official
(and not individual) capacity.
 
“OIG” means the Office of Inspector General of HHS and any successor thereof.
 
“Order” shall mean any judgment, decree, verdict, order, consent order, consent
decree, writ, declaration or injunction.
 
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation or deed of
incorporation and by-laws (or similar documents) of such person, (ii) in the
case of any limited liability company, the certificate or articles of formation
or organization and operating agreement or memorandum and articles of
association (or similar constitutive documents) of such person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such person (and,
where applicable, the equityholders or shareholders registry of such person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
person.
 
 
27

--------------------------------------------------------------------------------

 
“Other List” shall have the meaning assigned to such term in Section 6.21.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges (including fees and
expenses to the extent incurred with respect to any such taxes or charges) or
similar levies (including interest, fines, penalties and additions with respect
to any of the foregoing) arising from any payment made or required to be made
under any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.
 
“Participant” shall have the meaning assigned to such term in Section 11.04(e).
 
“Participant Register” shall have the meaning assigned to such term in
Section 11.04(e).
 
“Patriot Act” shall have the meaning assigned to such term in Section 3.22(a).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Pension Plan” shall mean any Employee Benefit Plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
any of its ERISA Affiliates or with respect to which any Company could incur
liability (including under Section 4069 of ERISA).
 
“Perfection Certificate” shall mean a perfection certificate in the form of
Exhibit J-1 or any other form approved by the Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.
 
“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in the form of Exhibit J-2 or any other form approved by the
Collateral Agent.
 
“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations, approvals, certificates of need,
provider numbers and similar rights.
 
“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
the Liens described in clauses (a), (b), (d), (e), (g) and (l) of Section 6.02;
provided, however, on the Closing Date or upon the date of delivery of each
additional Mortgage under Section 5.11 or 5.12, Permitted Collateral Liens shall
mean only those Liens that are (i) identified on a schedule to the applicable
Mortgage, (ii) excepted as being prior to the Lien of such Mortgage as set forth
in the title insurance policy (or commitment) relating to such Mortgaged
Property issued by the applicable Title Company and (iii) otherwise Permitted
Liens.
 
“Permitted Hedging Agreement” shall mean any Hedging Agreement to the extent
constituting a swap, cap, collar, forward purchase or similar agreements or
arrangements dealing with interest rates or currency exchange rates, either
generally or under specific contingencies, in each case entered into in the
ordinary course of business and not for speculative purposes or taking a “market
view.”
 
 
28

--------------------------------------------------------------------------------

 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“person” shall mean any natural person, corporation, business trust, joint
venture, trust, association, company (whether limited in liability or
otherwise), partnership (whether limited in liability or otherwise) or
Governmental Authority, or any other entity, in any case, whether acting in a
personal, fiduciary or other capacity.
 
“PHC-Michigan” shall mean PHC of Michigan, Inc., a Massachusetts corporation.
 
“PHC-Utah” shall mean PHC of Utah, Inc., a Massachusetts corporation
 
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
 
“Pledgor” shall mean each Company listed on Schedule 1.01(c), and each other
Subsidiary of any Loan Party that is or becomes a party to this Agreement (in
its capacity as a Subsidiary Guarantor) and the Security Documents pursuant to
Section 5.11.
 
“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
 
“Preferred Stock Issuance” shall mean the issuance or sale by any Company of any
Preferred Stock after the Closing Date.
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
(a) the Acquisition, or (b) any Asset Sale, as if the Acquisition or Asset Sale,
and all other Asset Sales consummated during the applicable period, and any
Indebtedness or other liabilities incurred in connection with the Acquisition or
Asset Sales had been consummated and incurred at the beginning of such
period.  For purposes of this definition, if any Indebtedness to be so incurred
bears interest at a floating rate and is being given pro forma effect, the
interest on such Indebtedness will be calculated as if the rate in effect on the
date of incurrence had been the applicable rate for the entire period (taking
into account any applicable interest rate Hedging Agreements).
 
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.
 
“Projections” shall have the meaning assigned to such term in Section 3.04(c).
 
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests of any person and whether now in
existence or owned or hereafter entered into or acquired, including all Real
Property, cash, securities, accounts, revenues and contract rights.
 
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets (including Equity Interests of any person owning fixed or
capital assets) or the cost of installation, construction or improvement of any
fixed or capital assets.
 
 
29

--------------------------------------------------------------------------------

 
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, fee, mineral or other estate) in and to any and all
parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, all general intangibles and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.
 
“Refinancing” shall have the meaning assigned to such term in Section
4.01(d)(5).
 
“Register” shall have the meaning assigned to such term in Section 11.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.
 
“Related Person” shall mean, with respect to any person, (a) each Affiliate of
such person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, Advisors, agents, attorneys-in-fact and Controlling
persons of each of the foregoing, and (b) if such person is an Agent, each other
person designated, nominated or otherwise mandated by or assisting such Agent
pursuant to Section 10.05 or any comparable provision of any Loan Document.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the Environment or any Real Property.
 
“Required Lenders” shall mean, at any date of determination, Lenders having
Loans, LC Exposure and unused Revolving and Term Loan Commitments representing
more than 50% of the sum of all Loans outstanding, LC Exposure and unused
Revolving and Term Loan Commitments at such time.
 
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(25) or any other applicable Environmental Law, or (b) all other
actions required by any Governmental Authority or voluntarily undertaken to (i)
clean up, remove, treat, remediate, contain, assess, abate, monitor or in any
other way address any Hazardous Materials at, in, on, under or from any Real
Property, or otherwise in the Environment, (ii) prevent, stop, control or
minimize the Release or threat of Release, or minimize the further Release, of
any Hazardous Material, or (iii) perform studies, investigations, maintenance or
monitoring in connection with, following, or as a precondition to or to
determine the necessity of, the actions set forth in clause (i) or (ii) above.
 
 
30

--------------------------------------------------------------------------------

 
“Restricted Indebtedness” shall mean Indebtedness of any Company, the payment,
prepayment, repurchase, defeasance or acquisition for value of which is
restricted under Section 6.11.
 
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with significant responsibility for the administration of the
obligations of such person in respect of this Agreement.
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Revolving Maturity Date and (ii) the date of termination of the Revolving
Commitments.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Annex II or on Schedule 1 to the Assignment and Acceptance pursuant to
which such Lender assumed its Revolving Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.04.  The aggregate principal amount of the Lenders’
Revolving Commitments on the Closing Date is $3,000,000.
 
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.
 
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
 
“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).  Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.
 
“Revolving Maturity Date” shall mean July 1, 2014, the date which is three years
after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.
 
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
 
“Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002.
 
“SDN List” shall have the meaning assigned to such term in Section 6.21.
 
“Secured Obligations” shall mean (a) the Obligations , (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Permitted Hedging Agreement intended to protect against
fluctuations in interest rates entered into with any counterparty that is a
Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties in respect of overdrafts and
related liabilities owed to any Secured Party arising from treasury, depositary
and cash management services or in connection with any automated clearinghouse
transfer of funds.
 
 
31

--------------------------------------------------------------------------------

 
“Secured Parties” shall mean, collectively: 
 
(a) with respect to the Obligations, the Administrative Agent, the Collateral
Agent, each other Agent and the Lenders;
 
(b) with respect to obligations under Permitted Hedging Agreements intended to
protect against fluctuations in interest rates, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a
Permitted Hedging Agreement relating to the Loans if (i) at the date of entering
into such Hedging Agreement such counterparty was an Agent, a Lender or an
Affiliate of an Agent or Lender, and (ii) such counterparty executes and
delivers to the Administrative Agent a letter agreement in form and substance
acceptable to the Administrative Agent pursuant to which such counterparty
(x) appoints the Administrative Agent and the Collateral Agent as its agents
under the applicable Loan Documents and (y) agrees to be bound by the provisions
of Sections 10.03, 11.03 and 11.09 as if it were a Lender; and
 
(c) with respect to overdrafts and related liabilities arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds, the Administrative Agent, the Collateral Agent,
each other Agent, each Lender, and each Affiliate of an Agent or Lender that, in
each case, provides treasury, depositary and/or cash management services to a
Loan Party; provided that such Affiliate executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such Affiliate (x) appoints the
Administrative Agent and the Collateral Agent as its agents under the applicable
Loan Documents and (y) agrees to be bound by the provisions of Sections 10.03,
11.03 and 11.09 as if it were a Lender.
 
“Securities Act” shall mean the Securities Act of 1933.
 
“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.
 
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit K among the Loan Parties and the Collateral Agent for the benefit of
the Secured Parties, as the same may be supplemented from time to time by one or
more Joinder Agreements.
 
“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement delivered on the Closing Date or
thereafter pursuant to Section 5.11.
 
“Security Documents” shall mean the Security Agreement, the Mortgages, each
Control Agreement and each other security document or pledge agreement delivered
in accordance with applicable local or foreign Legal Requirements to grant a
valid, enforceable, perfected security interest (with the priority required
under the Loan Documents) in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the Security Agreement, any Mortgage, any
Control Agreement or any other such security document or pledge agreement to be
filed or registered with respect to the security interests in property created
pursuant to the Security Agreement, any Mortgage, any Control Agreement and any
other document or instrument utilized to pledge any property as collateral for
the Secured Obligations.
 
“Seller” shall have the meaning assigned to such term in the first recital
hereto.
 
 
32

--------------------------------------------------------------------------------

 
“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time.
 
“SPC” shall have the meaning assigned to such term in Section 11.04(h).
 
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument (but not a commercial letter of credit) issued pursuant to this
Agreement in the ordinary course of Borrower’s and its Wholly Owned
Subsidiaries’ businesses to support (i) obligations of Borrower or any of its
Wholly Owned Subsidiaries with respect to workers compensation, surety bonds and
other similar statutory obligations and (ii) such other obligations of Borrower
or any of its Wholly Subsidiaries as are reasonably acceptable to the Issuing
Lender and otherwise permitted to exist pursuant to the terms of this Agreement
(other than obligations in respect of (x) any other Indebtedness or other
obligations that are subordinated in right of payment to the Obligations and (y)
any Equity Interests).
 
“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including Regulation D) (the “Reserve Regulations”) by member banks of the
United States Federal Reserve System in New York City with deposits exceeding
one billion Dollars against Eurocurrency funding liabilities (currently referred
to as “Eurocurrency liabilities” (as such term is used in Regulation
D)).  Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities
and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under the Reserve Regulations.
 
“Subordinated Indebtedness” shall mean Indebtedness of any Company that is
subordinated in right of payment to all or any portion of the Secured
Obligations, and that is subject to terms, conditions and documentation that is
satisfactory to the Required Lenders in their respective sole and absolute
discretion.
 
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent.  Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.
 
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary of any Loan Party that is or becomes a party to this
Agreement and the Security Documents pursuant to Section 5.11.
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of applicable Legal Requirements
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, or after the grant or
effectiveness of any such easement, right of way or other interest in the
Mortgaged Property, (iii) certified by the surveyor (in a manner reasonably
acceptable to the Administrative Agent) to the Administrative Agent, the
Collateral Agent and the Title Company, (iv) complying in all respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and (v)
sufficient for the Title Company to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such Mortgaged Property
and issue the endorsements of the type required by Section 4.01(o)(iii) or (b)
otherwise reasonably acceptable to the Collateral Agent.
 
 
33

--------------------------------------------------------------------------------

 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 provided that at no time shall the Swingline Commitment
exceed the Revolving Commitment.  The aggregate principal amount of the
Swingline Commitment shall be $1,000,000 on the Closing Date
 
“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.
 
“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Synthetic Lease” shall mean, as to any person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such person is the
lessor or (b) (i) a synthetic, off-balance sheet or tax retention lease, or (ii)
an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such person but which, upon the
application of any Insolvency Laws to such person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).
 
“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.
 
“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which any Company is or may
become obligated to make (a) any payment in connection with a purchase by any
third party from a person other than a Company of any Equity Interest or
Restricted Indebtedness or (b) any payment (other than on account of a permitted
purchase by it of any Equity Interest or Restricted Indebtedness) the amount of
which is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness.
 
 
34

--------------------------------------------------------------------------------

 
“Tax Returns” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, fees, deductions, withholdings or other similar charges,
whether computed on a separate, consolidated, unitary, combined or other basis
and any and all liabilities (including interest, fines, penalties or additions
with respect to any of the foregoing) with respect to the foregoing, and (ii)
any transferee, successor, joint and several, contractual or other liability
(including liability pursuant to Treasury Regulation § 1.1502-6 (or any similar
provision of state, local or non-U.S. law)) in respect of any item described in
clause (i).
 
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
 
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder in the amount set forth on
Annex II to this Agreement or on Schedule 1 to the Assignment and Acceptance
pursuant to which such Lender assumed its Term Loan Commitment, as applicable,
as the same may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04.  The aggregate
principal amount of the Lenders’ Term Loan Commitments on the Closing Date is
$23,500,000.
 
“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.
 
“Term Loan Maturity Date” shall mean July 1, 2014, the date which is three years
after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.
 
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).
 
“Term Loans” shall mean the term loans made by the Lenders to Borrower pursuant
to Section 2.01(a).  Each Term Loan shall be either an ABR Term Loan or a
Eurodollar Term Loan.
 
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).
 
“Three Month Period” shall mean the three most recent calendar months then ended
(taken as one accounting  period).
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).
 
“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(i) Consolidated Indebtedness on such date to (ii) Consolidated EBITDA for the
Test Period then most recently ended.
 
“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.
 
“Transactions” shall mean, collectively, (a) the consummation of the
Acquisition, (b) the execution, delivery and performance of the Loan Documents
and the initial Credit Extensions hereunder, (c) the Refinancing, (d) the other
transactions to occur pursuant to, or contemplated by, the Transaction
Documents, and (e) the payment of all fees, costs and expenses to be paid on or
prior to the Closing Date owing in connection with the foregoing.
 
 
35

--------------------------------------------------------------------------------

 
“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
 
“TRICARE” means the United States Department of Defense health care program for
service families (including TRICARE Prime, TRICARE Extra and TRICARE Standard),
and any successor or predecessor thereof.
 
“Type” shall mean, when used in reference to any Loan or Borrowing, a reference
to whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined on the basis of Adjusted LIBOR Rate or the Alternate
Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the actuarial assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.
 
“United States” and “U.S.” shall mean the United States of America.
 
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
 
“Wholly Owned Subsidiary” shall mean, with respect to any person, (a) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
to the extent required under applicable Legal Requirements) is at the time owned
by such person and/or one or more Wholly Owned Subsidiaries of such person and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such person and/or one or more Wholly Owned Subsidiaries
of such person have a 100% equity interest (other than directors’ qualifying
shares to the extent required under applicable Legal Requirements) at such time.
 
Section 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing,” “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
Section 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The phrase
“Material Adverse Effect” shall be deemed to be followed by the phrase “,
individually or in the aggregate”.  The words “asset” and “property” shall be
construed to have the same meaning and effect.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (b)
any reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,
unless otherwise indicated and (e) any reference to any law or regulation shall
(i) include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting or supplementing such law or regulation, and (ii)
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.  This Section 1.03 shall apply, mutatis
mutandis, to all Loan Documents.
 
 
36

--------------------------------------------------------------------------------

 
Section 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof.  If at any time any
change in GAAP would affect the computation of any financial ratio set forth in
any Loan Document, and Borrower or the Required Lenders shall so request, the
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to approval by the Required Lenders and Borrower);
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein, and Borrower
shall provide to the Administrative Agent and the Lenders within five days after
delivery of each certificate or financial report required hereunder that is
affected thereby a written statement of a Financial Officer of Borrower setting
forth in reasonable detail the differences (including any differences that would
affect any calculations relating to the financial covenants as set forth in
Section 6.10) that would have resulted if such financial statements had been
prepared without giving effect to such change.
 
Section 1.05 Pro Forma Calculations.  With respect to any applicable period
during which the Acquisition or Asset Sale occurs as permitted pursuant to the
terms hereof, the financial covenants set forth in Section 6.10 shall be
calculated with respect to such period and the Acquisition or Asset Sale on a
Pro Forma Basis.
 
Section 1.06 Rounding.  Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
 
Section 1.07 Resolution of Drafting Ambiguities.  Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof or
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
 
ARTICLE II 
 
THE CREDITS
 
Section 2.01 Commitments.  Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly:
 
 
37

--------------------------------------------------------------------------------

 
(a) to make a Term Loan to Borrower on the Closing Date in the principal amount
equal to its Term Loan Commitment; and
 
(b) to make Revolving Loans to Borrower, at any time and from time to time on or
after the Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment.
 
Amounts paid or prepaid in respect of Term Loans may not be reborrowed.  Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.
 
The Term Loans shall be funded by each Term Loan Lender to Borrower on the
Closing Date at a discount in the amount separately agreed to in writing.
 
Section 2.02 Loans.  (a)  Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to
Section 2.18(e)(ii), (x) any Borrowing shall be in an aggregate principal amount
that is (i) an integral multiple of $100,000 and not less than $250,000 or (ii)
equal to the remaining available balance of the applicable Commitments.
 
(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03.  Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Lender to
make such Loan and Borrower to repay such Loan in accordance with the terms of
this Agreement.  Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than five Eurodollar Borrowings outstanding
hereunder at any one time.  For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
 
(c) Except with respect to Loans made pursuant to Section 2.18(e)(ii), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate from time to time not later
than 10:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account as directed by Borrower in the
applicable Borrowing Request maintained with the Administrative Agent or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders within two Business Days.
 
(d) Unless the Administrative Agent shall have received written notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available, then,
to the extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation, and (ii) in
the case of Borrower, the interest rate applicable at the time to ABR Loans.  If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(d)
shall cease.
 
 
38

--------------------------------------------------------------------------------

 
(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Term Loan Maturity Date, as applicable.
 
Section 2.03 Borrowing Procedure.  To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or facsimile (or transmit by
other electronic transmission, in accordance with Section 11.01(b)), a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on the
date of the proposed Borrowing.  Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:
 
(a) whether the requested Borrowing is to be a Borrowing of Revolving Loans or
Term Loans;
 
(b) the aggregate amount of such Borrowing;
 
(c) the date of such Borrowing, which shall be a Business Day;
 
(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto; 
 
(f) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and
 
(g) that the conditions set forth in Sections 4.02(b)-(d) are satisfied as of
the date of the notice.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s
duration.  Notwithstanding anything to the contrary, no Eurodollar Borrowings
may be requested or made prior to the date that is three Business Days after the
Closing Date.  Promptly following receipt of a Borrowing Request in accordance
with this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
 
39

--------------------------------------------------------------------------------

 
Section 2.04 Evidence of Debt; Repayment of Loans.  (a) Borrower hereby
unconditionally promises to pay to (i) the Administrative Agent for the account
of each Term Loan Lender, the principal amount of each Term Loan of such Term
Loan Lender as provided in Section 2.09, (ii) the Administrative Agent for the
account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Revolving Lender on the Revolving Maturity Date and (iii)
the Swingline Lender, the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month (or, if
such date is not a Business Day, on the next succeeding Business Day) and is at
least two Business Days after such Swingline Loan is made; provided that, on
each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to Sections 2.04(b) and
(c) shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower and the other Loan Parties to pay
and perform the Obligations in accordance with the Loan Documents.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such entries,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
 
(e) Any Lender by written notice to Borrower (with a copy to the Administrative
Agent) may request that Loans of any Class made by it be evidenced by a
promissory note.  In such event, Borrower shall promptly (and, in all events,
within five Business Days of receipt of such request) prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit I-1, I-2 or I-3, as the case may be.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.05 Fees.
 
(a) Commitment Fee.  Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to 0.75% per
annum of the average daily unused amount of each Revolving Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which such Revolving Commitment terminates.  Accrued Commitment Fees
shall be payable in arrears (A) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and (B) on the date on which such Commitment
terminates.  Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing Commitment
Fees, a Revolving Commitment of a Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Lender (and
the Swingline Exposure of such Lender shall be disregarded for such purpose).
 
 
40

--------------------------------------------------------------------------------

 
(b) Administrative Agent Fees.  Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon in writing between Borrower and the
Administrative Agent (the “Administrative Agent Fees”).
 
(c) LC and Fronting Fees.  Borrower agrees to pay to (i) the Administrative
Agent for the account of each Revolving Lender a participation fee (“LC
Participation Fee”) with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin from time
to time used to determine the interest rate on Eurodollar Revolving Loans
pursuant to Section 2.06 on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to, but
excluding the later of, the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at the
rate of 0.25% per annum (or such lesser rate per annum as the Issuing Bank may
from time to time agree) on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to Reimbursement Obligations) during
the period from and including the Closing Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s customary fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Accrued LC Participation Fees and
Fronting Fees shall be payable in arrears (i) on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date, and (ii) on the date on which the Revolving
Commitments terminate.  Any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this Section 2.05(c) shall be payable
within five Business Days after demand therefor.  All LC Participation Fees and
Fronting Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(d) Other Fees.  Borrower agrees to pay the Agents, for their own account, fees
payable in the amounts and at the times separately agreed upon between Borrower
and the applicable Agents.
 
(e) Payment of Fees.  All Fees shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders, except that Borrower shall pay (i) the
Fronting Fees directly to the Issuing Bank, and (ii) the Fees provided under
Section 2.05(d) directly to the Agents.  Once paid, none of the Fees shall be
refundable under any circumstances.
 
Section 2.06 Interest on Loans.  (a) Subject to the provisions of
Section 2.06(c), the Loans comprising each ABR Borrowing, including each
Swingline Loan, shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.
 
(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
 
 
41

--------------------------------------------------------------------------------

 
(c) Notwithstanding the foregoing, during an Event of Default, all Obligations
shall bear interest, after as well as before judgment, at a per annum rate equal
to (i) in the case of principal of or interest on any Loan, 2.0% plus the rate
otherwise applicable to such Loan as provided in Sections 2.06(a) and (b) or
(ii) in the case of any other Obligation, 2.0% plus the rate applicable to ABR
Revolving Loans as provided in Section 2.06(a) (in either case, the “Default
Rate”).
 
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.06(c) (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or the Term Loan
Maturity Date, as applicable, shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan or a Swingline Loan), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day); provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.14, bear interest
for one day.  The applicable Alternate Base Rate or Adjusted LIBOR Rate shall be
determined by the Administrative Agent in accordance with the provisions of this
Agreement and such determination shall be conclusive absent manifest
error.  Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
Insolvency Proceeding.
 
Section 2.07 Termination and Reduction of Commitments.  (a) The Term Loan
Commitments shall automatically terminate at 5:00 p.m., New York City time, on
the Closing Date.  The Revolving Commitments, the Swingline Commitment and the
LC Commitment shall automatically terminate on the Revolving Maturity Date.
 
(b) At its option, Borrower may at any time terminate, or from time to time
permanently reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $250,000 and not less than $250,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the aggregate amount of Revolving Exposures would exceed the aggregate amount of
Revolving Commitments.
 
(c) Borrower shall notify the Administrative Agent in writing of any election to
terminate or reduce the Commitments under Section 2.07(b) at least five Business
Days prior to the effective date of such termination or reduction (which
effective date shall be a Business Day), specifying such election and the
effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by Borrower pursuant to this Section 2.07 shall be
irrevocable.  Any termination or reduction of the Commitments of any Class shall
be permanent.  Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.
 
Section 2.08 Interest Elections.  (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08.  Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  Notwithstanding anything to the
contrary, (i) Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time, and (ii) Borrower shall not be entitled
to request any conversion of an ABR Borrowing to a Eurodollar Borrowing prior to
the date that is three Business Days after the Closing Date.  This Section 2.08
shall not apply to Borrowings of Swingline Loans, which may not be converted or
continued.
 
 
42

--------------------------------------------------------------------------------

 
(b) To make an election pursuant to this Section 2.08, Borrower shall deliver,
by hand delivery or facsimile, a duly completed and executed Interest Election
Request to the Administrative Agent not later than the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Revolving Borrowing or Term Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each Interest Election
Request shall be irrevocable.
 
(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, the Administrative Agent or the Required
Lenders may require, by notice to Borrower, that (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
 
 
43

--------------------------------------------------------------------------------

 
Section 2.09 Amortization of Term Borrowings.  (a) Borrower shall pay to the
Administrative Agent, for the account of the Term Loan Lenders, on the dates set
forth on Annex I, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans equal to the amount set forth on Annex I for
such date (as adjusted from time to time pursuant to Section 2.10(h)), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.
 
(b) To the extent not previously irrevocably paid in full in cash, all Term
Loans shall be due and payable on the Term Loan Maturity Date.
 
Section 2.10 Optional and Mandatory Prepayments of Loans.  (a) Optional
Prepayments.  Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, subject to the requirements of this
Section 2.10; provided that each partial prepayment shall be in an amount that
is an integral multiple of $100,000 and not less than $250,000.
 
(b) Revolving Loan Prepayments.  (i) In the event of the termination of all the
Revolving Commitments, Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Borrowings and all outstanding Swingline
Loans and either (A) replace all outstanding Letters of Credit or (B) cash
collateralize all outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18(i).
 
(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.
 
(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i) in an aggregate amount sufficient to eliminate such
excess.
 
(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i) in an
aggregate amount sufficient to eliminate such excess.
 
(c) Asset Sales.  Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Asset Sale by any Company, Borrower shall apply 100% of
such Net Cash Proceeds to make prepayments in accordance with Section 2.10(i);
provided that:
 
(i) so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $100,000 in
any fiscal year of Borrower, such proceeds shall not be required to be so
applied on such date to the extent that Borrower shall have delivered an
Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are reasonably expected to be reinvested in
fixed or capital assets of any Loan Party within 180 days following the date of
such Asset Sale (which Officers’ Certificate shall set forth the estimates of
the proceeds to be so expended); provided that, if the property subject to such
Asset Sale constituted Collateral, then all property purchased or otherwise
acquired with the Net Cash Proceeds thereof pursuant to this subsection shall be
made subject to the first priority perfected Lien (subject to Permitted Liens)
of the applicable Security Documents in favor of the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and
 
 
44

--------------------------------------------------------------------------------

 
(ii) if all or any portion of such Net Cash Proceeds is not so reinvested within
such 180-day period, such unused portion shall be applied on the last day of
such period as a mandatory prepayment as provided in this Section 2.10(c). 
 
(d) Debt Issuance or Preferred Stock Issuance.  Not later than one Business Day
following the receipt of any Net Cash Proceeds of any Debt Issuance or Preferred
Stock Issuance by any Company, Borrower shall make prepayments in accordance
with Section 2.10(i) in an aggregate principal amount equal to 100% of such Net
Cash Proceeds.
 
(e) Equity Issuance.  Not later than one Business Day following the receipt of
any Net Cash Proceeds of any Equity Issuance, Borrower shall make prepayments in
accordance with Section 2.10(i) in an aggregate principal amount equal to 100%
of such Net Cash Proceeds; provided that this clause (e) shall not apply to (x)
the Net Cash Proceeds of any and all Equity Issuances in an amount not to exceed
$25,000 for each such Equity Issuance or $150,000 in the aggregate for all such
Equity Issuances over the term of this Agreement or (y) the Net Cash Proceeds of
Equity Issuances that are applied to pay any fees or payments required to be
paid by Borrower in connection with any termination of the Merger Agreement.
 
(f) Extraordinary Receipts.  Not later than one Business Day following the
receipt of any Net Cash Proceeds from an Extraordinary Receipts by any Company,
Borrower shall apply an amount equal to 100% of such Net Cash Proceeds to make
prepayments in accordance with Section 2.10(i).
 
(g) Casualty Events.  Not later than one Business Day following the receipt of
any Net Cash Proceeds from a Casualty Event by any Company, Borrower shall apply
an amount equal to 100% of such Net Cash Proceeds to make prepayments in
accordance with Section 2.10(i); provided that:
 
(i) so long as no Default shall then exist or arise therefrom, (A) the first
$250,000 of such Net Cash Proceeds shall not be required to be so applied on
such date to the extent the Borrower shall have delivered an Officers’
Certificate to the Administrative Agent on or prior to such date stating that
such proceeds are reasonably expected to be used, and (B) in the event that such
Net Cash Proceeds exceed $250,000, the portion of the Net Cash Proceeds that
exceed $250,000 also  shall not be required to be so applied on such date to the
extent the Administrative Agent has elected by notice to Borrower on or prior to
such date to require such proceeds to be used, in each case, to repair, replace
or restore any property in respect of which such Net Cash Proceeds were paid or
to reinvest in fixed or capital assets of any Loan Party, no later than 180 days
following the date of receipt of such proceeds (which Officers’ Certificate
shall set forth the estimates of the proceeds to be so expended); provided that
if the property subject to such Casualty Event constituted Collateral, then all
property purchased or otherwise acquired with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the first priority
perfected Lien (subject to Permitted Liens) of the applicable Security Documents
in favor of the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties in accordance with Sections 5.11 and 5.12; and
 
 
45

--------------------------------------------------------------------------------

 
(ii) if all or any portion of such Net Cash Proceeds shall not be so applied
within such 180-day period, such unused portion shall be applied on the last day
of such period as a mandatory prepayment as provided in this Section 2.10(g).
 
(h) Excess Cash Flow.  No later than the earlier of (i) 90 days after the end of
each Excess Cash Flow Period and (ii) the date on which the financial statements
with respect to such fiscal year in which such Excess Cash Flow Period occurs
are delivered pursuant to Section 5.01(a), Borrower shall make prepayments in
accordance with Section 2.10(i) in an aggregate principal amount equal to 75% of
Excess Cash Flow for the Excess Cash Flow Period then ended.
 
(i) Application of Prepayments.
 
(i) Prior to any optional prepayment hereunder, Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to Section 2.10(i)(iii), subject to the
provisions of this Section 2.10(i)(i).  Any prepayments of Term Loans pursuant
to Section 2.10 (a), (c)-(h) shall be applied (x) first to reduce scheduled
payments required under Section 2.09(a) on a pro rata basis among the payments
remaining to be made on each Term Loan Repayment Date, and (y) second to the
extent there are prepayment amounts remaining after the application of such
prepayments under clause first, such excess amounts shall be applied to the
prepayment of outstanding Revolving Loans (but without any corresponding
reduction in Revolving Commitments unless an Event of Default has occurred and
is continuing) and Borrower shall comply with Section 2.10(b).  All prepayments
shall be applied without premium or penalty.
 
(ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Term Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Term Loans and ABR Revolving Loans, respectively.  Any amounts
remaining after each such application shall be applied to prepay Eurodollar Term
Loans or Eurodollar Revolving Loans, as applicable.
 
(iii) Notice of Prepayment.  Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment and (iii) in the case of prepayment of a
Swingline Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable.  Each such notice shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment.  Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof.  Such notice to the Lenders may be by electronic communication.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment.  Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 2.11 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or
 
(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
 
Section 2.12 Increased Costs; Change in Legality.  (a)  If any Change in Law
shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against property of, deposits with
or for the account of, or credit extended by or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBOR Rate) or
the Issuing Bank; or
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject a Lender, the Issuing Bank or the Administrative Agent to any
Taxes on its respective Loans, Loan principal, Letters of Credit, Commitments or
other obligations, as applicable, or its respective deposits, reserves, other
liabilities or capital attributable thereto (except for any Indemnified Taxes or
Other Taxes covered by Section 2.15 and the imposition of, or any charge in the
rate of, any Excluded Tax payable by such Person).
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank, as the case may
be, for such additional costs incurred or reduction suffered.  The protection of
this Section 2.12 shall be available to each Lender and the Issuing Bank
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.
 
(b) If any Lender or the Issuing Bank determines (in good faith, but in its sole
absolute discretion) that any Change in Law regarding Capital Requirements has
or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company, for any such reduction suffered.
 
 
47

--------------------------------------------------------------------------------

 
(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in Sections
2.12(a) or (b) shall be delivered to Borrower (with a copy to the Administrative
Agent) and shall be conclusive and binding absent manifest error.  Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within three Business Days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation.
 
(e) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to Borrower and to the Administrative
Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness (as determined in good faith by such Lender)) be
made by such Lender hereunder (or be continued for additional Interest Periods
and ABR Loans will not thereafter (for such duration) be converted into
Eurodollar Loans), whereupon any request for a Eurodollar Loan (or to convert an
ABR Loan to a Eurodollar Loan or to continue a Eurodollar Loan for an additional
Interest Period) shall, as to such Lender only, be deemed a request for an ABR
Loan (or a request to continue an ABR Loan as such for an additional Interest
Period or to convert a Eurodollar Loan into an ABR Loan, as the case may be),
unless such declaration shall be subsequently withdrawn by such Lender by
written notice to Borrower and to the Administrative Agent; and
 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in Section 2.12(f).
 
In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.
 
(f) For purposes of Section 2.12(e), a notice to Borrower by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, if lawful, on the last
day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such notice shall be effective on the date of receipt by Borrower.
 
 
48

--------------------------------------------------------------------------------

 
Section 2.13 Breakage Payments.  In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan or Term Loan
on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any Eurodollar Loan earlier than the last day of the Interest
Period applicable thereto as a result of a request by Borrower pursuant to
Section 2.16, then, in any such event, Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate plus the Applicable
Margin (together with any interest payable at the Default Rate, if then
applicable) that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within three Business Days after receipt thereof.
 
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a)
Borrower shall make each payment required to be made by it hereunder or under
any other Loan Document (whether of principal, interest, fees or Reimbursement
Obligations, or of amounts payable under Section 2.12, 2.13 or 2.15, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 1:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 520 Madison Avenue,
New York, New York 10022 Attn: PHC, Inc. Account Manager, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03
shall be made directly to the persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof.  If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under each Loan Document shall be made in Dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
 
 
49

--------------------------------------------------------------------------------

 
(c) If any Lender shall, by exercising any right of setoff or counterclaim
(including pursuant to Section 11.08) or otherwise (including by exercise of its
rights under the Security Documents), obtain payment in respect of any principal
of or interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.14(c) shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans, Term
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to any Company or any Affiliates thereof (as to which
the provisions of this Section 2.14(c) shall apply).  Each Loan Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable Legal Requirements, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of such Loan Party in the amount of such
participation.  If under applicable Insolvency Law any Secured Party receives a
secured claim in lieu of a setoff or counterclaim to which this Section 2.14(c)
applies, such Secured Party shall to the extent practicable, exercise its rights
in respect of such secured claim in a manner consistent with the rights to which
the Secured Party is entitled under this Section 2.14(c) to share in the
benefits of the recovery of such secured claim.
 
(d) Unless the Administrative Agent shall have received written notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules or practices on interbank
compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
 
Section 2.15 Taxes.  (a) Any and all payments by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document shall be made
without setoff, counterclaim or other defense and free and clear of and without
deduction, reduction or withholding for any and all Indemnified Taxes or Other
Taxes; provided that if Borrower shall be required by applicable Legal
Requirements to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions, reductions or withholdings
applicable to additional sums payable under this Section 2.15) the
Administrative Agent, any Lender or the Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions, reductions or withholdings been made, (ii) Borrower shall make such
deductions, reductions or withholdings and (iii) Borrower shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Legal Requirements.
 
 
50

--------------------------------------------------------------------------------

 
(b) In addition, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Legal Requirements.
 
(c) Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
Issuing Bank (in each case, with a copy delivered concurrently to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
and in any event within 30 days following any such payment being due, by
Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence that such payment was made reasonably
satisfactory to the Administrative Agent.  If Borrower fails to pay any
Indemnified Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to the Administrative Agent the required receipts or
other documentary evidence, Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank for any incremental Taxes or expenses that may
become payable by the Administrative Agent, such Lender or the Issuing Bank, as
the case may be, as a result of any such failure.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is resident
for tax purposes, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  Each Foreign Lender shall (i) furnish either (a) two accurate and
complete originally executed U.S. Internal Revenue Service Forms W-8BEN (or
successor form) or (b) two accurate and complete originally executed U.S.
Internal Revenue Service Forms W-8ECI (or successor form), certifying, in either
case, to such Foreign Lender’s legal entitlement to an exemption or reduction
from U.S. federal withholding tax with respect to all interest payments
hereunder, and (ii) to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, provide a new Form
W-8BEN (or successor form) or Form W-8ECI (or successor form) upon the
expiration or obsolescence of any previously delivered form to reconfirm any
complete exemption from, or any entitlement to a reduction in, U.S. federal
withholding tax with respect to any interest payment hereunder; provided that
any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code shall also furnish a “Non-Bank Certificate” in
the form of Exhibit L if it is furnishing a Form W-8BEN.
 
 
51

--------------------------------------------------------------------------------

 
(f) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrower or with respect to
which Borrower has paid additional amounts pursuant to this Section 2.15, it
shall pay over such refund to Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 2.15
with respect to the Indemnified Taxes or the Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (or assignee) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that if the Administrative Agent or such Lender (or assignee) is required to
repay all or a portion of such refund to the relevant Governmental Authority,
Borrower, upon the request of the Administrative Agent or such Lender (or
assignee), shall repay the amount paid over to Borrower that is required to be
repaid (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender (or assignee)
within three Business Days after receipt of written notice that the
Administrative Agent or such Lender (or assignee) is required to repay such
refund (or a portion thereof) to such Governmental Authority.  Nothing contained
in this Section 2.15(f) shall require the Administrative Agent or any Lender (or
assignee) to make available its Tax Returns or any other information which it
deems confidential or privileged to Borrower or any other
person.  Notwithstanding anything to the contrary, in no event will the
Administrative Agent or any Lender (or assignee) be required to pay any amount
to Borrower the payment of which would place the Administrative Agent or such
Lender (or assignee) in a less favorable net after-tax position than the
Administrative Agent or such Lender (or assignee) would have been in if the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid.
 
(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for the purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
(h) Each Lender shall severally indemnify the Administrative Agent for any
Indemnified Taxes, Other Taxes and Excluded Taxes (but, in the case of
Indemnified Taxes and Other Taxes, only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) attributable
to such Lender that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes, Other Taxes or
Excluded Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this clause (h) shall be paid within
ten (10) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Indemnified Taxes, Other Taxes or Excluded
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
 
 
52

--------------------------------------------------------------------------------

 
Section 2.16 Mitigation Obligations; Replacement of Lenders.  (a)  Mitigation of
Obligations.  If any Lender requests compensation under Section 2.12(a) or (b),
or if Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce materially amounts payable pursuant to Section 2.12(a),
2.12(b) or 2.15, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense, (iii) would not require such Lender
to take any action inconsistent with its internal policies or legal or
regulatory restrictions, and (iv) would not otherwise be disadvantageous to such
Lender.  Borrower shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.  A certificate
setting forth such costs and expenses submitted by such Lender to the
Administrative Agent shall be conclusive absent manifest error.
 
(b) Replacement of Lenders.  In the event (i) any Lender or the Issuing Bank
delivers a certificate requesting compensation pursuant to Section 2.12(a) or
(b), (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.12(e), (iii) Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank pursuant to Section 2.15, (iv) any Lender fails to
consent to any amendment, waiver or other modification of any Loan Document
requested by Borrower that requires the consent of 100% of the Lenders or 100%
of all affected Lenders and, which, in each case, has been consented to by all
other Lenders or all other affected Lenders, as the case may be, and, in all
events has been consented to by the Required Lenders or (v) any Lender or the
Issuing Bank defaults in its obligations to make Loans or issue Letters of
Credit, as the case may be, or other extensions of credit hereunder, Borrower
may, at its sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 11.04(b)), upon notice to such Lender
or the Issuing Bank and the Administrative Agent, require such Lender or the
Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 11.04), all of its interests,
rights and obligations under this Agreement to an assignee which shall assume
such assigned obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (w) no Default shall have occurred and
be continuing, (x) such assignment shall not conflict with any applicable Legal
Requirement, (y) Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, the
prior written consent of the Issuing Bank and the Swingline Lender), which
consent shall not unreasonably be withheld or delayed, and (z) Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest and any prepayment premium or penalty (if any) accrued to the date of
such payment on the outstanding Loans or LC Disbursements of such Lender or the
Issuing Bank, respectively, affected by such assignment plus all Fees and other
amounts owing to or accrued for the account of such Lender or such Issuing Bank
hereunder (including any amounts under Sections 2.12 and 2.13); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s or the Issuing Bank’s claim for compensation
under Section 2.12(a) or (b) or notice under Section 2.12(e) or the amounts paid
pursuant to Section 2.15, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.12(e), or cease to result in amounts being payable under
Section 2.15, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to Section 2.16(a)), or if such Lender
or the Issuing Bank shall waive its right to claim further compensation under
Section 2.12(a) or (b) in respect of such circumstances or event or shall
withdraw its notice under Section 2.12(e) or shall waive its right to further
payments under Section 2.15 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender and
the Issuing Bank hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender and the Issuing Bank as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s or the
Issuing Bank’s interests hereunder in the circumstances contemplated by this
Section 2.16(b).
 
 
53

--------------------------------------------------------------------------------

 
(c) Defaulting Lenders.  Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender,” and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments and Term Loans shall be excluded for purposes of
voting, and the calculation of voting, on any matters (including the granting of
any consents or waivers) with respect to any of the Loan Documents; (ii) to the
extent permitted by applicable Legal Requirements, until such time as the
Default Excess (as defined below) with respect to such Defaulting Lender shall
have been reduced to zero, (A) any voluntary prepayment of the Loans pursuant to
Section 2.10(a) shall, if Borrower so directs at the time of making such
voluntary prepayment, be applied to the Loans and the Revolving Exposure of
other Lenders in accordance with Section 2.10(a) as if such Defaulting Lender
had no Loans outstanding and the Revolving Exposure of such Defaulting Lender
were zero, and (B) any mandatory prepayment of the Loans pursuant to Section
2.10 shall, if Borrower so directs at the time of making such mandatory
prepayment, be applied to the Loans and Revolving Exposure of other Lenders (but
not to the Loans of such Defaulting Lender) in accordance with Section 2.10 as
if such Defaulting Lender had funded all Defaulted Revolving Loans of such
Defaulting Lender, it being understood and agreed that Borrower shall be
entitled to retain any portion of any mandatory prepayment of the Loans that is
not paid to such Defaulting Lender solely as a result of the operation of the
provisions of this clause (B); (iii) the amount of such Defaulting Lender’s
Revolving Commitment, Revolving Loans and LC Exposure shall be excluded for
purposes of calculating the Commitment Fee payable to Revolving Lenders pursuant
to Section 2.05(a) in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Commitment Fee pursuant to Section 2.05(a) with respect to such
Defaulting Lender’s Revolving Commitment in respect of any Default Period with
respect to such Defaulting Lender; (iv) if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then: (A) all or any
part of such Swingline Exposure and LC Exposure shall be reallocated among the
Revolving Lenders that are not Defaulting Lenders in accordance with their
respective Revolving Commitments but, in any case, only to the extent the sum of
the Revolving Exposures of all Revolving Lenders that are not Defaulting Lenders
does not exceed the total of the Revolving Commitments of all Revolving Lenders
that are not Defaulting Lenders; (B) if the reallocation described in clause (A)
above cannot, or can only partially, be effected (as reasonably determined by
the Administrative Agent), Borrower shall within three Business Days following
notice by the Administrative Agent (x) prepay such Swingline Exposure of such
Defaulting Lender and (y) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above) in accordance with the procedures set forth in Section 2.18(i) for so
long as such LC Exposure is outstanding; (C) if Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this paragraph (iv),
Borrower shall not be required to pay any LC Participation Fee to such
Defaulting Lender pursuant to Section 2.05(c) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (D) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this paragraph (iv), then the fees payable to the
Lenders pursuant to Section 2.05 shall be adjusted in accordance with such
non-Defaulting Lenders’ reallocated LC Exposure; and (E) if any Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
this paragraph (iv), then, without prejudice to any rights or remedies of the
Issuing Banks or any Lender hereunder, all Commitment Fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and LC Participation Fee payable under Section 2.05 with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuing Banks
until such LC Exposure is cash collateralized and/or reallocated; (v) the
Revolving Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Revolving Loans
of such Defaulting Lender; and (vi) so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by Borrower in accordance with paragraph (iv) of this Section 2.16(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with paragraph (iv)(A) of this Section 2.16(c)
(and Defaulting Lenders shall not participate therein).  In the event that each
of the Administrative Agent, the Issuing Banks and the Swingline Lender agree
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Swingline Exposure, LC Exposure and
Revolving Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Commitment.
 
 
54

--------------------------------------------------------------------------------

 
For purposes of this Agreement, (i) “Funding Default” means, with respect to any
Defaulting Lender, the occurrence of any of the events set forth in the
definition of “Defaulting Lender,” (ii) “Default Period” means, with respect to
any Defaulting Lender, the period commencing on the date of the applicable
Funding Default and ending on the earliest of the following dates: (a) the date
on which all Commitments are cancelled or terminated and/or the Obligations and
the Specified Hedging Agreement Obligations are declared or become immediately
due and payable, (b) with respect any Funding Default (other than any such
Funding Default arising pursuant to clause (e) of the definition of “Defaulting
Lender”), the date on which (1) the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero (whether by the funding by
such Defaulting Lender of any defaulted Loans of such Defaulting Lender or by
the non-pro rata application of any voluntary or mandatory prepayments of the
Loans in accordance with the terms hereof or any combination thereof) and (2)
such Defaulting Lender shall have delivered to Borrower and the Administrative
Agent a written reaffirmation of its intention to honor its obligations under
this Agreement with respect to its Commitment(s), and (c) the date on which
Borrower, the Administrative Agent and the Required Lenders waive all Funding
Defaults of such Defaulting Lender in writing, and (iii) ”Default Excess” shall
mean, with respect to any Defaulting Lender, the excess, if any, of such
Defaulting Lender’s Pro Rata Percentage of the aggregate outstanding principal
amount of Loans of all Lenders (calculated as if all Defaulting Lenders
(including such Defaulting Lender) had funded all of their respective defaulted
Loans) over the aggregate outstanding principal amount of Loans of such
Defaulting Lender.
 
No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by Borrower of its obligations under this Agreement and the other
Loan Documents shall not be excused or otherwise modified, as a result of any
Funding Default or the operation of Section 2.16(c).  The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that Borrower may have against such Defaulting Lender with
respect to any Funding Default and that the Administrative Agent or any Lender
may have against such Defaulting Lender with respect to any Funding Default.
 
Section 2.17 Swingline Loans.  (a) Swingline Commitment.  Subject to the terms
and conditions set forth herein, the Swingline Lender agrees to make Swingline
Loans to Borrower from time to time during the Revolving Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(and upon each such Borrowing of Swingline Loans, Borrower shall be deemed to
represent and warrant that such Borrowing will not result in) (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline
Commitment or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance, in whole or in part, an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, Borrower may borrow, repay and reborrow Swingline
Loans.
 
 
55

--------------------------------------------------------------------------------

 
(b) Swingline Loans.  To request a Swingline Loan, Borrower shall deliver, by
hand delivery or facsimile, a duly completed and executed Borrowing Request to
the Administrative Agent and the Swingline Lender, not later than 10:00 a.m.,
New York City time, on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan.  Each Swingline
Loan shall be an ABR Loan.  The Swingline Lender shall make each Swingline Loan
available to Borrower by means of a credit to the general deposit account of
Borrower with the Swingline Lender (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.18(e),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.  Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default has occurred and is continuing
or would result therefrom.  Swingline Loans shall be made in minimum amounts of
$250,000 and integral multiples of $100,000 above such amount.
 
(c) Prepayment.  Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 p.m., New York
City time, on the proposed date of repayment.
 
(d) Participations.  The Swingline Lender (i) may at any time in its discretion
, and (ii) no less frequently than every five Business Days or as directed by
the Administrative Agent from time to time on not less than one Business Day’s
written notice to the Swingline Lender, shall by written notice given to the
Administrative Agent (provided such notice requirements shall not apply if the
Swingline Lender and the Administrative Agent are the same entity) not later
than 11:00 a.m., New York City time, on the next succeeding Business Day
following such notice require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.17(d) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment).  Each Revolving Lender shall comply with its obligation under this
Section 2.17(d) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.02(c) with respect to Loans made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired by the Revolving Lenders pursuant to this Section
2.17(d), and thereafter payments in respect of such Swingline Loan shall be made
to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from Borrower (or other party on behalf of
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent.  Any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this Section 2.17(d), as
their interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this Section 2.17(d) shall not relieve Borrower of any default in
the payment thereof.
 
 
56

--------------------------------------------------------------------------------

 
(e) Resignation or Removal of the Swingline Lender.  The Swingline Lender may
resign as the Swingline Lender hereunder at any time upon at least 30 days’
prior written notice to the Lenders, the Administrative Agent and Borrower.  The
Swingline Lender may be replaced at any time by written agreement among
Borrower, the Administrative Agent and the successor Swingline Lender.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender.  At the time any such resignation or replacement shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
replaced Swingline Lender.  From and after the effective date of any such
resignation or replacement, (i) the successor Swingline Lender shall have all
the rights and obligations of the Swingline Lender under this Agreement with
respect to Swingline Loans to be made by it thereafter and (ii) references
herein and in the other Loan Documents to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the resignation or replacement of the Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement with respect to Swingline Loans made by it prior to such
resignation or replacement, but shall not be required to make additional
Swingline Loans.  Notwithstanding anything to the contrary in this Section
2.17(e) or otherwise, the Swingline Lender may not resign until such time as a
successor Swingline Lender has been appointed.
 
Section 2.18 Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, Borrower may request the Issuing Bank, and the
Issuing Bank agrees, to issue Letters of Credit for Borrower’s account or the
account of a Wholly Owned Subsidiary of Borrower in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Revolving Availability Period (provided that Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Wholly Owned Subsidiary).  The Issuing
Bank shall have no obligation to issue, and Borrower shall not request the
issuance of, any Letter of Credit at any time if after giving effect to such
issuance, the LC Exposure would exceed the LC Commitment or the total Revolving
Exposure would exceed the total Revolving Commitments.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by Borrower to, or entered into by Borrower with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
 
(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved in writing by the Issuing Bank) an LC Request to the Issuing
Bank and the Administrative Agent not later than 11:00 a.m., New York City time,
on the third Business Day preceding the requested date of issuance, amendment,
renewal or extension (or such later date and time as is acceptable to the
Issuing Bank).
 
A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the Issuing Bank:
 
 
57

--------------------------------------------------------------------------------

 
(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);
 
(ii) the face amount thereof;
 
(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
 
(iv) the name and address of the beneficiary thereof;
 
(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Wholly Owned Subsidiaries (provided that Borrower shall be
a co-applicant, and be jointly and severally liable, with respect to each Letter
of Credit issued for the account of a Wholly Owned Subsidiary);
 
(vi) the documents, if any, to be presented by such beneficiary in connection
with any drawing thereunder;
 
(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
 
(viii) such other matters as the Issuing Bank may require.
 
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the Issuing
Bank:
 
(i) the Letter of Credit to be amended, renewed or extended;
 
(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);
 
(iii) the nature of the proposed amendment, renewal or extension; and
 
(iv) such other matters as the Issuing Bank may require.
 
If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Commitment, (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments and (iii) the conditions set
forth in Article IV in respect of such issuance, amendment, renewal or extension
shall have been satisfied.  Unless the Issuing Bank shall agree otherwise, no
Letter of Credit shall be in an initial amount less than $50,000.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (x) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that this Section 2.18(c) shall not prevent
any Issuing Bank from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such Issuing Bank elects not to extend for any such additional period.
 
 
58

--------------------------------------------------------------------------------

 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrower for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.18(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever (so long as
such payment shall not cause such Lender’s Revolving Exposure to exceed such
Lender’s Revolving Commitment).
 
(e) Reimbursement.
 
(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 1:00 p.m., New York
City time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., New York City time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then not later than 1:00 p.m., New York City time, on the
Business Day immediately following the day that Borrower receives such notice;
provided that Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with ABR Revolving Loans in an equivalent amount and, to the extent so financed,
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Loans.
 
(ii) If Borrower fails to make such payment when due, or if the amount is not
financed pursuant to the proviso to Section 2.18(e)(i), the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof.  Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 p.m., New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed
LC Disbursement in the same manner as provided in Section 2.02(c) with respect
to Revolving Loans made by such Revolving Lender, and the Administrative Agent
will promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence and any such amounts received by the Administrative Agent
from Borrower thereafter will be promptly remitted by the Administrative Agent
to the Revolving Lenders that shall have made such payments and to the Issuing
Bank, as appropriate.
 
 
59

--------------------------------------------------------------------------------

 
(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of Borrower and such Revolving Lender severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at (i)
in the case of Borrower, the Default Rate and (ii) in the case of such Lender,
at the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.
 
(f) Obligations Absolute.  The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; (vi) any material adverse
change in the condition (financial or otherwise), results of operations, assets,
liabilities (contingent or otherwise), material agreements, properties,
solvency, business, management, prospects or value of any Company; or (vii) any
other fact, circumstance or event whatsoever.  None of the Agents, the Lenders,
the Issuing Bank or any of their Affiliates shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing two
sentences shall not be construed to excuse the Issuing Bank from liability to
Borrower to the extent of any direct damages (as opposed to consequential,
exemplary, special, punitive or other indirect damages, claims in respect of
which are hereby waived by Borrower to the extent permitted by applicable Legal
Requirements) suffered by Borrower that are caused by the Issuing Bank’s failure
to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction) with respect to such a determination, the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).
 
 
60

--------------------------------------------------------------------------------

 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
Default Rate.  Interest accrued pursuant to this Section 2.18(h) shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to Section 2.18(e) to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.18(i), Borrower shall deposit in the LC Sub-Account,
in the name of the Collateral Agent and for the benefit of the Revolving
Lenders, an amount in cash equal to 105% of the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in paragraph (g) or (h) of Article VIII.  Funds in the LC Sub-Account shall be
applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower in accordance with Article IX.  If Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount plus any accrued interest with respect to such amounts (to
the extent not applied as aforesaid) shall, in accordance with Article IX, be
returned to Borrower within ten Business Days after all Events of Default have
been cured or waived.
 
(j) Additional Issuing Banks.  Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of each of the
Administrative Agent (which consent shall not be unreasonably withheld), the
Issuing Bank (which consent shall not be unreasonably withheld) and such
Revolving Lender(s).  Any Revolving Lender designated as an issuing bank
pursuant to this Section 2.18(j) shall be deemed (in addition to being a
Revolving Lender) to be the Issuing Bank with respect to Letters of Credit
issued or to be issued by such Revolving Lender, and all references herein and
in the other Loan Documents to the term “Issuing Bank” shall, with respect to
such Letters of Credit, be deemed to refer to such Revolving Lender in its
capacity as Issuing Bank, as the context shall require.
 
(k) Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and Borrower.  The Issuing Bank may be
replaced at any time by written agreement among Borrower, the Administrative
Agent and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank.  At the time any such resignation or replacement shall become
effective, Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.05(c).  From and after the effective
date of any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or such addition or to any previous Issuing Bank, or to such successor or such
addition and all previous Issuing Banks, as the context shall require.  After
the resignation or replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  If at any time
there is more than one Issuing Bank hereunder, Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.
 
 
61

--------------------------------------------------------------------------------

 
(l) Other.  The Issuing Bank shall be under no obligation to issue any Letter of
Credit if:
 
(i) any Order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank deems material to it; or
 
(ii) the issuance of such Letter of Credit would violate one or more policies of
general application of the Issuing Bank.
 
The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
ARTICLE III 
 
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references in
this Article III to the Companies being references thereto after giving effect
to the Transactions unless otherwise expressly stated) that:
 
Section 3.01 Organization; Powers; Licensing and Accreditation.
 
(a) Each Company (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation or organization, (ii) has all requisite
power and authority and has obtained and maintains in good standing all Permits
from Governmental Authorities (including without limitation professional
licenses, CLIA certifications, Medicare Provider Agreements and Medicaid
Provider Agreements) necessary to carry on its business as now conducted and to
own, lease and operate its Facilities and other property and (iii) is qualified,
licensed and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify, be licensed or be in good standing could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.  There
is no existing default under any Organizational Document of any Company.
 
 
62

--------------------------------------------------------------------------------

 
(b) Without limiting the foregoing,
 
(i) each of the Borrower and its Subsidiaries has, to the extent applicable: (A)
obtained (or been duly assigned) all required certificates of need or
determinations of need as required by the relevant state Governmental Authority
for the acquisition, construction, expansion of, investment in or operation of
its businesses and Facilities and other property as currently operated; (B) to
the extent prudent and customary in the industry in which it is engaged,
obtained and maintains accreditation from all generally recognized accrediting
agencies; and (C) entered into and maintains in good standing its Medicare
Provider Agreements and Medicaid Provider Agreements; and
 
(ii) To the knowledge of the Companies, each Contract Provider is duly licensed
by each state, state agency, commission or other Governmental Authority having
jurisdiction over the provision of such services by such Contract Provider in
the locations where the Borrower and its Subsidiaries conduct business, to the
extent such licensing is required to enable such Contract Provider to provide
the professional services provided by such Contract Provider and otherwise as is
necessary to enable the Borrower and its Subsidiaries to operate as currently
operated and as contemplated to be operated.
 
Section 3.02 Authorization; Enforceability.  The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party.  This Agreement has been duly executed and delivered by
each Loan Party and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally, regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03 No Conflicts; No Default; Etc.  The Transactions (a) do not require
any consent, exemption, authorization or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect or maintain the perfection or priority of the Liens created
by the Security Documents and (iii) consents, approvals, exemptions,
authorizations, registrations, filings, permits or actions the failure of which
to obtain or perform could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate or result in a default or require any consent or
approval under (x) any indenture, instrument, agreement, or other document
binding upon any Company or its property or to which any Company or its property
is subject, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect or
(y) any Organizational Document, (d) will not violate any Legal Requirement in
any material respect, (e) will not result in the creation or imposition of any
Lien on any property of any Company, except Liens created by the Security
Documents and (f) do not result in a limitation on any Permits applicable to the
business, operations, Facilities or other properties of any Company or adversely
affect the ability of any Company to participate in any Medical Reimbursement
Programs.  No Default or Event of Default has occurred and is continuing.
 
Section 3.04 Financial Statements; Projections.  (a) Borrower has heretofore
delivered to the Lenders (i) the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Borrower (A) as of
and for the fiscal years ended June 30, 2008, June 30, 2009 and June 30, 2010
audited by and accompanied by the unqualified opinion of BDO USA, LLP,
independent public accountants, and (B) as of and for the twelve-month period
ended March 31, 2011 and for the comparable period of the preceding fiscal year,
in each case, certified by the chief financial officer of Borrower (and each of
which has underwent a SAS 100 review) and (ii) the consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Acquired Business (A) as of and for the fiscal years ended December 31, 2009 and
December 31, 2010, and (B) as of and for the three-month period ended March 31,
2011 and for the comparable period of the preceding fiscal year, in each case,
certified by the chief financial officer of Borrower.  Such financial statements
and all financial statements delivered pursuant to Sections 5.01(a), (b) and (c)
have been prepared in accordance with GAAP consistently applied throughout the
applicable period covered, respectively, thereby and present fairly the
financial condition and results of operations and cash flows of Borrower and the
Acquired Business, as the case may be, as of the dates and for the periods to
which they relate (subject to normal year-end audit adjustments and the absence
of footnotes).  Except as set forth in such financial statements, there are no
material liabilities of any Company or the Acquired Business, as the case may
be, of any kind, whether accrued, contingent, absolute, determined, determinable
or otherwise, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability.
 
 
63

--------------------------------------------------------------------------------

 
(b) Borrower has heretofore delivered to the Lenders Borrower’s unaudited pro
forma consolidated balance sheet and statements of income and cash flows, pro
forma EBITDA, for the fiscal year ended June 30, 2010, and as of and for the
nine -month period ended March 31, 2011, in each case after giving effect to the
Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of all periods presented in the case of the
statements of income and cash flows.  Such pro forma financial statements
(A) have been prepared in good faith by the Loan Parties, based upon (i) the
assumptions stated therein (which assumptions are believed by the Loan Parties
on the date hereof and on the Closing Date to be reasonable), (ii) accounting
principles consistent with the historical audited financial statements delivered
pursuant to Section 3.04(a) above and (iii) the best information available to
the Loan Parties as of the date of delivery thereof, (B) accurately reflect all
adjustments required to be made to give effect to the Transactions, (C) have
been prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) consistently applied throughout the
applicable period covered, respectively, thereby, and (D) present fairly the pro
forma consolidated financial position and results of operations of Borrower as
of such date and for such periods, assuming that the Transactions had occurred
at such dates.
 
(c) Borrower has heretofore delivered to the Lenders a business plan of the
Borrower and its Subsidiaries and the forecasts of financial performance of
Borrower and its Subsidiaries in each case for the fiscal years 2011 – 2016 (the
“Projections”).  The business plan and Projections have been prepared in good
faith by the Loan Parties and based upon (i) the assumptions stated therein
(which assumptions are believed by the Loan Parties on the date hereof and the
Closing Date to be reasonable), (ii) accounting principles consistent with the
historical audited financial statements delivered pursuant to Section 3.04(a)
above consistently applied throughout the fiscal years covered thereby, and
(iii) the best information available to the Loan Parties as of the date hereof
and the Closing Date.
 
(d) Since June 30, 2010, there has been no event, change, circumstance or
occurrence that has had, or could reasonably be expected to result in, a
Material Adverse Effect.
 
Section 3.05 Properties.  (a)  Each Company has good title to, or valid
leasehold interests in, all its property material to its business, free and
clear of all Liens and irregularities, deficiencies and defects in title except
for Permitted Liens (or, in the case of Collateral, Permitted Collateral Liens)
and minor irregularities, deficiencies and defects in title that, individually
or in the aggregate, do not, and could not reasonably be expected to, interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose.  The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted), and (ii) constitutes all the property which is required for the
business and operations of the Companies as presently conducted.
 
 
64

--------------------------------------------------------------------------------

 
(b) Schedule 3.05(b) contains a true and complete list of each ownership and
leasehold interest in Real Property (i) owned by any Company as of the Closing
Date and describes the type of interest therein held by such Company and (ii)
leased, subleased or otherwise occupied or utilized by any Company, as lessee,
sublessee, franchisee or licensee, as of the Closing Date and describes the type
of interest therein held by such Company and whether such lease, sublease or
other instrument requires the consent of the landlord thereunder or other
parties thereto to the Transactions.
 
(c) No Mortgage encumbers improved Real Property that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 5.04.
 
(d) Each Company owns or has rights to use all of its property and all rights
with respect to any of the foregoing used in, necessary for or material to each
Company’s business as currently conducted.  The use by each Company of its
property and all such rights with respect to the foregoing do not infringe on
the rights or other interests of any person, other than any infringement that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  No claim has been made and remains outstanding that
any Company’s use of any of its property does or may violate the rights of any
third party that, individually or in the aggregate, has had, or could reasonably
be expected to result in, a Material Adverse Effect.  The Real Property is zoned
in all material respects to permit the uses for which such Real Property is
currently being used.  The present uses of the Real Property and the current
operations of each Company’s business do not violate in any material respect any
provision of any applicable building codes, subdivision regulations, fire
regulations, health regulations or building and zoning by-laws.
 
(e) Except for exceptions to the following that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, there is no pending or threatened condemnation or eminent domain
proceeding with respect to, or that could affect any of the Real Property of the
Companies.
 
(f) Each parcel of Real Property is taxed as a separate tax lot and is currently
being used in a manner that is consistent with and in compliance in all material
respects with the property classification assigned to it for real estate tax
assessment purposes.
 
Section 3.06 Intellectual Property.  (a)  Ownership; No Claims; Use of
Intellectual Property; Protection of Trade Secrets.  Each Company owns or is
licensed to use, free and clear of all Liens (other than Permitted Liens), all
patents and patent applications, trademarks, trade names, service marks,
copyrights, domain names and applications for registration thereof, and
technology, trade secrets, proprietary information, inventions, know-how and
processes, in each case necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Loan Party know of any valid basis for any such
claim.  The use of such Intellectual Property by each Company does not infringe
the rights of any person, except for such claims and infringements which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  Except pursuant to licenses and other user
agreements entered into by each Company in the ordinary course of business
which, in the case of licenses and user agreements in existence on the Closing
Date, are listed in Schedule 3.06(a), no Company has done anything to authorize
or enable any other person to use any such Intellectual Property.  Each Company
has taken commercially reasonable actions to protect the secrecy,
confidentiality and value of all trade secrets used in such Company’s business.
 
 
65

--------------------------------------------------------------------------------

 
(b) Patents; Registrations.  (i) On and as of the Closing Date, each Company
owns and possesses the right to use all issued patents and pending patent
applications, trademark, service mark and domain name registrations and pending
applications, and copyright registrations and pending applications listed in
Schedules 14(a), 14(b) and 14(c) to the Perfection Certificate, and (ii) all
patents and registered trademarks, service marks, copyrights and domain names
owned by each Company are valid, subsisting and in full force and effect.
 
(c) No Violations or Proceedings.  (i) There is no violation by others of any
right of any Company with respect to any Intellectual Property, other than such
violations that, individually or in the aggregate, could not reasonably be
expected to materially adversely affect the value or utility of the Intellectual
Property or any portion thereof material to the use and operation of the
Collateral, (ii) no Company is infringing upon or misappropriating any
copyright, patent, trademark, trade secret or other intellectual property right
of any other person, (iii) no Company is in breach of, or in default under, any
license of Intellectual Property by any other person, to such Company, except in
any case where such breach or default, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, and (iv) no
proceedings have been instituted or are pending against any Company or
threatened, and no claim against any Company has been received by any Company,
alleging any such infringement or misappropriation, except to the extent that
such proceedings or claims, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(d) No Impairment.  Neither the execution, delivery or performance of this
Agreement and the other Loan Documents, nor the consummation of the Transactions
and the other transactions contemplated hereby and thereby, will alter, impair
or otherwise affect or require the consent, approval or other authorization of
any other person in respect of any right of any Company in any Intellectual
Property, except to the extent that such alteration, impairment, effect,
consent, approval or other authorization, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(e) No Agreement or Order Materially Affecting Intellectual Property.  No
Company is subject to any settlement, covenant not to sue or other instrument,
agreement or other document, or any outstanding Order, which may materially
affect the validity or enforceability or restrict in any manner such Company’s
use, licensing or transfer of any of the Intellectual Property.
 
Section 3.07 Equity Interests and Subsidiaries.  (a)  Schedule 3.07(a) sets
forth a list of (i) Borrower and each Subsidiary of Borrower and its
jurisdiction of incorporation or organization as of the Closing Date and (ii)
the number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of Equity Interests covered by
all outstanding options, warrants, rights of conversion or purchase and similar
rights on the Closing Date.  All Equity Interests of each Company are duly and
validly issued and are fully paid and non-assessable, and, other than the Equity
Interests of Borrower, are owned by Borrower, directly or indirectly, through
Wholly Owned Subsidiaries.    Each Loan Party is the record and beneficial owner
of, and has good and marketable title to, the Equity Interests pledged by (or
purporting to be pledged by) it under the Security Documents, free of any and
all Liens, rights or claims of other persons, except the security interest
created by the Security Documents and any Permitted Liens that arise by
operation of applicable Legal Requirements and are not voluntarily granted, and,
as of the Closing Date, there are no outstanding warrants, options or other
rights (including derivatives) to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests (or
any economic or voting interests therein) except as set forth on Schedule
3.07(a).
 
 
66

--------------------------------------------------------------------------------

 
(b) No consent of any person, including any general or limited partner, any
other member or manager of a limited liability company, any shareholder, any
other trust beneficiary or derivative counterparty, is necessary or reasonably
desirable (from the perspective of a secured party) in connection with the
creation, perfection or first priority status (or the maintenance thereof) of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent under the Security Documents or the exercise by the
Collateral Agent or any Lender of the voting or other rights provided for in the
Security Documents or the exercise of remedies in respect of such Equity
Interests.
 
(c) A complete and accurate organization chart, showing the ownership and
organizational structure of the Companies on the Closing Date, both before and
after giving effect to the Transactions, is set forth on Schedule 3.07(c).
 
Section 3.08 Litigation; Compliance with Legal Requirements.  (a)  There are no
actions, suits, investigations, criminal prosecutions, impositions of criminal
and civil fines, surveys, audits, claims, disputes or proceedings at law or in
equity by or before any Governmental Authority now pending or, to the knowledge
of any Loan Party, threatened against or affecting any Company or any business,
property or rights of any Company (i) that purport to affect or involve any Loan
Document or any of the Transactions, (ii) could, individually or in the
aggregate, reasonably be expected to result in any Change of Control or other
change in the current ownership, control or management of any Company or (iii)
that have resulted, or as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could, individually or
in the aggregate, reasonably be expected to result, in a Material Adverse
Effect.  There is no action, suit, proceeding or investigation initiated by any
Company currently pending.  No Company has any accrued and/or unpaid material
indebtedness to any Governmental Authority or any other governmental payor, in
each case other than recoupments resulting from adjustments for rate changes and
cost report audits, which adjustments are customary and consistent with past
practice.
 
(b) No Company or any of its property is (i) in violation of, nor will the
continued operation of its business as currently conducted violate, (x) any
Legal Requirements (including Medicare Regulations, Medicaid Regulations, HIPAA,
42 U.S.C.Section 1320a-7b and 42 U.S.C. Section 1395nn, any other Health Care
Law and any zoning or building ordinance, code or approval or (y) any building
permits) or any restrictions of record or agreements affecting any Company’s
Real Property or (ii) subject to any Order.
 
(c) Without limiting the generality of Sections 3.08(a) and (b):
 
(i) no Company, nor, to the knowledge of any Company, any individual employed by
a Company, could reasonably be expected to have criminal culpability or to be
excluded from participation in any Medical Reimbursement Program for corporate
or individual actions or failures to act known to any Loan Party where such
culpability or exclusion has resulted or could reasonably be expected to result
in an Exclusion Event;
 
(ii) to the knowledge of the Companies, no individual who is under investigation
by the OIG or other Governmental Authority continues to be employed by any Loan
Party unless such employee has been, within a reasonable period of time after
notice of such investigation, either suspended or removed from positions of
responsibility related to those activities under investigation by the OIG or
other Governmental Authority;
 
 
67

--------------------------------------------------------------------------------

 
(iii) current billing policies, arrangements, protocols and instructions of
the  Borrower and its Subsidiaries comply with requirements of Medical
Reimbursement Programs and are administered by properly trained personnel,
except where any such failure to comply could not, individually or in the
aggregate,  reasonably be expected to result in an Exclusion Event;
 
(iv) current medical director compensation arrangements and other arrangements
with referring physicians of the Borrower and its Subsidiaries comply with state
and federal anti-kickback, fraud and abuse, and self-referral laws, including
without limitation 42 U.S.C. Section 1320a-7b and 42 U.S.C. Section 1395nn, and
all regulations promulgated under such laws, except where any such failure to
comply could not, individually or in the aggregate, reasonably be expected to
result in an Exclusion Event; and
 
(v) neither the Borrower nor any Subsidiary nor any of their respective officers
or directors has engaged in any activities that are prohibited under any
applicable provision of the Social Security Act and the regulations promulgated
thereunder, including HIPAA, the Medicare Regulations or the Medicaid
Regulations that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.
 
(d) The Borrower has in place a compliance program for the Borrower and its
Subsidiaries that is reasonably designed to provide effective internal controls
that promote adherence to, prevent and detect material violations of any Legal
Requirements applicable to the Borrower and its Subsidiaries, and which includes
the implementation of internal audits and monitoring on a regular basis to
monitor compliance with the compliance program and with Legal Requirements.
 
Section 3.09 Agreements.  (a)  No Company is a party to any agreement,
instrument or other document or subject to any corporate or other constitutional
restriction, or any restriction under its Organizational Documents, that has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect.
 
(b) No Company is in default in any manner under any provision of any indenture
or other document, agreement or instrument evidencing Indebtedness or Contingent
Obligation, or any other document, agreement or instrument to which it is a
party or by which it or any of its property is or may be bound or subject, where
such default has resulted, or could reasonably be expected to result, in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both could reasonably be expected to constitute
such a default.
 
(c) Schedule 3.09(c) accurately and completely lists all Material Agreements
(other than leases of Real Property set forth on Schedule 3.05(b)) to which any
Company is a party which are in effect on the Closing Date in connection with
the operation of the business conducted thereby and Borrower has delivered to
the Administrative Agent (or expressly made available in a reasonable manner to
the Administrative Agent and the Lenders for review on or before the date
hereof) complete and correct copies of all such Material Agreements, including
any amendments, supplements or modifications with respect thereto, and all such
Material Agreements are in full force and effect.
 
(d) No Company is a party to any agreement, instrument or other document with
respect to, nor does any Company have any obligation to pay any, service or
management fee with respect to, the ownership,  operation, leasing or
performance of any of its business or any Facility, nor is there any third party
manager with  respect to any Facility.
 
 
68

--------------------------------------------------------------------------------

 
Section 3.10 Federal Reserve Regulations.  (a)  No Company is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing, buying or carrying Margin Stock.
 
(b) No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X.  The
pledge of the Securities Collateral pursuant to the Security Agreement does not
violate such regulations.
 
Section 3.11 Investment Company Act, etc.  No Company is (a) an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) subject to regulation under any Legal Requirement (other than Regulation X)
that limits its ability to incur, create, assume or permit to exist Indebtedness
or grant any Contingent Obligation in respect of Indebtedness.
 
Section 3.12 Use of Proceeds.  Borrower will use the proceeds of (a) the Term
Loans to finance the Transactions and pay any related fees and expenses and (b)
the Revolving Loans and Swingline Loans after the Closing Date for working
capital and general corporate purposes , it being understood that no Revolving
Loans or Swingline Loans shall be made on the Closing Date.
 
Section 3.13 Taxes.  Each Company has (a) timely filed or caused to be timely
filed all federal, state, local and foreign Tax Returns required to have been
filed by it and all such Tax Returns are true and correct in all material
respects and (b) duly and timely paid or caused to be duly and timely paid all
Taxes (whether or not shown on any Tax Return) due and payable by it and all
assessments received by it, except Taxes that are being contested in good faith
by appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP.  Each Company has made adequate
provision in accordance with GAAP for all Taxes not yet due and payable.  No
Company has knowledge (or could reasonably have knowledge upon due inquiry) of
any proposed or pending tax assessments, deficiencies, audits or other
proceedings and no proposed or pending tax assessments, deficiencies, audits or
other proceedings have resulted, or could, individually or in the aggregate,
reasonably be expected to result, in a Material Adverse Effect.  No Company has
ever “participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.  No Company is party to any tax sharing or similar
agreement.
 
Section 3.14 No Material Misstatements.  No information, report, financial
statement, certificate (including the Perfection Certificate), Borrowing
Request, LC Request, exhibit or schedule furnished by or on behalf of any
Company to the Administrative Agent or any Lender in connection any Loan
Document or included therein or delivered pursuant thereto contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule constitutes a
forecast or projection, each Loan Party represents and warrants only that on the
date of delivery thereof such forecast or projection was prepared in good faith
based upon (i) the assumptions stated therein (which assumptions are believed by
the Loan Parties on the date delivered to the Administrative Agent or a Lender
to be reasonable), (ii) accounting principles consistent with the historical
audited financial statements of the Acquired Business, and (iii) the best
information available to the Loan Parties as of the date of delivery thereof to
the Administrative Agent or a Lender.  Each Company has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that have resulted, or could reasonably be expected
to result, in a Material Adverse Effect.
 
 
69

--------------------------------------------------------------------------------

 
Section 3.15 Labor Matters.  There are no strikes, lockouts or slowdowns against
any Company pending or, to the best of the knowledge of the Loan Parties,
threatened that have resulted in, or could reasonably be expected to result in,
a Material Adverse Effect.  The hours worked by and payments made to employees
of any Company have not been in violation of the Fair Labor Standards Act of
1938, as amended, or any other applicable Legal Requirement dealing with such
matters in any manner that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.  All payments due from any Company, or for
which any claim may be made against any Company, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Company except to the extent that
the failure to do so has not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect.  The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Company
is bound.
 
Section 3.16 Solvency.  Both immediately before and immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of each Credit Extension and after giving effect to the
application of the proceeds of each Credit Extension, (a) the fair value of the
properties of each Loan Party will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed, contemplated or about
to be conducted following the Closing Date.
 
Section 3.17 Employee Benefit Plans.  (a)  The Company and each of its ERISA
Affiliates is in material compliance with all applicable Legal Requirements,
including all applicable provisions of ERISA and the Code and the regulations
and published interpretations thereunder, with respect to all Employee Benefit
Plans.  Each Employee Benefit Plan complies in all material respects, and is
operated and maintained in compliance in all material respects, with all
applicable Legal Requirements, including all applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder.  Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination from the Internal Revenue Service
for all required amendments and nothing has occurred which would prevent, or
cause the loss of, such qualification.
 
(b) No ERISA Event has occurred or is expected to occur.  No Pension Plan has
any Unfunded Pension Liability.  Within the last six years, no Pension Plan has
been terminated, whether or not in a “standard termination” as that term is used
in Section 4041 of ERISA, nor has any Pension Plan (determined at any time
within the last six years) with an Unfunded Pension Liability been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of any Company or any of its ERISA Affiliates.  Using actuarial
assumptions and computation methods consistent with subpart I of subtitle E of
Title IV of ERISA, the aggregate liabilities of any Company or any of its ERISA
Affiliates to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, have not resulted in, and could not reasonably be expected
to result in, a Material Adverse Effect.
 
 
70

--------------------------------------------------------------------------------

 
(c) Except to the extent required under Section 4980B of the Code, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of any Company or any
of its ERISA Affiliates.
 
Section 3.18 Environmental Matters.
 
(a) Except as could not reasonably be expected to result in a loss to the
condition (financial or otherwise), results of operations, assets, properties,
solvency, business, prospects or value of the Companies, individually or in the
aggregate, in excess of $150,000, except as set forth on Schedule 3.18:
 
(i) the Companies and their businesses, operations and Real Property are and
have at all times during the Companies’ ownership or lease thereof been in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
 
(ii) the Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their Real Property, under all applicable Environmental Laws.  The Companies
are in compliance with the terms and conditions of such Environmental Permits,
and all such Environmental Permits are valid and in good standing.  No
expenditures or operational adjustments are reasonably anticipated to be
required to remain in compliance with the terms and conditions of, or to renew
or modify such Environmental Permits during the next five years;
 
(iii) there has been no Release or threatened Release or any handling,
management, generation, treatment, storage or disposal of Hazardous Materials
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by any of the Companies or their predecessors in interest
that has resulted in, or is reasonably likely to result in, liability or
obligations by any of the Companies under Environmental Law or in an
Environmental Claim;
 
(iv) there is no Environmental Claim pending or, to the knowledge of the Loan
Parties, threatened against any of the Companies, or relating to the Real
Property currently or formerly owned, leased or operated by any of the Companies
or relating to the operations of the Companies, and, to the knowledge of the
Loan Parties, there are no actions, activities, circumstances, conditions,
events or incidents that are reasonably likely to form the basis of such an
Environmental Claim;
 
(v) no person with an indemnity, contribution or other obligation to any of the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to any such indemnity, contribution or other obligation;
 
(vi) no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law, including pursuant to any Order or agreement by
which it is bound or has assumed by contract or agreement, and no Company is
conducting or financing any Response pursuant to any Environmental Law with
respect to any Real Property or any other location;
 
(vii) no Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Loan Parties, no Real Property or facility formerly
owned, operated or leased by any of the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List as defined in and promulgated pursuant to CERCLA or (ii) listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority that indicates that any Company has or
may have an obligation to undertake investigatory or remediation obligations
under applicable Environmental Laws; 
 
 
71

--------------------------------------------------------------------------------

 
(viii) there are no underground or aboveground storage tanks, whether empty or
containing any Hazardous Material, located on any Real Property;
 
(ix) no Lien has been recorded or, to the knowledge of any Loan Party,
threatened under any Environmental Law with respect to any Real Property or
property of the Companies; and
 
(x) the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Transactions and the other transactions
contemplated hereby and thereby will not require any notification, registration,
filing, reporting, disclosure, investigation, remediation or cleanup obligations
pursuant to any Governmental Real Property Disclosure Requirements or any other
Environmental Law.
 
(b) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability or
obligation under Environmental Law, including those concerning the condition of
the Real Property or the actual or suspected existence or Release of Hazardous
Materials at, under or from Real Property or facilities currently or formerly
owned, operated, leased or used by any of the Companies.
 
Section 3.19 Insurance.  Schedule 3.19 sets forth a true, complete and accurate
description in reasonable detail of all insurance maintained by each Company as
of the Closing Date.  Each Company has insurance in such amounts and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations.  All insurance maintained by
the Companies is in full force and effect, all premiums have been duly paid, no
Company has received notice of violation, invalidity or cancellation thereof,
the Premises, and the use, occupancy and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance Requirement.
 
Section 3.20 Security Documents.  (a)  The Security Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral and, when (i) financing statements and other filings in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate (as updated in accordance with the terms hereof) and (ii)
upon the taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Document), the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in the Security Agreement
Collateral (other than (A) the Intellectual Property Collateral (as defined in
the Security Agreement), (B) such Security Agreement Collateral in which a
security interest cannot be perfected under the UCC as in effect at the relevant
time in the relevant jurisdiction and (C) Government Receivables Deposit
Accounts and the assets held therein), in each case subject to no Liens other
than Permitted Collateral Liens.
 
 
72

--------------------------------------------------------------------------------

 
(b) When (i) the Security Agreement or a short form thereof is filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and (ii) financing statements and other filings in appropriate form are
filed in the offices specified on Schedule 6 to the Perfection Certificate, the
Liens created by the Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Intellectual Property Collateral (as defined in the Security
Agreement), in each case subject to no Liens other than Permitted Collateral
Liens.
 
(c) Each Mortgage is effective to create, in favor of the Collateral Agent, for
its benefit and the benefit of the Secured Parties, legal, valid and enforceable
first priority Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Permitted Collateral Liens, and when the
Mortgages are filed in the offices specified on Schedule 3.20(c) (or, in the
case of any Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.11 and 5.12, when such Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Sections 5.11 and 5.12, the
Mortgages shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Properties
and the proceeds thereof, in each case prior and superior in right to any other
person, other than Permitted Collateral Liens.
 
(d) Each Security Document delivered pursuant to Sections 5.11 and 5.12 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable Legal Requirements and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
such possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), the Liens in favor of the Collateral Agent
created under such Security Document will constitute valid, enforceable and
fully perfected first priority Liens on, and security interests in, all right,
title and interest of the Loan Parties in such Collateral, in each case subject
to no Liens other than Permitted Collateral Liens.
 
(e) No Person has a Lien on any Government Receivables Deposit Account or any
assets held therein or proceeds thereof or any accounts receivable (or proceeds
thereof) attributable to any Medicare and Medicaid Account Debtors (other than
customary set off rights of the depositary thereof).
 
Section 3.21 Acquisition Documents; Representations and Warranties in
Acquisition Agreement.  (a)  Schedule 3.21 lists (i) the Acquisition Agreement
and (ii) each agreement, certificate, instrument, letter or other document
contemplated by the Acquisition Agreement or any item referred to in clause (i)
to be entered into, executed or delivered or to become effective in connection
with the Acquisition or otherwise entered into, executed or delivered in
connection with the Acquisition.  The Lenders have been furnished true and
complete copies of each Acquisition Document to the extent executed and
delivered on or prior to the Closing Date.
 
(b) All representations and warranties of each Company set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and shall be true and correct
in all material respects as of the Closing Date as if such representations and
warranties were made on and as of such date, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.
 
 
73

--------------------------------------------------------------------------------

 
Section 3.22 Anti-Terrorism Law; Foreign Corrupt Practices Act.  (a)  No Company
and, to the knowledge of the Loan Parties, none of its Affiliates is in
violation of any Legal Requirements relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).
 
(b) No Company and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Credit Extensions is any of the following:
 
(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
 
(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
 
(c) No Company and, to the knowledge of the Loan Parties, no broker or other
agent of any Company acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
Section 3.22(b), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.
 
(d) No Company nor any director or officer, nor to the knowledge of the Loan
Parties, any agent, employee or other person acting, directly or indirectly, on
behalf of any Company, has, in the course of its actions for, or on behalf of,
any Company, directly or indirectly (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
Section 3.23 Reimbursement from Medical Reimbursement Programs.  The accounts
receivable of Borrower and its Subsidiaries have been and will continue to be
adjusted to reflect the reimbursement policies (both those most recently
published in writing as well as those not in writing which have been verbally
communicated) of Medical Reimbursement Programs, including without limitation
Medicare, Medicaid, Blue Cross/Blue Shield, private insurance companies, health
maintenance organizations, preferred provider organizations, alternative
delivery systems, managed care systems, government contracting agencies and
other third party payors. In particular, accounts receivable of Borrower and its
Subsidiaries in the aggregate relating to such Medical Reimbursement Programs do
not and shall not exceed in any material respect amounts Borrower and its
Subsidiaries are entitled to receive in the aggregate under capitation
arrangements, fee schedules, discount formulas, cost-based reimbursements or
other adjustments or limitations to their usual charges.
 
 
74

--------------------------------------------------------------------------------

 
Section 3.24 Medicare and Medicaid Notices and Filings and Records related to
Health Care Business.  Except to the extent as could not reasonably be expected
to result in a Material Adverse Effect (other than with respect to clause (e)
below);
 
(a) Each of the Borrower and each of its Subsidiaries has timely filed all
reports required to be filed in connection with Medicare and applicable Medicaid
programs, and all required reports and administrative forms and filings are true
and complete.
 
(b) There are no claims, actions, proceedings or appeals pending (and neither
Borrower nor any of its Subsidiaries has filed anything that would result in any
claims, actions or appeals) before any Governmental Authority with respect to
any Medicare or Medicaid cost reports or claims filed by the Borrower or any of
its Subsidiaries, or with respect to any adjustments, denials, recoupments or
disallowances by any intermediary, carrier, other insurer, commission, board or
agency in connection with any cost reports or claims.
 
(c) No validation review, survey, inspection, audit, investigation or program
integrity review related to the Borrower or any Subsidiary or any of their
respective properties has been conducted by any Governmental Authority or
government contractor in connection with the Medicare or Medicaid programs, and
no such reviews are scheduled, pending or, threatened against or affecting the
Borrower or any Subsidiary or any of their respective properties.
 
(d) Each Company has maintained all records required to be maintained by The
Joint Commission, the Food and Drug  Administration, Drug Enforcement Agency and
State Boards of Pharmacy and the federal and state Medicare and Medicaid
programs as required by the Healthcare Laws and, to the best knowledge of each
Loan Party, there are no presently existing circumstances which likely would
result in violations of the Healthcare Laws.
 
(e) No Liability Event has occurred, or to any Loan Party’s knowledge any event
or condition exists that could, individually or in the aggregate, reasonably be
expected to result in a Liability Event.
 
(f) Each of the Borrower and its Subsidiaries has timely filed all reports, data
and other information required by any other Governmental Authority with
authority to regulate the Borrower or any such Subsidiary or its business in any
manner.
 
ARTICLE IV 
 
CONDITIONS TO CREDIT EXTENSIONS
 
Section 4.01 Conditions to Initial Credit Extension.  The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.
 
(a) Loan Documents.  All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders, to the Issuing Bank and to the Administrative Agent and there shall
have been delivered to the Administrative Agent a properly executed counterpart
of each of the Loan Documents and the Perfection Certificate.
 
 
75

--------------------------------------------------------------------------------

 
(b) Corporate Documents.  The Administrative Agent shall have received:
 
(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the Credit Extensions
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate
required by this clause (i)); and
 
(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State.
 
(c) Officers’ Certificate.  The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer or
the chief financial officer of Borrower, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b), (c)
and (d).
 
(d) Financings and Other Transactions, Etc.  (i) Each of the Transaction
Documents shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Arranger, and shall be in full force and effect on
the Closing Date.  The Transactions shall have been consummated or shall be
consummated simultaneously on the Closing Date, in each case  in accordance with
the terms hereof and the terms of the Transaction Documents, without the waiver
or amendment of any such terms not approved by the Administrative Agent and the
Arranger (not to be unreasonably withheld).  All representations and warranties
of the Seller set forth in the Acquisition Agreement that are material to the
interests of the Lenders to the extent that the Borrower or any of its
Affiliates have the right to terminate (or cause the termination) of the
Borrower’s or such Affiliates’ obligations under the Acquisition Agreement
(determined without regard to any notice requirement or any waiver or
abandonment by the Borrower or any of its Affiliates), or the right to decline
to consummate the Acquisition in accordance with the Acquisition Agreement
(determined without regard to any notice requirement or any waiver or
abandonment by the Borrower or any of its Affiliates) as a result of a breach of
such representations and warranties shall have been true and correct in all
material respects as of the time such representations and warranties were made
and shall be true and correct in all material respects as of the Closing Date as
if such representations and warranties were made on and as of such date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date.
 
(ii) The proceeds of the Term Loans to be made hereunder on the Closing Date
together with cash on hand, shall be sufficient to pay in full the purchase
price under the Acquisition Agreement and all fees, commissions and expenses
related to the Transactions.
 
(e) Financial Statements; Pro Forma Balance Sheet; Projections.  The Lenders
shall have received and shall be satisfied with the form and substance of (i)
the financial statements described in Section 3.04 and with the forecasts and
projections of the financial performance of Borrower and its Subsidiaries
(including the Projections) and (ii) an initial Compliance Certificate
evidencing (A) pro forma consolidated EBITDA after giving effect to the
Transactions (calculated in a manner satisfactory to the Lenders in their sole
discretion) for (1) the twelve-month period ended December 31, 2010, of not less
than $7.1 million and (2) the twelve-month period ended March 31, 2011, of not
less than $7.1 million, and (B) a pro forma Total Leverage Ratio after giving
effect to the Transactions (calculated in a manner satisfactory to the Lenders
in their sole discretion) for (1) the twelve-month period ended December 31,
2010, of not greater than 3.30 to 1:00 and (2) the twelve-month period ended
March 31, 2011, of not greater than 3.30 to 1:00.
 
 
76

--------------------------------------------------------------------------------

 
(f) Indebtedness and Minority Interests.  After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or Preferred Stock other than (i) the Loans
and Credit Extensions hereunder, (ii) the Indebtedness listed on Schedule
6.01(b) and (iii) Indebtedness owed to any Loan Party.  The Borrower shall have
repaid in full all of, and terminated any commitment to make extensions of
credit under, the outstanding indebtedness of any Borrower and its Subsidiaries
other than Indebtedness listed on Schedule 6.01(b) (the “Refinancing”) to the
satisfaction of the Lenders with all liens in favor of the existing lenders
being unconditionally released; the Administrative Agent shall have received a
“pay-off” letter in form and substance reasonably satisfactory to the
Administrative Agent with respect to all Indebtedness being refinanced in the
Refinancing; and the Administrative Agent shall have received from any person
holding any Lien securing any such Indebtedness, such UCC (or equivalent)
termination statements, mortgage releases, releases of assignments of leases and
rents, releases of security interests in Intellectual Property and other
instruments, in each case in proper form for recording or filing, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such Indebtedness.
 
(g) Opinions of Counsel.  The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arranger, the Lenders and the Issuing
Bank, a favorable written opinion of (i) Arent Fox LLP, special counsel for the
Loan Parties, containing opinions substantially to the effect set forth in
Exhibit N, (ii) each local counsel listed on Schedule 4.01(g), containing
opinions substantially to the effect set forth in Exhibit N, in each case (A)
dated the Closing Date, (B) addressed to the Agents, the Issuing Bank and the
Lenders and (C) covering such matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and (iii) a
copy of each legal opinion delivered under the other Transaction Documents,
accompanied by reliance letters from the party delivering such opinion
authorizing the Agents, Lenders and the Issuing Bank to rely thereon as if such
opinion were addressed to them.
 
(h) Solvency Certificate.
 
The Administrative Agent shall have received a solvency certificate in the form
of Exhibit M, dated the Closing Date and signed by the chief financial officer
of Borrower. 
 
(i)  Legal Requirements.  The Lenders shall be satisfied that each Company, and
the Transactions shall be in full compliance with all material Legal
Requirements, including Regulations T, U and X of the Board, and shall have
received satisfactory evidence of such compliance reasonably requested by them.
 
(j) Consents.  The Lenders shall be satisfied that all requisite Governmental
Authorities, equityholders and third parties shall have approved, authorized or
consented to the Transactions, and there shall be no governmental or judicial
action, actual or threatened, that has or would have, individually or in the
aggregate, a reasonable likelihood of restraining, preventing or imposing
burdensome conditions on the Transactions or the other transactions contemplated
hereby.
 
 
77

--------------------------------------------------------------------------------

 
(k) Material Adverse Effect.  There shall not exist any event, circumstance,
development, condition, state of facts, change or effect, including any claim,
action, suit, investigation, litigation or proceeding pending or threatened by
or before any court, or any governmental, administrative or regulatory agency or
authority, domestic or foreign, that, (a) has had, or could reasonably be
expected to result in, a Material Adverse Effect, or (b) calls into question in
any material respect the Projections or any of the material assumptions on which
the Projections were prepared.
 
(l) Sources and Uses.  The sources and uses of the Credit Extensions shall be as
set forth in Section 3.12.
 
(m) Fees.  The Arranger and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including the premiums, survey charges and recording taxes and fees and the
legal fees and expenses of Proskauer Rose LLP, special counsel to the
Administrative Agent and Arranger, and the fees and expenses of any local
counsel, appraisers, consultants and other advisors) required to be reimbursed
or paid by the Loan Parties hereunder or under any other Loan Document.
 
(n) Personal Property Requirements.  The Collateral Agent shall have received:
 
(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;
 
(ii) the Intercompany Note executed by and among the Companies, accompanied by
an endorsement to the Intercompany Note in the form attached thereto, undated
and endorsed in blank by each of the Loan Parties;
 
(iii) all other certificates, agreements, including control agreements, or
instruments necessary to perfect the Collateral Agent’s security interest in all
Chattel Paper, all Instruments, all Deposit Accounts identified in Schedule 16
to the Perfection Certificate and all Investment Property of each Loan Party (as
each such term is defined in, and to the extent required by, the Security
Agreement);
 
(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Legal Requirements in
each jurisdiction as may be necessary or appropriate or, in the opinion of the
Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;
 
(v) certified copies, each as of a recent date, of (w) the UCC searches required
to be attached as Exhibit 5 to the Perfection Certificate, (x) United States
Patent and Trademark Office and United States Copyright Office searches with
respect to each Company, and (y) tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches listing all effective
lien notices or comparable documents that name any Company as debtor and that
are filed in the state and county jurisdictions in which any Company is
organized or maintains its principal place of business;
 
(vi) without limiting clause (ii) above, (A) and subject to Section 5.19, a
Government Receivables Deposit Account Agreement and (B) an agreement with the
Seller under which the Seller agrees to sweep on a mutually agreed upon basis
all remittances or other proceeds of accounts receivable constituting or
attributable to the assets transferred under the Acquisition Agreement to an
account of the Borrower which is subject to a Control Agreement; and
 
 
78

--------------------------------------------------------------------------------

 
(vii) evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable filing or
recording taxes, fees, charges, costs and expenses required for the filing or
recording of the Security Documents.
 
(o) Real Property and Environmental Requirements.  The Collateral Agent shall
have received:
 
(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any leasehold interest in such
Mortgaged Property, and otherwise in form for recording or filing in the
recording or filing office of each applicable governmental subdivision where
each such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a lien under applicable Legal
Requirements, and such financing statements and any other instruments necessary
to grant a mortgage Lien under the laws of any applicable jurisdiction, all of
which shall be in form and substance satisfactory to the Collateral Agent;
 
(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as are necessary to consummate the Transactions or as shall
reasonably be deemed necessary by the Collateral Agent in order for the owner or
holder of the fee or leasehold interest constituting such Mortgaged Property to
grant the Lien contemplated by the Mortgage with respect to such Mortgaged
Property;
 
(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount equal to not
less than 100% of the Fair Market Value of such Mortgaged Property and fixtures,
which Fair Market Value as of the Closing Date is set forth on Schedule
4.01(o)(iii), which policy (or such marked-up commitment) (each, a “Title
Policy”) shall (A) be issued by the Title Company, (B) to the extent necessary,
include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be acceptable to the Collateral Agent, (C) contain a
“tie-in” or “cluster” endorsement, if available under applicable Legal
Requirements (i.e., policies which insure against losses regardless of location
or allocated value of the insured property up to a stated maximum coverage
amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and (E)
contain no exceptions to title other than exceptions reasonably acceptable to
the Collateral Agent;
 
(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;
 
(v) evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;
 
 
79

--------------------------------------------------------------------------------

 
(vi) with respect to each Real Property or Mortgaged Property, copies of all
Leases in which any Loan Party holds the lessor’s interest or other agreements
relating to possessory interests, if any;
 
(vii) with respect to each Real Property or Mortgaged Property, each Loan Party
shall have made all notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Real Property or Mortgaged Property; and
 
(viii) Surveys with respect to each Mortgaged Property.
 
(p) Insurance.  The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section
5.04 and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable) and shall name
the Collateral Agent, on behalf of the Secured Parties, as additional insured,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent.
 
(q) Bank Regulatory Documentation.  The Administrative Agent and the Lenders
shall have received, in form and substance reasonably satisfactory to them, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable Anti-Terrorism Laws or “know-your-customer” Legal
Requirements, including the Executive Order.
 
Section 4.02 Conditions to All Credit Extensions.  The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.
 
(a) Notice.  The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).
 
(b) No Default.  Borrower and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.
 
(c) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party set forth in Article III or in any other Loan Document
shall be true and correct on and as of the date of such Credit Extension in all
material respects (or all respects if qualified by materiality) with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or all respects if qualified by materiality) on and as of
such earlier date).
 
 
80

--------------------------------------------------------------------------------

 
(d) No Legal Bar.  No Order of any Governmental Authority shall purport to
restrain (i) any Lender from making any Loans to be made by it or (ii) the
Issuing Bank from issuing any Letters of Credit to be issued by it.  No
injunction or other restraining Order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans or the issuance of Letters of Credit hereunder.
 
Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.  Borrower shall
provide such information (including calculations in reasonable detail of the
covenants in Section 6.10) as the Administrative Agent may reasonably request to
confirm that the conditions in this Section 4.02 have been satisfied.
 
ARTICLE V 
 
AFFIRMATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, the Issuing Bank and each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, each Loan Party
will, and will cause each of its Subsidiaries to:
 
Section 5.01 Financial Statements, Reports, etc.  Furnish to the Administrative
Agent and each Lender:
 
(a) Annual Reports.  As soon as available and in any event within 90 days after
the end of each fiscal year (but no later than the date on which Borrower is
required to file a Form 10-K under the Exchange Act), (i) the consolidated
balance sheet of Borrower as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, in comparative form with such financial statements as of the end
of, and for, the preceding fiscal year, and notes thereto (including a note with
a consolidating balance sheet and statements of income and cash flows separating
out Borrower and its Subsidiaries), all prepared in accordance with Regulation
S-X and accompanied by an opinion of BDO US, LLP or other independent public
accountants of recognized national standing reasonably satisfactory to the
Administrative Agent (which opinion shall not be qualified as to scope or
contain any going concern or other qualification or exemption), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Borrower as of the dates and for the periods specified in accordance with GAAP,
(ii) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth, on a consolidating basis, the financial condition, results
of operations and cash flows of Borrower as of the end of and for such fiscal
year, compared to the end of and for the previous fiscal year and budgeted
amounts, and (iii) a management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, as compared to the
previous fiscal year and budgeted amounts;
 
 
81

--------------------------------------------------------------------------------

 
(b) Quarterly Reports.  As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year
(but no later than the date on which Borrower is required to file a Form 10-Q
under the Exchange Act), (i) the consolidated balance sheet of Borrower as of
the end of such fiscal quarter and related consolidated statements of income and
cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto (including a note with a consolidating balance sheet and statements of
income and cash flows separating out Borrower and its Subsidiaries), all
prepared in accordance with Regulation S-X and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section 5.01,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
a management report in a form reasonably satisfactory to the Administrative
Agent setting forth, on a consolidating basis, the financial condition, results
of operations and cash flows of Borrower as of the end of and for such fiscal
quarter and for the then elapsed portion of the fiscal year, compared to the end
of such fiscal quarter and for the comparable periods in the previous fiscal
year and budgeted amounts, and (iii) a management’s discussion and analysis of
the financial condition and results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year, as compared to the comparable
periods in the previous fiscal year and budgeted amounts;
 
(c) Monthly Reports.  Within 45 days after the end of each fiscal month, (i) the
consolidated balance sheet of Borrower as of the end of such month and the
related consolidated statements of income and cash flows of Borrower for such
month and for the then elapsed portion of the fiscal year, in comparative form
with the monthly consolidated statements of income and cash flows for the
comparable periods in the previous fiscal year, accompanied by a certificate of
a Financial Officer stating that such financial statements fairly present, in
all material respects, the consolidated financial condition and consolidated
results of operations and cash flows of Borrower as of the date and for the
periods specified in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, and (ii) a
management report in a form reasonably satisfactory to the Administrative Agent
setting forth, on a consolidating basis, the results of operations and cash
flows of Borrower for such month and for the then elapsed portion of the fiscal
year compared to the comparable periods in the previous fiscal year and budgeted
amounts; provided that a draft form of each of the foregoing shall be furnished
within 35 days after the end of each fiscal month);
 
(d) Financial Officer’s Certificate.  (i) Concurrently with any delivery of
financial statements under Section 5.01(a), (b) or (c) above, a Compliance
Certificate certifying that no Default has occurred or, if such a Default has
occurred, specifying in reasonable detail the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto; (ii)
concurrently with any delivery of financial statements under Section 5.01(a) or
(b) above, a Compliance Certificate setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Section 6.10 and, in the case of Section 5.01(a)
above, setting forth Borrower’s calculation of Excess Cash Flow; and (iii) in
the case of Section 5.01(a) above, a report of the accounting firm opining on or
certifying such financial statements stating that in the course of its regular
audit of the financial statements of Borrower and its Subsidiaries, which audit
was conducted in accordance with GAAP, such accounting firm obtained no
knowledge that any Default has occurred or, if in the opinion of such accounting
firm such a Default has occurred, specifying in reasonable detail the nature and
extent thereof;
 
(e) Financial Officer’s Certificate Regarding Collateral.  Concurrently with any
delivery of financial statements under Section 5.01(a) above and delivery of a
Perfection Certificate Supplement under Section 5.13(b), a certificate of a
Financial Officer certifying that as of the date thereof (i) all UCC financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a sufficient description of the Collateral have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction necessary to protect, perfect or maintain the perfection or
priority of the Liens under the Security Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period), and (ii)
all possessory Collateral required to be delivered to the Collateral Agent or
the Administrative Agent pursuant to the Security Documents has been so
delivered;
 
 
82

--------------------------------------------------------------------------------

 
(f) Public Reports.  Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements, notices and other materials
or information filed by any Company with the Securities and Exchange Commission,
or any Governmental Authority succeeding to any or all of the functions of the
Securities and Exchange Commission, or with any national securities exchange, or
distributed to holders of its Indebtedness pursuant to the terms of the
documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be;
 
(g) Management Letters.  Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;
 
(h) Budgets.  No later than 30 days prior to the first day of each fiscal year
of Borrower, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income for each of Borrower’s and its
Subsidiaries’ business units and sources and uses of cash and balance sheets)
prepared by Borrower for (i) each fiscal month of such fiscal year prepared in
detail and (ii) each quarter in the five years immediately following such fiscal
year prepared in summary form, in each case, of Borrower and its Subsidiaries,
with appropriate presentation and discussion in reasonable detail of the
principal assumptions upon which such budget is based, accompanied by a
certificate of a Financial Officer of Borrower certifying that the budget of
Borrower and its Subsidiaries is a reasonable estimate for the period covered
thereby;
 
(i) Organizational Documents.  Promptly, from time to time, (i) copies of any
Organizational Documents that have been amended or modified in a manner that is,
or could reasonably be expected to be, adverse in any material respects to any
Agent or Lender, and (ii) a copy of any notice of default (or any equivalent
thereof) given or received by any Company under any Organizational Document
within 15 days after such Company gives or receives such notice; and
 
(j) Other Information.  Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document or Legal Requirement,
or status of any and all Permits from Governmental Authorities (including
without limitation professional licenses, CLIA certifications, Medicare Provider
Agreements and Medicaid Provider Agreements) or the environmental condition of
any Real Property, as the Administrative Agent or any Lender may reasonably
request.
 
Section 5.02 Litigation and Other Notices.  Furnish to the Administrative Agent
and each Lender written notice of the following promptly (and, in any event,
within five Business Days following the occurrence thereof):
 
(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;
 
 
83

--------------------------------------------------------------------------------

 
(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation, investigation, survey,
audit or proceeding, whether at law or in equity or otherwise by or before any
Governmental Authority, (i) against any Company or any Affiliate thereof or any
of their property the amount in controversy exceeds $150,000 or to the extent
any of the foregoing seeks injunctive relief, (ii) with respect to any Loan
Document or (iii) with respect to any of the other Transactions;
 
(c) any development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
 
(d) the occurrence of a Casualty Event in excess of $150,000 (whether or not
covered by insurance); 
 
(e) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Borrower and its Subsidiaries in an aggregate amount exceeding
$150,000; 
 
(f) the receipt by any Company of any notice of any Environmental Claim or
violation of or potential liability under, or knowledge by any Company that
there exists a condition that has resulted, or could reasonably be expected to
result, in an Environmental Claim or a violation of or liability under, any
Environmental Law, except for Environmental Claims, violations and liabilities
the consequence of which, in the aggregate, have not and could not be reasonably
likely to subject the Companies collectively to liabilities exceeding $150,000;
 
(g) (i) the institution of any investigation, review or proceeding against any
Company to suspend, revoke or terminate (or that may result in the termination
of) any Medicaid Provider Agreement or Medicare Provider Agreement, or any such
investigation or proceeding that may result in an Exclusion Event or (ii) any
notice of loss or threatened loss of accreditation, loss of participation under
any Medical Reimbursement Program or loss of applicable health care Permit;
 
(h) all Medicare and Medicaid cost reports and other document and materials
filed by the Companies and any other reports, materials or other information
regarding or otherwise relating to Medicaid or Medicare prepared by, for or on
behalf of any Company;
 
(i) receipt by any Company of any notice from any payor of a claim, suit or
other action such payor has, claims or has filed against such Company;
 
(j) any matter(s) affecting the value, enforceability or collectability of any
Collateral or any Designate Real Estate, including, without limitation, claims
or disputes in the amount of $50,000 or more, individually or in the aggregate,
in existence at any one time;
 
(k) receipt of any notice or request by any Company from any Governmental
Authority or governmental payor regarding any material liability or claim of
liability;
 
(l) receipt of any notice by any Company regarding termination of any manager of
any Facility owed, operated or leased by any Company; and
 
(m) (i) the incurrence of any Lien (other than Permitted Collateral Liens) on,
or claim asserted against, all or any material portion of the Collateral or (ii)
the occurrence of any other event which could reasonably be expected to
materially adversely affect the value of the Collateral.
 
 
84

--------------------------------------------------------------------------------

 
Section 5.03 Existence; Businesses and Properties.  (a)  Do or cause to be done
all things necessary to preserve, renew and maintain in full force and effect
its legal existence, except as otherwise expressly permitted under Section 6.05
or Section 6.06.
 
(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect (A) the rights, Permits from
Governmental Authorities material to the conduct of its business (including
without limitation professional licenses, CLIA certifications, Medicare Provider
Agreements and Medicaid Provider Agreements) and ensure that such Permits do not
get suspended, revoked or limited and (B) patents, copyrights, trademarks and
trade names material to the conduct of its business; (ii) maintain and operate
such business in substantially the manner in which it is conducted and operated
on the Closing Date; (iii) comply with all applicable Legal Requirements
(including Medicare Regulations, Medicaid Regulations, HIPAA, 42 U.S.C.Section
1320a-7b and 42 U.S.C. Section 1395nn and any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and Orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply with such Legal Requirements could
not reasonably be expected to result in a Material Adverse Effect; (iv) pay and
perform its obligations under all Leases and Transaction Documents (other than
the Loan Documents) except where the failure to perform such obligations could
not reasonably be expected to result in a Material Adverse Effect; (v) pay and
perform its obligations under all Loan Documents; and (vi) at all times
maintain, preserve and protect all property material to the conduct of such
business and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all necessary and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times; provided that nothing in this Section 5.03(b) shall prevent (i)
dispositions of property, consolidations or mergers by or involving any Company
in accordance with Section 6.05 or Section 6.06; (ii) the withdrawal by any
Company of its qualification as a foreign corporation in any jurisdiction where
such withdrawal could not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment by any Company of any Intellectual Property
that such Company reasonably determines is not useful to its businesses or no
longer commercially desirable.
 
Section 5.04 Insurance.  (a)  Keep its insurable property adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including medical malpractice and professional liability insurance and insurance
with respect to Mortgaged Properties and other properties material to the
business of the Companies against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses operating in the same or similar locations, including (i)
physical hazard insurance on an “all risk” basis, (ii) commercial general
liability against claims for bodily injury, death or property damage covering
any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance and such other
insurance as may be required by any Legal Requirement and (vi) such other
insurance against risks (including “key-man” life insurance) as the
Administrative Agent may from time to time reasonably require (in each case,
such policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the Collateral Agent);
provided that with respect to physical hazard insurance, (x) neither the
Collateral Agent nor the applicable Company shall agree to the adjustment of any
claim thereunder without the consent of the other (such consent not to be
unreasonably conditioned, withheld or delayed); it being understood that
insurers may settle claims in accordance with the applicable policy without
Company or Collateral Agent consent, and (y) no consent of any Company shall be
required during an Event of Default.
 
 
85

--------------------------------------------------------------------------------

 
(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 15 days (or, with respect to a cancellation because of
non-payment of premium, 10 days) after receipt by the Borrower of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable, (iii) if reasonably requested by the Collateral Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
material respects to the Collateral Agent.
 
(c) Notify the Administrative Agent and the Collateral Agent immediately
whenever (i) any separate insurance concurrent in form or contributing in the
event of loss with that required to be maintained under this Section 5.04 is
taken out by any Company; and promptly (and, in any event, within five Business
Days) deliver to the Administrative Agent and the Collateral Agent a duplicate
original copy of such policy or policies or (ii) any Company receives notice or
otherwise has knowledge of any cancellation or material reduction in the amount
of the material change in the coverage or any insurance.
 
(d) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time reasonably require, if at any time the area in which any improvements
located on any Mortgaged Property is designated a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973.
 
(e) Deliver to the Administrative Agent, the Collateral Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request.
 
(f) No Loan Party that is an owner of any Mortgaged Property shall take any
action that is reasonably likely to be the basis for termination, revocation or
denial of any insurance coverage required to be maintained under such Loan
Party’s respective Mortgage or that could reasonably be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.
 
Section 5.05 Obligations and Taxes.  (a)  Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, services, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien other than a Permitted Lien upon such properties or
any part thereof; provided that such payment and discharge shall not be required
with respect to any such Tax, assessment, charge, levy or claim so long as (i)
the validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted and the applicable
Company shall have set aside on its books adequate reserves or other appropriate
provisions with respect thereto in accordance with GAAP, and (ii) such contest
operates to suspend collection of the contested obligation, Tax, assessment or
charge and enforcement of a Lien other than a Permitted Lien.
 
 
86

--------------------------------------------------------------------------------

 
(b) Timely and correctly file all Tax Returns required to be filed by it.
 
(c) Borrower does not intend to treat the Loans as being a part of a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4.  In the
event Borrower determines to take any action inconsistent with such intention,
it will promptly notify the Administrative Agent thereof.
 
Section 5.06 Employee Benefits.  (a)  Comply in all material respects with all
applicable Legal Requirements, including the applicable provisions of ERISA and
the Code with respect to all Employee Benefit Plans and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within five
Business Days after any Responsible Officer of any Company or any ERISA
Affiliate of any Company knows or has reason to know that, any ERISA Event or
other event with respect to an Employee Benefit Plan has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Companies or any of their ERISA Affiliates in an aggregate
amount exceeding $150,000 or the imposition of a Lien, a statement of a
Financial Officer of Borrower setting forth details as to such ERISA Event and
the action, if any, that the Companies propose to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) annual report (Form
5500 Series) filed by any Company or any of its ERISA Affiliates with the
Employee Benefits Security Administration with respect to each Employee Benefit
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by any Company or any of its ERISA Affiliates from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other information, documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request.
 
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.  (a) Keep proper books of record and account in which full, true and
correct entries in conformity with GAAP and all Legal Requirements are made of
all dealings and transactions in relation to its business and activities.  Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times and on prior notice as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances, accounts and condition of any Company with the
officers and employees thereof and advisors therefor (including independent
accountants).
 
(b) Within 120 days after the close of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting (at a
mutually agreeable location and time or, at the option of the Administrative
Agent, a conference call) with all Lenders who choose to attend such meeting or
conference call at which meeting or conference call shall be reviewed the
financial results of the previous fiscal year and the financial condition of the
Companies and the budgets presented for the current fiscal year of the
Companies.
 
Section 5.08 Use of Proceeds.  Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Standby Letter of Credit.
 
Section 5.09 Compliance with Environmental Laws; Environmental
Reports.  (a)  Comply, and cause all lessees and other persons occupying Real
Property owned, operated or leased by any Company to comply, in all material
respects, with all Environmental Laws and Environmental Permits applicable to
its operations and the Real Property; obtain and maintain in full force and
effect all material Environmental Permits applicable to its operations and the
Real Property; and conduct all Responses required by any Governmental Authority
or under any applicable Environmental Laws, and in accordance with, the
requirements of any Governmental Authority and applicable Environmental Laws.
 
 
87

--------------------------------------------------------------------------------

 
(b) Do or cause to be done all things necessary to prevent any Release of
Hazardous Materials in, on, under, at, to or from any Real Property owned,
leased or operated by any of the Companies or their predecessors in interest
except in full compliance with applicable Environmental Laws or an Environmental
Permit, and ensure that there shall be no Hazardous Materials in, on, under or
from any Real Property owned, leased or operated by any of the Companies except
those that are used, stored, handled and managed in full compliance with
applicable Environmental Laws.
 
(c) Undertake all actions, including Response actions, necessary, at the sole
cost and expense of Borrower, (i) to address any Release of Hazardous Materials
on, at, under, from or onto any Real Property owned, leased or operated by any
of the Companies or their predecessors in interest as required pursuant to
Environmental Law or the requirements of any Governmental Authority; (ii) to
address any environmental conditions relating to any Company, any Company’s
business or to any Real Property, owned, leased or operated by any of the
Companies or their predecessors in interest pursuant to any reasonable written
request of the Administrative Agent and share with the Administrative Agent all
data, information and reports generated or prepared in connection therewith;
(iii) to keep any Real Property owned, leased or operated by any of the
Companies free and clear of all Liens and other encumbrances pursuant to any
Environmental Law, whether due to any act or omission of any Company or any
other person; and (iv) to promptly notify the Administrative Agent in writing
of: (1) any Release or threatened Release of Hazardous Materials in, on, under,
at, from or migrating to any Real Property owned, leased or operated by any of
the Companies, except those that are pursuant to and in compliance with the
terms and conditions of an Environmental Permit, (2) any non-compliance with, or
violation of, any Environmental Law applicable to any Company, any Company’s
business and any Real Property owned, leased or operated by any of the
Companies, (3) any Lien pursuant to Environmental Law imposed on any Real
Property owned, leased or operated by any of the Companies, (4) any
investigation or remediation of any Real Property owned, leased or operated by
any of the Companies required to be undertaken pursuant to Environmental Law,
and (5) any notice or other communication received by any Company from any
person or Governmental Authority relating to any Environmental Claim or
liability or potential liability of any Company pursuant to any Environmental
Law.
 
(d) Diligently pursue and use commercially reasonable efforts to cause any
person with an indemnity, contribution or other obligation to any of the
Companies relating to compliance with or liability under Environmental Law to
satisfy such obligations in full and in a timely manner.  To the extent that
such person has not fully satisfied or is not diligently undertaking the
necessary actions to achieve satisfaction of such obligations, the Companies
shall promptly undertake all action necessary to achieve full and timely
satisfaction of such obligations. 
 
(e) Shall not amend in any way or waive any or all of the rights it may have
under any other agreement pursuant to which there are indemnity, contribution,
statutory rights or other obligation to any of the Companies relating to
compliance with or liability under Environmental Law, without the prior written
consent of the Administrative Agent.
 
(f) If a Default caused by reason of a breach of Section 3.18 or this Section
5.09 shall (i) have occurred and is not reasonably curable within 10 days or
(ii) be continuing for more than 10 days without the Companies commencing
activities reasonably likely to cure such Default, the Companies shall, at the
written request of the Administrative Agent or the Required Lenders through the
Administrative Agent, (i) provide to the Lenders within 45 days after such
request, at the expense of Borrower, an environmental assessment report
regarding the matters which are the subject of such Default, including, where
appropriate, any soil and/or groundwater sampling, prepared by an environmental
consulting firm reasonably acceptable to the Administrative Agent and in the
form and substance reasonably acceptable to the Administrative Agent and
evaluating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or Response to address them; (ii) promptly undertake all
actions required by applicable Environmental Law to address any non-compliance
with or violation of Environmental Law; (iii) promptly undertake all Response
actions required to address any recognized environmental conditions identified
in the environmental assessment report to the reasonable satisfaction of the
Administrative Agent; and (iv) permit the Administrative Agent and its
representatives to have access to all Real Property and all facilities owned,
leased or operated by any of the Companies which are the subject of such Default
for the purpose of conducting such environmental audits and testing as the
Administrative Agent deems appropriate, including subsurface sampling of soil
and groundwater, all of which shall be at Borrower’s cost. 
 
 
88

--------------------------------------------------------------------------------

 
Section 5.10 Interest Rate Protection.  No later than the 180th day after the
Closing Date, Borrower shall enter into, and for a minimum of 18 months
thereafter maintain, Hedging Agreements with terms and conditions and
counterparties acceptable to the Administrative Agent that result in at least
50% of the aggregate principal amount of the Term Loans being effectively
subject to a fixed or maximum interest rate acceptable to the Administrative
Agent.
 
Section 5.11 Additional Collateral; Additional Guarantors.  (a)  Subject to this
Section 5.11, with respect to any property acquired after the Closing Date by
any Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject (but, in any event, excluding any
Equity Interest of a Foreign Subsidiary not required to be pledged pursuant to
the last sentence of Section 5.11(b)), promptly (and in any event within 10
Business Days after the acquisition thereof) (i) execute and deliver to the
Administrative Agent and the Collateral Agent such amendments or supplements to
the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Permitted
Collateral Liens, (ii) deliver opinions of counsel to Borrower in form and
substance, and from counsel, reasonably acceptable to the Administrative Agent,
and (iii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Security Documents in accordance with all applicable
Legal Requirements, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent.  Borrower and the other Loan Parties shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents against
such after-acquired properties.
 
(b) With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within 30 days after such
person becomes a Subsidiary) (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and (ii)
cause such new Subsidiary (A) to execute a Joinder Agreement to become a
Subsidiary Guarantor and a Pledgor or, in the case of a Foreign Subsidiary,
execute a security document compatible with the laws of such Foreign
Subsidiary’s jurisdiction (and in form and substance reasonably satisfactory to
the Collateral Agent) to cause such Subsidiary to become a Guarantor and a
Pledgor, (B) deliver opinions of counsel to Borrower in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent, and (C) to
take all actions reasonably necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
Security Document in accordance with all applicable Legal Requirements,
including the filing of financing statements (or equivalent registrations) in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent.  Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of the
preceding sentence shall not include any Equity Interests of a Foreign
Subsidiary that is a controlled foreign corporation (within the meaning of
Section 957(a) of the Code) and (2) no Foreign Subsidiary that is a controlled
foreign corporation (within the meaning of Section 957(a) of the Code) shall be
required to take the actions specified in clause (ii) of the preceding sentence,
provided that the exception contained in clause (1) shall not apply to (A)
Voting Stock of any Subsidiary which is a first-tier controlled foreign
corporation representing 66% of the total voting power of all outstanding Voting
Stock of such Subsidiary and (B) 100% of the Equity Interests not constituting
Voting Stock of any such Subsidiary, except that any such Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(b).
 
 
89

--------------------------------------------------------------------------------

 
(c) With respect to any person that is or becomes a Subsidiary of a Loan Party
after the Closing Date, promptly (and in any event within 10 Business Days after
such person becomes a Subsidiary) execute and deliver to the Collateral Agent
(i) a counterpart to the Intercompany Note and (ii) if such Subsidiary is a Loan
Party, an endorsement to the Intercompany Note (undated and endorsed in blank)
in the form attached thereto, endorsed by such Subsidiary.
 
(d) (A) Promptly grant to the Collateral Agent (and in any event within 10
Business Days of the acquisition thereof) a security interest in and Mortgage on
(i) each Real Property owned in fee by such Loan Party as is acquired by such
Loan Party after the Closing Date and that, together with any improvements
thereon, individually has a Fair Market Value of at least $250,000, and (ii)
unless the Collateral Agent otherwise consents, each leased Real Property of
such Loan Party which lease individually has a Fair Market Value of at least
$250,000, in each case, as additional security for the Secured Obligations
(unless the subject property is already mortgaged to a third party to the extent
permitted by Section 6.02).  Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid and
enforceable perfected first priority Liens subject only to Permitted Collateral
Liens.  Subject to Section 5.19, such Loan Party shall promptly deliver to the
Collateral Agent (and in any event within 30 days) a Landlord Access Agreement
with respect to each leased Real Property subject to this Section 5.11(d)
(unless the applicable Loan Party shall have used all commercially reasonable
efforts to obtain, but failed to obtain, such Landlord Access Agreements).  The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by applicable Legal Requirements to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full.  Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, enforceability, perfection and
priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Property (including a Title Policy, a Survey and local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).
 
Section 5.12 Security Interests; Further Assurances.  (a)  Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or any
Lender, at the Companies’ expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
enforceability, perfection and priority of the Liens on the Collateral covered
thereby subject to no other Liens except Permitted Liens, or obtain any consents
or waivers as may be necessary or appropriate in connection therewith.
 
 
90

--------------------------------------------------------------------------------

 
(b) Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, instruments,
consents, authorizations, approvals and Orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary or
advisable to perfect or maintain the validity, enforceability, perfection and
priority of the Liens on the Collateral pursuant to the Security Documents.
 
(c) Upon the exercise by the Administrative Agent, the Collateral Agent or any
Lender of any power, right, privilege or remedy pursuant to any Loan Document
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may require.
 
(d) If the Administrative Agent, the Collateral Agent or the Required Lenders
determine that they are required by any Legal Requirements to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.
 
(e) In furtherance of the foregoing in this Section 5.12 and Section 5.11, to
the maximum extent permitted by applicable Legal Requirements, each Loan Party
(A) authorizes each of the Collateral Agent and/or the Administrative Agent to
execute any such documentation, consents, authorizations, approvals, Orders,
applications, certifications, instruments and other documents and papers in such
Loan Party’s name and to file such agreements, instruments or other documents in
any appropriate filing office, (B) authorizes each of the Collateral Agent
and/or the Administrative Agent to file any financing statement (and/or
equivalent foreign registration) required hereunder or under any other Loan
Document, and any continuation statement or amendment (and/or equivalent foreign
registration) with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (C) ratifies the filing of any financing
statement (and/or equivalent foreign registration), and any continuation
statement or amendment with respect thereto (and/or equivalent foreign
registration), filed without the signature of such Loan Party prior to the date
hereof.
 
Section 5.13 Information Regarding Collateral.  (a)  Not effect any change (i)
in any Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, (iii) in any Loan Party’s organizational structure, (iv) in
any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number, if any (except as may be required by applicable Legal
Requirements, in which case, Borrower shall promptly notify the Administrative
Agent of such change), or (v) in any Loan Party’s jurisdiction of organization
(in each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
until (A) it shall have given the Collateral Agent and the Administrative Agent
not less than 10 Business Days’ prior written notice (in the form of an
Officers’ Certificate), or such lesser notice period agreed to by the Collateral
Agent, of its intention so to do, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Collateral Agent to maintain the validity,
enforceability, perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral, if
applicable.  Each Loan Party shall promptly provide the Collateral Agent with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence.  Each Loan Party shall promptly notify the Collateral
Agent of any change in the location of any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral is located (including the establishment of any such new office or
facility), other than changes in location to a Mortgaged Property or a leased
property subject to a Landlord Access Agreement.
 
 
91

--------------------------------------------------------------------------------

 
(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to the Administrative Agent and the Collateral Agent a
Perfection Certificate Supplement.
 
Section 5.14 Maintenance of Corporate Separateness.  Satisfy in all material
respects, customary corporate, limited liability company or other like
formalities, including the accurate maintenance of separate organizational and
business records. No Company shall make any payment to a creditor of another
Company (in its capacity as a creditor of another Company) (other than pursuant
to a guarantee by the payor Company permitted under Section 6.01) in respect of
any liability of such other Company, and no bank account of any Company shall be
commingled with any bank account of any other Company.  No Company shall take
any action, or conduct its affairs in a manner, that is reasonably likely to
result in the organizational existence of such Company, or any other Company,
being ignored, or in the assets and liabilities of any Company being
substantively consolidated with those of any other Company in an Insolvency
Proceeding.
 
Section 5.15 Compliance with Health Care Laws.
 
(a) Comply with all Legal Requirements (including without limitation Titles
XVIII and XIX of the Social Security Act, HIPAA, Medicare Regulations, Medicaid
Regulations) and all orders, writs, injunctions and decrees applicable to it or
to its business, the Facilities or other properties in all material respects,
except in such instances in which such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted;
 
(b) Ensure that (i) billing policies, arrangements, protocols and instructions
will comply with reimbursement requirements under Medicare, Medicaid and other
Medical Reimbursement Programs in all material respects and will be administered
by properly trained personnel; and (ii) medical director compensation
arrangements and other arrangements with referring physicians will comply in all
material respects with applicable state and federal self-referral and
anti-kickback laws, including without limitation 42 U.S.C. Sections
1320a-7b(b)(1) - (b)(2) and 42 U.S.C. Section 1395nn;
 
(c) Make commercially reasonable efforts to implement policies that are
consistent with HIPAA on or before the date that any provision of HIPAA becomes
applicable to the Borrower and its Subsidiaries; and
 
(d) Properly file all Medicaid/Medicare cost reports.
 
Section 5.16 Subordination.  Cause all Indebtedness now or hereafter owed by it
to any of its Affiliates, to be subordinated in right of payment and security to
the Secured Obligations owing to the Secured Parties in accordance with a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent.
 
 
92

--------------------------------------------------------------------------------

 
Section 5.17 8-K Filing.  The Borrower shall file a Form 8-K under the Exchange
Act in connection with the Acquisition within 15 days following the Closing Date
and shall file financial statements for the Acquired Business as exhibits to
such Form 8-K or by amendment within 15 days following the Closing Date, which
financial statements shall comply with the requirements of Regulation S-X
(including Rule 3.05 thereof).
 
Section 5.18 Government Receivables.  Subject to Section 5.19, establish and
maintain deposit accounts in which only remittances and other proceeds of
account receivables from Medicare and Medicaid Account Debtors are deposited and
held (“Government Receivables Deposit Accounts”), and cause all remittances and
other proceeds of account receivables from Medicare and Medicaid Account Debtors
to be deposited therein.  Subject to Section 5.19, cause each Government
Receivables Deposit Account to be at all times subject to a Government
Receivables Deposit Account Agreement.  Cause all assets held in the Government
Receivables Deposit Accounts to be swept on a daily basis into an account which
is subject to a Control Agreement.  Cause all remittances or other proceeds of
accounts receivable constituting or attributable to the assets transferred under
the Acquisition Agreement that are not deposited into accounts of the Borrower
to be swept on a basis acceptable to the Agent (but in no event less frequent
than twice a week) into an account of the Borrower which is subject to a Control
Agreement.
 
Section 5.19 Post Closing Covenants.  Execute and deliver the documents and
complete the tasks set forth on Schedule 5.19, in each case within the
respective time limits specified on such schedule.  Notwithstanding anything in
this Agreement or in the other Loan Documents to the contrary, to the extent any
representation and warranty of any Loan Party in (i) Article III of this
Agreement or (ii) the Security Agreement would not be true and correct solely
because the actions set forth above were not taken on the Closing Date, the
respective representation and warranty shall not be required to be true and
correct in all material respects (x) until the time as the respective action is
taken (or, if earlier, was required to be taken) as described above and in
Schedule 5.19, or (y) unless such representation and warranty would not be true
and correct in all material respects (and in all respects if qualified by
materiality) for any reason other than as a result of the failure to take the
actions set forth above on or before the time such action is taken (or, if
earlier, was required to be taken).
 
ARTICLE VI 
 
NEGATIVE COVENANTS
 
Each Loan Party warrants, covenants and agrees with the Administrative Agent,
the Collateral Agent, the Issuing Bank and each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest and premium (if any) on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full and all Letters of Credit have been canceled or have expired or have
been Cash Collateralized and all amounts drawn thereunder have been reimbursed
in full, no Loan Party will, nor will they cause or permit any Subsidiaries to:
 
Section 6.01 Indebtedness.  Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:
 
(a) Indebtedness incurred under this Agreement and the other Loan Documents;
 
(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b);
 
(c) Indebtedness under Hedging Obligations under Permitted Hedging Agreements,
in each case entered into in the ordinary course of business and not for
speculative purposes or taking a “market view”; provided that if such Hedging
Obligations relate to interest rates, (i) such Hedging Obligations relate to
payment obligations on Indebtedness otherwise permitted to be incurred by the
Loan Documents and (ii) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;
 
 
93

--------------------------------------------------------------------------------

 
(d) Indebtedness permitted by Section 6.04;
 
(e) Indebtedness of Borrower and its Subsidiaries in respect of Purchase Money
Obligations and Capital Lease Obligations in an aggregate amount not to exceed
$150,000 at any time outstanding; provided, however, that, in the case of
Purchase Money Obligations, (i) such Indebtedness is incurred within 30 days
after such acquisition, installation, construction or improvement of such fixed
or capital assets (including Equity Interests of any person owning the
applicable fixed or capital assets) by such person and (ii) the amount of such
Indebtedness does not exceed 100% of the cost of such acquisition, installation,
construction or improvement, as the case may be;
 
(f) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
 
(g) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business; and
 
(h)  unsecured Subordinated Indebtedness of any Company in an aggregate
principal amount for all Companies not to exceed $150,000 at any time
outstanding.
 
Section 6.02 Liens.  Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
 
(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;
 
(b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, or the Loan Parties, taken as a whole, and do not materially
impair the use thereof in the operation of the business of the Companies, taken
as a whole, or the Loan Parties, taken as a whole, and (ii) which, if they
secure obligations that are then due and unpaid, are being contested in good
faith by appropriate proceedings promptly initiated and diligently conducted for
which adequate reserves have been established in accordance with GAAP, which
proceedings (or Orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property subject to any such
Lien;
 
(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by
Section 6.01(n)(A), does not secure an aggregate amount of Indebtedness or other
obligations, if any, greater than that secured on the Closing Date (minus the
aggregate amount of any permanent repayments and prepayments thereof since the
Closing Date but only to the extent that such repayments and prepayments by
their terms cannot be reborrowed or redrawn and do not occur in connection with
a refinancing of all or a portion of such Indebtedness) and (ii) does not
encumber any property other than the property subject thereto on the Closing
Date (any such Lien, an “Existing Lien”);
 
 
94

--------------------------------------------------------------------------------

 
(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions, servitudes and other similar
charges or encumbrances, and minor title deficiencies, in each case, on or with
respect to any Real Property, whether now or hereafter in existence, not (i)
securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of such Real Property or (iii) individually
or in the aggregate materially interfering with the ordinary conduct of the
business of the Companies at or otherwise with respect to such Real Property;
 
(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be diligently
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings;
 
(f) Liens (other than any Lien imposed by ERISA and other than Liens that result
in a Default) (x) imposed by law or deposits made in connection therewith in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security legislation, (y)
incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(in each case, exclusive of obligations for the payment of Indebtedness) or (z)
arising by virtue of deposits made in the ordinary course of business to secure
liability for premiums to insurance carriers; provided that (i) with respect to
clauses (x), (y) and (z) of this Section 6.02(f), such Liens are for amounts not
yet due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or Orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien, and (ii) to the extent such Liens are not imposed by Legal
Requirements, such Liens shall in no event encumber any property other than cash
and Cash Equivalents;
 
(g) Leases of the properties of any Company, in each case entered into in the
ordinary course of such Company’s business so long as such Leases do not,
individually or in the aggregate, (i) interfere in any material respect with the
ordinary conduct of the business of any Company or (ii) materially impair the
use (for its intended purposes) or the value of the property subject thereto;
 
(h) Liens securing Indebtedness incurred pursuant to Section 6.01(e), provided
that (i) any such Liens attach only to the property being financed pursuant to
such Indebtedness, (ii) do not encumber any other property of any Company and
(iii) the principal amount of the Indebtedness secured by any such Lien shall
not exceed the lesser of 80% of the Fair Market Value or the cost of the
property secured by such Lien;
 
(i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of applicable Legal Requirements, in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;
 
 
95

--------------------------------------------------------------------------------

 
(j) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;
 
(k) licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
 
(l) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods; and
 
(m) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC covering only the items being collected upon.
 
Section 6.03 Sale and Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (a “Sale and Leaseback Transaction”).
 
Section 6.04 Investments, Loans and Advances.  Directly or indirectly, lend
money or credit (by way of guarantee, assumption of debt or otherwise) or make
advances to any person, or purchase or acquire any stock, bonds, notes,
debentures or other obligations or securities of, or any other interest in, or
make any capital contribution to, any other person, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “Investments”), except that the following shall be
permitted:
 
(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;
 
(b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
 
(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;
 
(d) Hedging Obligations permitted pursuant to Section 6.01(c);
 
(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide temporary business purposes and to purchase Equity
Interests of Borrower, in aggregate amount not to exceed $150,000 at any time
outstanding (calculated without regard to write-downs or write-offs thereof);
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
 
 
96

--------------------------------------------------------------------------------

 
(f) Investments by (i) Borrower in any Subsidiary Guarantor, (ii) any Company in
Borrower or any Subsidiary Guarantor, and (iii) a Subsidiary of Borrower that is
not a Subsidiary Guarantor in any other Subsidiary of Borrower that is not a
Subsidiary Guarantor; provided that any Investment in the form of a loan or
advance shall be evidenced by the Intercompany Note and, in the case of a loan
or advance by a Loan Party, pledged by such Loan Party as Collateral pursuant to
the Security Documents;
 
(g) Investments in securities of trade creditors or customers in the ordinary
course of business and consistent with such Company’s past practices that are
received in settlement of bona fide disputes or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;
 
(h) mergers and consolidations in compliance with Section 6.05;
 
(i) acquisitions of property in compliance with Section 6.07 (other than
Section 6.07(a));
 
(j) Dividends in compliance with Section 6.08.
 
Section 6.05 Mergers and Consolidations.  Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any time), except that the following shall be permitted:
 
(a) the Transactions as contemplated by, and in compliance with, the Transaction
Documents;
 
(b) dispositions of assets in compliance with Section 6.06 (other than
Section 6.06(e) and Section 6.06(f));
 
(c) any solvent Company (other than Borrower) may merge or consolidate with or
into Borrower or any Subsidiary Guarantor (as long as Borrower or a Subsidiary
Guarantor is the surviving person in such merger or consolidation and, in the
case of any Subsidiary Guarantor, remains a Wholly Owned Subsidiary of
Borrower); provided that the Lien on and security interest in such property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable; and
 
(d) any Subsidiary may dissolve, liquidate or wind up its affairs at any time if
such dissolution, liquidation or winding up is not disadvantageous to any Agent
or Lender in any material respect.
 
To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.05 with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.05, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.05, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
 
97

--------------------------------------------------------------------------------

 
Section 6.06 Asset Sales.  Effect any disposition of any property, or agree to
effect any disposition of any property, except that the following shall be
permitted:
 
(a) dispositions of obsolete property by Borrower or any of its Subsidiaries in
the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable good faith judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
 
(b) other dispositions of property, but only upon prior written approval from
the Administrative Agent for any dispositions resulting in a consideration in
excess of $150,000 and only if (i) such dispositions of property are made for
Fair Market Value and on an arms-length commercial basis, and (ii) at least 90%
of the consideration payable in respect of such disposition of property is in
the form of cash or Cash Equivalents;
 
(c) leases of real or personal property in the ordinary course of business and
in accordance with the applicable Security Documents;
 
(d) the Transactions as contemplated by, and in compliance with, the Transaction
Documents;
 
(e) Investments in compliance with Section 6.04;
 
(f) mergers and consolidations in compliance with Section 6.05;
 
(g) Dividends in compliance with Section 6.08;
 
(h) sales of inventory in the ordinary course of business and dispositions of
cash and Cash Equivalents in the ordinary course of business;
 
(i) any disposition of property that constitutes a Casualty Event; and
 
(j) any disposition of property by any Subsidiary of Borrower to Borrower or any
of its Wholly Owned Subsidiaries; provided that if the transferor of such
property is a Guarantor, the transferee thereof must be Borrower or a Guarantor.
 
To the extent the requisite Lenders under Section 11.02(b) waive the provisions
of this Section 6.06, with respect to the sale of any Collateral, or any
Collateral is sold as permitted by this Section 6.06, such Collateral (unless
sold to a Company or any Affiliate thereof), but not the proceeds thereof, shall
be sold free and clear of the Liens created by the Security Documents, and, so
long as Borrower shall have previously provided to the Collateral Agent and the
Administrative Agent such certifications or documents as the Collateral Agent
and/or the Administrative Agent shall reasonably request in order to demonstrate
compliance with this Section 6.06, the Collateral Agent shall take all actions
it deems appropriate in order to effect the foregoing.
 
Section 6.07 Acquisitions.  Purchase or otherwise acquire (in one or a series of
related transactions) any part of the property of any person (or agree to do any
of the foregoing at any time), except that the following shall be permitted:
 
(a) Investments in compliance with Section 6.04;
 
 
98

--------------------------------------------------------------------------------

 
(b) Capital Expenditures by Borrower and the Subsidiaries shall be permitted to
the extent permitted by Section 6.10(g);
 
(c) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;
 
(d) leases or licenses of real or personal property in the ordinary course of
business and in accordance with this Agreement and the applicable Security
Documents;
 
(e) the Transactions as contemplated by, and in compliance with, the Transaction
Documents;
 
(f) mergers and consolidations in compliance with Section 6.05; and
 
(g) Dividends in compliance with Section 6.08;
 
provided that the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable.
 
Section 6.08 Dividends.  Authorize, declare or pay, directly or indirectly, any
(x) Dividends with respect to any Company (including pursuant to any Synthetic
Purchase Agreement) or incur any obligation (contingent or otherwise) to do so,
(y) otherwise make any payments or Distributions to any stockholder,  member,
partner or other equity owner in such Person's capacity as such or any
Distribution to any Person if a Default has occurred and is continuing or would
result therefrom, or (z) make any payment of any management or service fee or
similar fee to any Person or with respect to any Facility, except that the
following shall be permitted:
 
(a) Dividends by any Company that is a Wholly Owned Subsidiary of Borrower to
Borrower or any Subsidiary Guarantor that is a Wholly Owned Subsidiary of
Borrower; 
 
(b) Borrower may repurchase or redeem Qualified Capital Stock of Borrower held
by officers, directors or employees or former officers, directors or employees
(or their transferees, estates or beneficiaries under their estates) of any
Company, upon their death, disability, retirement, severance or termination of
employment or service pursuant to, but only to the extent required under, the
terms of the related employment agreements and as long as no Default shall have
occurred and be continuing or result therefrom; provided that the aggregate
amount of repurchases and redemptions hereunder shall not exceed, over the term
of this Agreement $150,000; and
 
(c) Dividends payable solely in Qualified Capital Stock.
 
(d) Borrower, in its reasonable discretion, may repurchase or redeem Qualified
Capital Stock of Borrower held by the public in accordance with the stock
repurchase plan, as approved by the Board of Directors of Borrower from time to
time, in an aggregate amount not to exceed $250,000 in any 12 month period
following the Closing Date.
 
Section 6.09 Transactions with Affiliates.  Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:
 
 
99

--------------------------------------------------------------------------------

 
(a) Dividends permitted by Section 6.08;
 
(b) Investments permitted by Sections 6.04(e) and (f); 
 
(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the applicable Company; and
 
(d) the Transactions as contemplated by, and in accordance with, the Transaction
Documents.
 
Section 6.10 Financial Covenants.
 
(a) Minimum Consolidated EBITDA.  Permit Consolidated EBITDA, as of the last day
of any Test Period set forth in the table below, to be less than the amount set
forth opposite such Test Period in the table below:
 


 
Test Period End Date
Amount (in millions)
September 30, 2011
$6,500,000
December 31, 2011
$6,500,000
March 31, 2012
$7,500,000
June 30, 2012
$9,000,000
September 30, 2012
$9,750,000
December 31, 2012
$10,500,000
March 31, 2013
$11,000,000
June 30, 2013
$11,250,000
September 30, 2013
$11,500,000
December 31, 2013
$11,750,000
March 31, 2014
$12,000,000
June 30, 2014
$12,250,000
September 30, 2014
$12,500,000



 
(b) Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio, as of the
last day of any Test Period set forth in the table below, to exceed the ratio
set forth opposite such Test Period in the table below:
 


 
Test Period End Date
Total Leverage Ratio
September 30, 2011
4.00 to 1.0
December 31, 2011
3.50 to 1.0
March 31, 2012
3.00 to 1.0
June 30, 2012
2.50 to 1.0
September 30, 2012
2.35 to 1.0
December 31, 2012
2.15 to 1.0
March 31, 2013
2.05 to 1.0
June 30, 2013
2.00 to 1.0
September 30, 2013
1.90 to 1.0
December 31, 2013
1.60 to 1.0
March 31, 2014
1.60 to 1.0
June 30, 2014
1.50 to 1.0
September 30, 2014
1.50 to 1.0



 
100

--------------------------------------------------------------------------------

 
 
(c) Minimum Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, as of the last day of any Test Period set forth in
the table below, to be less than the ratio set forth opposite such Test Period
in the table below:
 
Test Period End Date
Consolidated Fixed Charge Coverage  Ratio
September 30, 2011
1.25 to 1.0
December 31, 2011
1.25 to 1.0
March 31, 2012
1.50 to 1.0
June 30, 2012
1.75 to 1.0
September 30, 2012
1.75 to 1.0
December 31, 2012
1.75 to 1.0
March 31, 2013
2.00 to 1.0
June 30, 2013
2.00 to 1.0
September 30, 2013
2.00 to 1.0
December 31, 2013
2.00 to 1.0
March 31, 2014
2.00 to 1.0
June 30, 2014
2.25 to 1.0
September 30, 2014
2.00 to 1.0



 
(d) Limitation on Capital Expenditures.  Permit the aggregate amount of Capital
Expenditures made in any Test Period set forth below, to exceed the amount set
forth opposite such Test Period below:
 
Period
Capital Expenditure Amount
June 30, 2012
$3,800,000
June 30, 2013
$3,800,000
June 30, 2014
$3,800,000



 
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents, Acquisition and Certain Other Documents, etc.  Directly or
indirectly:
 
(a) make or offer to make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment on or redemption, retirement, defeasance, or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any Indebtedness outstanding
under any Subordinated Indebtedness;
 
 
101

--------------------------------------------------------------------------------

 
(b) amend or modify, or permit the amendment or modification of, any provision
of any Subordinated Indebtedness, other than as permitted by the terms thereof;
 
(c) amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document in any manner that is, or could reasonably be
expected to be, adverse in any material respect to the interests of any Agent or
Lender;
 
(d) amend, alter or suspend or terminate or make  provisional  in any material
way, any material Permit without the prior written consent of Lender, which
consent shall not be unreasonably  withheld; or
 
(e) terminate, amend, modify (including electing to treat any Pledged Interests
(as defined in the Security Agreement) as a “security” under Section 8-103 of
the UCC) or change any of its Organizational Documents (including by the filing
or modification of any certificate of designation) or any agreement to which it
is a party with respect to its Equity Interests (including any stockholders’
agreement), or enter into any new agreement with respect to its Equity
Interests, other than any such amendments, modifications or changes or such new
agreements which are not, and could not reasonably be expected to be, adverse in
any material respect to the interests of any Agent or Lender.
 
Section 6.12 Limitation on Certain Restrictions on Subsidiaries.  Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance, restriction or condition on the ability of any Subsidiary to
(i) pay Dividends or make any other distributions on its Equity Interests or any
other interest or participation in its profits owned by any Company, or pay any
Indebtedness owed to any Company, (ii) make loans or advances to any Company or
(iii) transfer any of its properties to any Company, except for such
encumbrances, restrictions or conditions existing under or by reason of:
 
(a) applicable mandatory Legal Requirements; 
 
(b) (x) this Agreement and the other Loan Documents and (y) under any
Subordinated Indebtedness; 
 
(c) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of a Subsidiary; or 
 
(d) customary provisions restricting assignment of any agreement entered into by
a Subsidiary in the ordinary course of business.
 
Section 6.13 Limitation on Issuance of Capital Stock.  (a) With respect to
Borrower, issue any Equity Interest that is Disqualified Capital Stock.
 
(b) With respect to any Subsidiary of Borrower, issue any Equity Interest
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, any Equity Interest, except (i) for
stock splits, stock dividends and additional issuances of Equity Interests which
do not decrease the percentage ownership of such Subsidiary in any class of the
Equity Interests of such Subsidiary, and (ii) Subsidiaries of Borrower formed or
acquired after the Closing Date in accordance with Section 6.14 may issue Equity
Interests to Borrower or the Wholly Owned Subsidiary of Borrower which is to own
such Equity Interests.  All Equity Interests issued in accordance with this
Section 6.13(b) shall, to the extent required by Sections 5.11 and 5.12 or any
Security Document, be delivered to the Collateral Agent for pledge pursuant to
the applicable Security Document.
 
 
102

--------------------------------------------------------------------------------

 
Section 6.14 Limitation on Creation of Subsidiaries.  Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may (i)
establish or create one or more Wholly Owned Subsidiaries, or (ii) establish,
create or acquire one or more Domestic Subsidiaries in connection with an
Investment permitted here under Section 6.04, so long as, in each case, Section
5.11 shall be complied with.
 
Section 6.15 Business.  Engage (directly or indirectly) in any businesses other
than those businesses in which Borrower and its Subsidiaries are engaged on the
Closing Date (or which are substantially related thereto or are reasonable
extensions thereof).
 
Section 6.16 Limitation on Accounting Changes.  Make or permit, any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that
are required by GAAP (subject in each case to the provisions of Section 1.04).
 
Section 6.17 Fiscal Periods.  Change its fiscal year-end and fiscal quarter-ends
to dates other than June 30, and September 30, December 31 and March 31,
respectively.
 
Section 6.18 Lease Obligations.  Create, incur, assume or suffer to exist any
obligations as lessee (including pursuant to a Sale and Leaseback Transaction)
for the rental or hire of real or personal property of any kind under leases or
agreements to rent or lease having an original term of one year or more that
would cause the direct and contingent liabilities of Borrower and its
Subsidiaries, on a consolidated basis, in respect of all such obligations to
exceed $150,000 payable in any period of 12 consecutive months.
 
Section 6.19 No Further Negative Pledge.  Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Company to create,
incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following:  (a) this Agreement and the other Loan Documents; (b)
covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens (other than Liens permitted under Section 6.02(n)) on the
properties encumbered thereby; and (c) any prohibition or limitation that (i)
exists pursuant to applicable Legal Requirements, or (ii) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property pending the consummation of such sale; provided that (1) such
restrictions apply only to the property to be sold and such sale is permitted
hereunder, and (2) such sale is permitted hereunder, or (iii) restricts
subletting or assignment of any lease governing a leasehold interest of Borrower
or one of its Subsidiaries.
 
Section 6.20 Anti-Terrorism Law; Anti-Money Laundering.  (a)  Directly or
indirectly, (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 3.22, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Lenders any certification or other evidence requested from time
to time by any Lender in its reasonable discretion, confirming the Companies’
compliance with this Section 6.20).
 
(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result
that the making of the Credit Extensions would be in violation of Legal
Requirements.
 
 
103

--------------------------------------------------------------------------------

 
Section 6.21 Embargoed Person.  Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans or other Credit
Extensions to constitute property of, or be beneficially owned directly or
indirectly by, any person subject to sanctions or trade restrictions under
United States law (“Embargoed Person” or “Embargoed Persons”) that is identified
on (1) the “List of Specially Designated Nationals and Blocked Persons” (the
“SDN List”) maintained by OFAC and/or on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
regulation promulgated thereunder, with the result that the investment in the
Loan Parties (whether directly or indirectly) is prohibited by applicable Legal
Requirements, or the Loans or other Credit Extensions made by the Lenders and
the Issuing Bank would be in violation of Legal Requirements, or (2) the
Executive Order, any related enabling legislation or any other similar executive
orders, or (b) any Embargoed Person to have any direct or indirect interest, of
any nature whatsoever in the Loan Parties, with the result that the investment
in the Loan Parties (whether directly or indirectly) is prohibited by applicable
Legal Requirements or the Credit Extensions are in violation of applicable Legal
Requirements.
 
ARTICLE VII 
 
GUARANTEE
 
Section 7.01 The Guarantee.  The Guarantors hereby, jointly and severally,
guarantee, as primary obligors and not as sureties, to each Secured Party and
their respective successors and assigns, the prompt payment and performance in
full when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of the Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code) on the Loans made
by the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”).  The
Guarantors hereby jointly and severally agree that if Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
 
Section 7.02 Obligations Unconditional.  The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and performance and not of
collection and to the fullest extent permitted by applicable Legal Requirements,
are absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations under this Agreement, the Notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full of the Guaranteed Obligations).  Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not alter or impair the liability of the
Guarantors hereunder which shall remain absolute, irrevocable and unconditional
under any and all circumstances as described above:
 
(a) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
 
104

--------------------------------------------------------------------------------

 
(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
 
(d) any Lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be valid,
perfected or to have the priority required under the Loan Documents; or
 
(e) the release of any other Guarantor pursuant to Section 7.09.
 
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower or any Guarantor
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guaranteed Obligations.  The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrower and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee.  This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment and performance
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by the Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against Borrower or against any other person which
may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto.  This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and their respective successors and assigns, and shall inure to the
benefit of the Secured Parties, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.
 
Section 7.03 Reinstatement.  The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 
Section 7.04 Subrogation; Subordination.  Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against Borrower or any other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.  Any Indebtedness of any
Loan Party permitted pursuant to Section 6.04(f) shall be subordinated to such
Loan Party’s Secured Obligations in the manner set forth in the Intercompany
Note evidencing such Indebtedness.
 
 
105

--------------------------------------------------------------------------------

 
Section 7.05 Remedies.  The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and other Loan Documents may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the Guarantors for purposes of
Section 7.01.
 
Section 7.06 Instrument for the Payment of Money.  Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
 
Section 7.07 Continuing Guarantee.  The guarantee in this Article VII is a
continuing guarantee of payment and performance, and shall apply to all
Guaranteed Obligations whenever arising.
 
Section 7.08 General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Legal Requirement affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of subrogation and contribution established in Sections 7.04 and
7.10, respectively) that is valid and enforceable, not void or voidable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
Section 7.09 Release of Guarantors.  If, in compliance with the terms and
provisions of the Loan Documents, (i) all of the Equity Interests or (ii) all or
substantially all of the property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons (other than any
Company or any Affiliate thereof), such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be released from its obligations under
this Agreement (including under Section 11.03) and its obligations to pledge and
grant any Collateral owned by it pursuant to any Security Document and, in the
case of the sale of all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Collateral Agent pursuant to the
Security Documents shall be released, and, so long as Borrower shall have
previously provided the Collateral Agent and the Administrative Agent such
certifications or documents the Collateral Agent and/or the Administrative Agent
as shall reasonably request, the Collateral Agent shall take such actions as are
necessary to effect each release described in this Section 7.09 in accordance
with the relevant provisions of the Security Documents.
 
Section 7.10 Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04.  The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Issuing Bank, the Swingline
Lender and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders for
the full amount guaranteed by such Guarantor hereunder.
 
 
106

--------------------------------------------------------------------------------

 
ARTICLE VIII 
 
EVENTS OF DEFAULT
 
Section 8.01 Events of Default.  Upon the occurrence and during the continuance
of any of the following events (each, an “Event of Default”):
 
(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;
 
(b) default shall be made in the payment of any interest on any Credit Extension
or any Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, whether at the due date thereof (including an Interest Payment
Date) or at a date fixed for prepayment (whether voluntary or mandatory) or by
acceleration or demand thereof or otherwise, and such default shall continue
unremedied for a period of 3 Business Days;
 
(c) any representation or warranty made in or in connection with any Loan
Document or the borrowings of Loans or issuances of Letters of Credit hereunder
or deemed made under Sections 2.17 and 2.18(b) of this Agreement and Section 7.1
of the Security Agreement, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been false or misleading in any material respect when so made,
deemed made or furnished;
 
(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Sections 5.01, 5.02 (other
than clause (a) thereof), 5.03(a), 5.04(c)(ii), 5.08, 5.11, 5.15, 5.16, 5.17 or
5.18 or in Article VI;
 
(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 10
Business Days (or three Business Days in the case of any separate letter
agreements with respect to fees payable to the Administrative Agent, Lenders or
Arranger) after the occurrence thereof or such longer period as agreed to by the
Administrative Agent in its sole discretion;
 
(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
to purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $150,000 at any one
time;
 
 
107

--------------------------------------------------------------------------------

 
(g) an Insolvency Proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
any Company or of a substantial part of the property of any Company, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
Legal Requirement, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, rehabilitator or similar official for any
Company or for a substantial part of the property of any Company, or (iii) the
winding-up or liquidation of any Company; and such proceeding or petition shall
continue undismissed for 60 days or an Order approving or ordering any of the
foregoing shall be entered;
 
(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar Legal Requirement, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any Insolvency Proceeding or the filing of any petition described in clause (g)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, rehabilitator or similar
official for any Company or for a substantial part of the property of any
Company, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, (vii)  wind up or liquidate, or
(viii) take any action for the purpose of effecting any of the foregoing; 
 
(i) one or more tax assessments or Orders for the payment of money in an amount
in excess of $150,000 shall be rendered against any Company or any combination
thereof and the same shall remain undischarged, unvacated or unbonded for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
properties of any Company to enforce any such Order;
 
(j) one or more ERISA Events  shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to result in liability of any Company or
any of its ERISA Affiliates in an aggregate amount exceeding $150,000 or the
imposition of a Lien on any properties of a Company;
 
(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a valid, enforceable, perfected first priority security
interest in and Lien on, all of the Collateral thereunder (except as otherwise
expressly provided in this Agreement or such Security Document)) in favor of the
Collateral Agent, or shall be asserted by or on behalf of any Company not to be,
a valid, enforceable, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in or
Lien on the Collateral covered thereby;
 
(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by or on behalf of any Loan Party or
any other person, or by any Governmental Authority, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or any Company (directly or indirectly) shall
repudiate, revoke, terminate or rescind (or purport to do any of the foregoing)
or deny any portion of its liability or obligation for the Obligations; or
 
 
108

--------------------------------------------------------------------------------

 
(m) (i) a Change in Control shall have occurred, (ii) any Exclusion Event shall
have occurred or is reasonably likely to occur, (iii) any Liability Event shall
have occurred or is reasonably likely to occur, (iv) any event, circumstance,
development, condition, state of facts, change or effect has occurred that is
reasonably likely to have a Material Adverse Effect or (v) any Company ceases
any part or portion of its business as currently conducted; 
 
(n) any Modification of a Government Receivables Account Agreement;
 
(o) any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has, or could reasonably
be expected to result in, a Material Adverse Effect by virtue of any
determination, ruling, decision or Order of any court or Governmental Authority
of competent jurisdiction;
 
(p) the Acquisitions shall not have been consummated on the Closing Date in
accordance with the terms hereof and the terms of the Transaction Documents
(without the waiver or amendment of any such terms not approved by the
Administrative Agent and the Arranger (such approval not to be unreasonably
withheld)); 
 
(q) the Administrative Agent or any Lender receives any indication or evidence
that any Company may have directly or indirectly been engaged in any type of
activity which, in the Administrative Agent’s or the Required Lender's judgment,
might result in forfeiture of any property with a Fair Market Value in excess of
$150,000 (individually or in the aggregate) to any Governmental Authority which
shall have continued unremedied for a period of ten (10) calendar days after
written notice from Administrative Agent;
 
(r) uninsured damage to, or loss, theft or destruction of, any portion of the
Collateral or the Designated Real Estate occurs that exceeds $150,000 in the
aggregate;
 
(s) any Company is criminally indicted on a felony charge or convicted of a
felony under any law;
 
(t) the issuance of any process for levy, attachment or garnishment or execution
upon or prior to any judgment against any Company or any of their respective
property or assets in each for an amount in excess of $150,000; or
 
(u) any Company  does, or enters into or becomes a party to any agreement or
commitment to do, or cause to be done, any of the things described in this
Article VIII or otherwise prohibited by any Loan Document (subject to any cure
periods set forth herein or therein);
 
then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments; (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans and Reimbursement Obligations so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Loan Parties accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Loan Parties, anything contained herein or in any other
Loan Document or otherwise to the contrary notwithstanding; and (iii) exercise
any and all of its other rights and remedies under applicable Legal
Requirements, hereunder and under the other Loan Documents; and in any event
with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans and
Reimbursement Obligations then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Loan Parties,
anything contained herein or in any other Loan Document or otherwise to the
contrary notwithstanding.
 
 
109

--------------------------------------------------------------------------------

 
In addition, without limiting the foregoing, in the event of a foreclosure (or
other similar exercise of remedies) by Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Collateral Agent,
the Administrative Agent or any Secured Party may be the purchaser of any or all
of such Collateral at any such sale or other disposition and, in addition, the
Collateral Agent or the Administrative Agent, as agent for and representative of
all of Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale or other disposition, to use and apply any of the Obligations as a credit
on account of the purchase price for any Collateral payable by Collateral Agent
at such sale.
 
Section 8.02 Rescission.  If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to Section 11.02, then upon the written consent of the Required Lenders (which
may be given or withheld in their sole discretion) and written notice to
Borrower, the termination of the Commitments or the acceleration and their
consequences may be rescinded and annulled; but such action shall not affect any
subsequent Default or impair any right or remedy consequent thereon.  The
provisions of the preceding sentence are intended merely to bind the Lenders,
the Issuing Bank and the other Secured Parties to a decision that may be made at
the election of the Required Lenders, and such provisions are not intended to
benefit Borrower and the other Loan Parties and do not give Borrower and/or any
of the Loan Parties the right to require the Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.
 
ARTICLE IX 
 
COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS
 
Section 9.01 Collateral Account.  (a) The Collateral Agent is hereby authorized
to establish and maintain at its office (or, at the Collateral Agent’s
discretion, at the office of its designee from time to time) at 520 Madison Ave.
New York, New York 10022, in the name of the Collateral Agent and pursuant to
one or more Control Agreements, one or more restricted deposit accounts
designated “PHC, Inc. Collateral Account” (or such other substantially similar
designation as shall be determined by the Collateral Agent in its discretion
from time to time).  Each Loan Party shall deposit into the Collateral Account
from time to time any cash that such Loan Party is required to pledge as
additional collateral security hereunder in connection with Cash
Collateralizations pursuant to the Loan Documents.
 
 
110

--------------------------------------------------------------------------------

 
(b) The balance from time to time in the Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Secured
Obligations until applied as hereinafter provided.  So long as no Event of
Default has occurred and is continuing or will result therefrom, the Collateral
Agent shall within ten Business Days of receiving a request from the applicable
Loan Party for release of cash proceeds with respect to the LC Sub Account,
remit such Net Cash Proceeds on deposit in the LC Sub Account to or upon the
order of such Loan Party (x) at such time as all Letters of Credit shall have
been terminated and all of the liabilities in respect of the Letters of Credit
have been paid in full or (y) otherwise in accordance with Section 2.18(i).  At
any time following the occurrence and during the continuance of an Event of
Default, the Collateral Agent may (and, if instructed by the Required Lenders as
specified herein, shall) in its (or their) discretion apply or cause to be
applied (subject to collection) the balance from time to time outstanding in
such restricted deposit account to the credit of the Collateral Account to the
payment of the Secured Obligations in the manner specified in Section 9.02
subject, however, in the case of amounts deposited in the LC Sub-Account, to the
provisions of Section 2.18(i).  The Loan Parties shall have no right to
withdraw, transfer or otherwise receive any funds deposited in the Collateral
Account except to the extent specifically provided herein.
 
(c) Amounts on deposit in the Collateral Account shall be invested and
reinvested from time to time in Cash Equivalents as the applicable Loan Party
(or, after the occurrence and during the continuance of an Event of Default, the
Collateral Agent) shall determine, by written instruction to the Collateral
Agent, or if no such instructions are given, then as the Collateral Agent, in
its sole discretion, shall determine, which Cash Equivalents shall be held in
the name and be under the control of the Collateral Agent (or any sub-agent);
provided that at any time after the occurrence and during the continuance of an
Event of Default, the Collateral Agent may (and, if instructed by the Required
Lenders as specified herein, shall) in its (or their) discretion at any time and
from time to time elect to liquidate any such Cash Equivalents and to apply or
cause to be applied the proceeds thereof to the payment of the Secured
Obligations in the manner specified in Section 9.02 subject, however, in the
case of amounts deposited in the LC Sub-Account, to the provisions of Section
2.18(i).
 
(d) Amounts deposited into the Collateral Account as cover for liabilities in
respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “LC Sub-Account” (the “LC Sub-Account”) and, subject to
Section 2.18(i), all amounts held in the LC Sub-Account shall constitute
collateral security to be initially applied in accordance with Section 2.18(i).
 
Section 9.02 Application of Proceeds.  The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement or any other
Loan Document, promptly by the Collateral Agent as follows:
 
(a) First, to the indefeasible payment in full in cash of all costs and
expenses, fees, commissions and taxes of such sale, collection or other
realization (including reasonable compensation to the Collateral Agent and its
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Collateral Agent in connection therewith and all amounts for which the
Collateral Agent is entitled to indemnification pursuant to the provisions of
any Loan Document), together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
 
(b) Second, to the indefeasible payment in full in cash of all other reasonable
costs and expenses of such sale, collection or other realization (including
reasonable compensation to the other Secured Parties and their agents and
counsel and all costs, liabilities and advances made or incurred by the other
Secured Parties in connection therewith), together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;
 
 
111

--------------------------------------------------------------------------------

 
(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to Cash Collateralize Letters of Credit) in each
case equally and ratably in accordance with the respective amounts thereof then
due and owing (it being agreed that, for purposes of applying this clause (c),
all interest and all other amounts described herein will be deemed payable in
accordance with this Agreement regardless of whether such claims are allowed in
any proceeding described in Section 8.01(g) or (h));
 
(d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations (including Reimbursement Obligations and
obligations to Cash Collateralize Letters of Credit);
 
(e) Fifth, to the indefeasible payment in full in cash of Secured Obligations of
the type specified in clause (b) and clause (c) of the definition of Secured
Obligations then due and owing, pro rata;
 
(f) Sixth, to the indefeasible payment in full in cash of the remaining Secured
Obligations then due and owing, pro rata; and
 
(g) Seventh, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (f) of this Section 9.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
 
ARTICLE X 
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Section 10.01 Appointment.  (a) Each Lender and the Issuing Bank hereby
irrevocably designates and appoints each of the Administrative Agent and the
Collateral Agent as an agent of such Lender under this Agreement and the other
Loan Documents.  Each Lender irrevocably authorizes each Agent, in such
capacity, through its agents or employees, to take such actions on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article X are solely for the benefit of the Agents, the Lenders and the Issuing
Bank, and no Loan Party shall have rights as a third party beneficiary of any
such provisions.
 
(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Parties, in assets in
which, in accordance with the UCC or any other applicable Legal Requirement a
security interest can be perfected by possession or control.  Should any Lender
(other than the Collateral Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
following the Collateral Agent’s request therefor, shall deliver such Collateral
to the Collateral Agent or otherwise deal with such Collateral in accordance
with the Collateral Agent’s instructions.
 
 
112

--------------------------------------------------------------------------------

 
Section 10.02 Agent in Its Individual Capacity.  Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such person and its Affiliates may accept deposits from, lend money to, act as
financial advisor or in any other advisory capacity for, and generally engage in
any kind of business with, any Company or Affiliate thereof as if it were not an
Agent hereunder and without duty to account therefor to the Lenders or the
Issuing Bank.
 
Section 10.03 Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable Legal
Requirements, and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose or shall be liable for the failure to
disclose, any information relating to any Company or any of its Affiliates that
is communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as any
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.02).  No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by
Borrower, a Lender, or the Issuing Bank, and no Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each party
to this Agreement acknowledges and agrees that the Administrative Agent may from
time to time use one or more outside service providers for the tracking of all
UCC financing statements (and/or other collateral related filings and
registrations from time to time) required to be filed or recorded pursuant to
the Loan Documents and the notification to the Administrative Agent, of, among
other things, the upcoming lapse or expiration thereof, and that each of such
service providers will be deemed to be acting at the request and on behalf of
Borrower and the other Loan Parties.  No Agent shall be liable for any action
taken or not taken by any such service provider.
 
Section 10.04 Reliance by Agent.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person.  Each Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless each Agent shall have
received written notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  Each
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other advisors selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or advisors.
 
 
113

--------------------------------------------------------------------------------

 
Section 10.05 Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers by or through, or delegate any and all
such rights and powers to, any one or more sub-agents appointed by such
Agent.  Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of the preceding paragraphs shall apply
to any such sub-agent and to the Affiliates of each Agent and any such
sub-agent, and shall apply, without limiting the foregoing, to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
 
Section 10.06 Successor Agent.  Each Agent may resign as such at any time upon
at least 10 days’ prior notice to the Lenders, the Issuing Bank and
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with Borrower, to appoint a successor Agent from among the
Lenders.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 10 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Agent, which successor shall
be a commercial banking institution organized under the laws of the United
States (or any State thereof) or a United States branch or agency of a
commercial banking institution, in each case, having combined capital and
surplus of at least $500,000,000; provided that if such retiring Agent is unable
to find a commercial banking institution that is willing to accept such
appointment and which meets the qualifications set forth above, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
retiring (or retired) Agent shall be discharged from its duties and obligations
under the Loan Documents, and the Lenders shall assume and perform all of the
duties of the Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent.
 
Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan
Documents.  The fees payable by Borrower to a successor Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  After an Agent’s resignation hereunder, the provisions of this
Article X, Section 11.03 and Sections 11.08 to 11.10 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
 
Section 10.07 Non-Reliance on Agent and Other Lenders.  Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender further
represents and warrants that it has reviewed each document made available to it
on the Platform in connection with this Agreement and has acknowledged and
accepted the terms and conditions applicable to the recipients thereof
(including any such terms and conditions set forth, or otherwise maintained, on
the Platform with respect thereto).  Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
 
114

--------------------------------------------------------------------------------

 
Section 10.08 Name Agents.  The parties hereto acknowledge that the
Documentation Agent and the Syndication Agent hold such titles in name only, and
that such titles confer no additional rights or obligations relative to those
conferred on any Lender or the Issuing Bank hereunder.
 
Section 10.09 Indemnification.  The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by Borrower or the Guarantors and without limiting the obligation of
Borrower or the Guarantors to do so), ratably according to their respective
outstanding Loans and Commitments in effect on the date on which indemnification
is sought under this Section 10.09 (or, if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans and
Reimbursement Obligations shall have been paid in full, ratably in accordance
with such outstanding Loans and Commitments as in effect immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, fines, penalties, actions, claims, suits, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Person in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Person under or in connection with any of
the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR
RELATED PERSON); provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
claims, suits, litigations, investigations, inquiries or proceedings, costs,
expenses or disbursements that are found by a final and nonappealable judgment
of a court of competent jurisdiction to have directly resulted solely and
directly from such Agent’s or Related Party’s, as the case may be, gross
negligence or willful misconduct.  The agreements in this Section 10.09 shall
survive the payment of the Loans and all other amounts payable hereunder.
 
ARTICLE XI
 
MISCELLANEOUS
 
Section 11.01 Notices.  (a) Generally.  Notices and other communications
provided for herein shall, except as provided in Section 11.01(b), be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:
 
(i) if to any Loan Party, to Borrower at:
               
                PHC, Inc.
                200 Lake Street, Suite 102
                Peabody, MA 01960
                Attention:  Chief Financial Officer
                Facsimile No.:  978-536-2677;
               
                 (ii) if to the Administrative Agent or the Collateral Agent, to
it at:
 
 
115

--------------------------------------------------------------------------------

 
                Jefferies Finance LLC
                520 Madison Avenue
                New York, New York 10022
                Attention:  Account Officer – PHC, Inc.
                Facsimile No.:  (212) 284-3444;
 
(iii) if to a Lender, to it at its address (or facsimile number) set forth on
Annex II or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto; and
 
(iv) if to the Swingline Lender, to it at:
 
                Jefferies Finance LLC
                520 Madison Avenue
                New York, NY 10022
                Attention: Account Officer – PHC, Inc.
                Facsimile No.:  (212) 284-3444;
 
                (v) if to the Issuing Bank, to it at:
 
                Jefferies & Company, Inc.
                520 Madison Avenue
                New York, NY 10022
                Attention:  Account Officer – PHC, Inc.
                Facsimile No.:  (212) 284-3444
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01(a)
or in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01(a), and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.
 
Notices delivered through electronic communications to the extent provided in
Section 11.01(b) below, shall be effective as provided in Section 11.01(b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 11.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent (in a manner set forth in Section 11.01(a))
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Collateral Agent or Borrower may,
in their respective sole discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures, respectively, approved by it (including as set forth in Section
11.01(d)); provided that approval of such procedures may be limited to
particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (including by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
116

--------------------------------------------------------------------------------

 
(c) Change of Address, etc.  Any party hereto may change its address, facsimile
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.
 
(d) Posting.   Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at such
e-mail address(es) provided to Borrower by the Administrative Agent from time to
time or in such other form, including hard copy delivery thereof, as the
Administrative Agent shall require.  In addition, each Loan Party agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall
require.  Nothing in this Section 11.01 shall prejudice the right of the Agents,
any Lender, the Issuing Bank or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent shall require.
 
To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.
 
Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the other Agents, the Lenders or the Issuing Bank by
posting the Communications on IntraLinks, SyndTrak or a substantially similar
electronic transmission system (the “Platform”).  The Platform is provided “as
is” and “as available.”  The Agents do not warrant the accuracy or completeness
of the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform.
 
 
117

--------------------------------------------------------------------------------

 
Section 11.02 Waivers; Amendment.  (a)  No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of each Agent, the Issuing Bank and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by Section
11.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.  No notice or demand on Borrower or any other Loan
Party in any case shall entitle Borrower or any other Loan Party to any other or
further notice or demand in similar or other circumstances.
 
(b) Subject to Section 11.02(c), this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended, supplemented or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent, the Collateral Agent (in the case of any
Security Document) and the Loan Party or Loan Parties that are parties thereto,
in each case with the written consent of the Required Lenders; provided that no
such agreement shall:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default (or any
definition used, respectively, therein) shall constitute an increase in the
Commitment of any Lender for purposes of this clause (i));
 
(ii) reduce the principal amount or premium, if any, of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than interest
pursuant to Section 2.06(c)) , or reduce any Fees payable hereunder, or change
the form or currency of payment of any Obligation, without the written consent
of each Lender directly affected thereby (it being understood that any amendment
or modification to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(ii));
 
(iii) postpone or extend the maturity of any Loan, or any scheduled date of
payment of or the installment otherwise due on the principal amount of any Term
Loan under Section 2.09, or the required date of payment of any Reimbursement
Obligation, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment (other than
a waiver of any increase in the interest rate pursuant to Section 2.06(c)), or
postpone the scheduled date of expiration of any Commitment or postpone the
scheduled date of expiration of any Letter of Credit beyond the Letter of Credit
Expiration Date, without the written consent of each Lender directly affected
thereby;
 
(iv) change Section 2.14(b) or (c) or Section 9.02 in a manner that would alter
the order of or the pro rata sharing of payments or setoffs required thereby,
without the written consent of each Lender;
 
 
118

--------------------------------------------------------------------------------

 
(v) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section 11.02)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);
 
(vi) release all or substantially all of the Guarantors from their respective
Guarantees (except as expressly provided in Article VII), or limit their
liability in respect of such Guarantees, without the written consent of each
Lender;
 
(vii) except as expressly permitted in this Agreement or any Security Document,
release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Secured Obligations equally and ratably with the other
Secured Obligations), in each case without the written consent of each Lender; 
 
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely and directly affects the rights in respect of payments due to Lenders
holding Loans of any Class materially differently than those holding Loans of
any other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each directly
affected Class; 
 
(ix) change the order of application of prepayments among Term Loans and
Revolving Commitments under Section 2.10(h) or change the application of
prepayments of Term Loans set forth in Section 2.10(h) in each case without the
consent of the Required Lenders and Term Loan Lenders holding more than 50% of
the principal amount of the outstanding Term Loans; or
 
(x) change Section 11.04(b) in a manner which further restricts assignments
thereunder without the written consent of each Lender;
 
provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, (2) any waiver, amendment or modification of this Agreement that by its
terms directly affects the rights or duties under this Agreement of the
Revolving Lenders (but not the Term Loan Lenders), or the Term Loan Lenders (but
not the Revolving Lenders) may be effected by an agreement or agreements in
writing entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 11.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time, and (3) Section 11.04(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification.  Notwithstanding the foregoing, any provision of this Agreement
may be amended by an agreement in writing entered into by Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Bank and the Swingline Lender) if (x) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment,
(y) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment in full of the principal of, premium, if any, and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement, and (z) Section 2.16(b) is
complied with.
 
 
119

--------------------------------------------------------------------------------

 
(c) Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by applicable Legal Requirements to give effect to, or protect
any security interest for the benefit of the Secured Parties, in any property or
assets so that the security interests therein comply with applicable Legal
Requirements.
 
Section 11.03 Expenses; Indemnity; Damage Waiver.  (a) The Loan Parties agree,
jointly and severally, to pay, promptly upon demand:
 
(i) all reasonable costs and expenses incurred by the Arranger, the
Administrative Agent, the Collateral Agent, the Swingline Lender and the Issuing
Bank, including the reasonable fees, charges and disbursements of Advisors for
the Arranger, the Administrative Agent, the Collateral Agent, the Swingline
Lender and the Issuing Bank, in connection with the syndication of the Loans and
Commitments, the preparation, negotiation, execution and delivery of the Loan
Documents, the administration of the Credit Extensions and Commitments
(including the establishment and maintenance of the Platform), the perfection
and maintenance of the Liens securing the Collateral (including, without
limitation, conducting Collateral audits from time to time) and any actual or
proposed amendment, supplement or waiver of any of the Loan Documents (whether
or not the transactions contemplated hereby or thereby shall be consummated);
 
(ii) all costs and expenses incurred by the Administrative Agent or the
Collateral Agent, including the fees, charges and disbursements of Advisors for
the Administrative Agent and the Collateral Agent, in connection with any
action, claim, suit, litigation, investigation, inquiry or proceeding affecting
the Collateral or any part thereof, in which action, claim, suit, litigation,
investigation, inquiry or proceeding the Administrative Agent or the Collateral
Agent is made a party or participates or in which the right to use the
Collateral or any part thereof is threatened, or in which it becomes necessary
in the judgment of the Administrative Agent or the Collateral Agent to defend or
uphold the Liens granted by the Security Documents (including any action, claim,
suit, litigation, investigation, inquiry or proceeding to establish or uphold
the compliance of the Collateral with any Legal Requirements);
 
(iii) all costs and expenses incurred by the Arranger, the Administrative Agent,
the Collateral Agent, any other Agent, the Swingline Lender, the Issuing Bank or
any Lender, including the fees, charges and disbursements of Advisors for any of
the foregoing, incurred in connection with the enforcement or protection of its
rights under the Loan Documents, including its rights under this
Section 11.03(a), or in connection with the Loans made or Letters of Credit
issued hereunder and the collection of the Secured Obligations, including all
such costs and expenses incurred during any workout, restructuring or
negotiations in respect of the Secured Obligations; and
 
(iv) all Other Taxes in respect of the Loan Documents.
 
(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender and each of their respective
Related Persons (each such person being called an “Indemnitee”) against, and to
hold each Indemnitee harmless from, all reasonable out-of-pocket costs and any
and all losses, claims, damages, liabilities, fees, fines, penalties, actions,
judgments, suits and related expenses, including reasonable Advisors fees,
charges and disbursements (collectively, “Claims”), incurred by, imposed on or
asserted against any Indemnitee, directly or indirectly, arising out of, in any
way connected with, or as a result of (i) the execution, delivery, performance,
administration or enforcement of the Loan Documents or any agreement or
instrument contemplated thereby or the performance by the parties thereto of
their respective obligations thereunder, (ii) any actual or proposed use of the
proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, (iv) any actual or alleged
presence or Release or threatened Release of Hazardous Materials, on, at, under
or from any property owned, leased or operated by any Company at any time, or
any Environmental Claim or threatened Environmental Claim related in any way to
any Company, (v) any past, present or future non-compliance with, or violation
of, Environmental Laws  or Environmental Permits applicable to any Company, or
any Company’s business, or any property presently or formerly owned, leased, or
operated by any Company or their predecessors in interest, (vi) the
environmental condition of any property owned, leased, or operated by any
Company at any time, or the applicability of any Legal Requirements relating to
such property, whether or not occasioned wholly or in part by any condition,
accident or event caused by any act or omission of any Company, (vii) the
imposition of any environmental Lien encumbering any Real Property, (viii) the
consummation of the Transactions and the other transactions contemplated hereby
(including the syndication of the Credit Facilities) or (ix) any actual or
prospective action, claim, suit, litigation, investigation, inquiry or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Loan Party or
otherwise, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have directly resulted solely from the gross negligence or willful
misconduct of such Indemnitee.
 
 
120

--------------------------------------------------------------------------------

 
(c) The Loan Parties agree, jointly and severally, that, without the prior
written consent of the Administrative Agent and any affected Lender, which
consent(s) will not be unreasonably withheld, the Loan Parties will not enter
into any settlement of a Claim in respect of the subject matter of clauses (i)
through (ix) of Section 11.03(b) unless such settlement includes an explicit and
unconditional release from the party bringing such Claim of all Indemnitees.
 
(d) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions and the other transactions contemplated hereby,
the repayment of the Loans, Reimbursement Obligations and any other Secured
Obligations, the release of any Guarantor or of all or any portion of the
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Issuing Bank or any Lender.  All amounts due under this
Section 11.03 shall be accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
 
(e) To the extent that the Loan Parties fail to indefeasibly pay any amount
required to be paid by them to the Agents, the Issuing Bank or the Swingline
Lender under Sections 11.03(a) or (b) in accordance with Section 11.03(g), each
Lender severally agrees to pay to the Agents, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (such indemnity shall be effective whether or not the related
losses, claims, damages, liabilities and related expenses are incurred or
asserted by any party hereto or any third party); provided that the unreimbursed
Claim was incurred by or asserted against any of the Agents, the Issuing Bank or
the Swingline Lender in its capacity as such.  For purposes of this Section
11.03(e), a Lender’s “pro rata share” shall be determined based upon its share
of the sum of the total Revolving Exposure, outstanding Term Loans and unused
Commitments at the time.
 
 
121

--------------------------------------------------------------------------------

 
(f) To the fullest extent permitted by applicable Legal Requirements, no party
shall assert, and each Loan Party hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, exemplary,
consequential, or punitive damages (including any loss of profits, business or
anticipated savings) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with the Loan Documents or the transactions contemplated hereby or
thereby.
 
(g) All amounts due under this Section 11.03 shall be payable not later than 10
days after demand therefor.
 
Section 11.04 Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Loan Parties
may not assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank, the Swingline Lender, and each
Lender, which consent may be withheld in their respective sole discretion (and
any attempted assignment or transfer by any Loan Party without such consent
shall be null and void).  Nothing in this Agreement or any other Loan Document,
express or implied, shall be construed to confer upon any person (other than the
parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants to the extent expressly provided in Section 11.04(e) and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement or any
other Loan Document.
 
(b) Any Lender shall have the right at any time to assign to one or more
assignees (other than any Company or any Affiliate thereof or a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that:
 
(i) except in the case of (A) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (B) any assignment made in connection with the
primary syndication of the Commitments and Loans by the Arranger or (C) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans, the amount of the Term Loan Commitment or Term Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and the amount of the
Revolving Commitment or Revolving Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all of the assigning Lender’s rights and obligations under this
Agreement, except that this clause (ii) shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
 
122

--------------------------------------------------------------------------------

 
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (except as may be waived by the Administrative
Agent);
 
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(v) in the case of an assignment of all or a portion of a Revolving Commitment
or any Revolving Lender’s obligations in respect of its LC Exposure or Swingline
Exposure, the Issuing Bank and the Swingline Lender must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld,
delayed or conditioned);
 
(vi) the Administrative Agent must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, delayed or
conditioned); and
 
(vii) in the case of an assignment of all or a portion of a Revolving
Commitment, a Revolving Loan or any Revolving Lender’s obligations in respect of
its LC Exposure or Swingline Exposure (except in the case of (A) an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, or (B) any assignment
made in connection with the primary syndication of the Commitments and Loans by
the Arranger), Borrower must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld, delayed or conditioned);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof.
 
Notwithstanding the foregoing, if a Default has occurred and is continuing (i)
any consent of Borrower otherwise required under this paragraph shall not be
required, and (ii) any consent of the Issuing Bank and the Swingline Lender
required under this Section 11.04(b) may be withheld by such person in its sole
discretion.  Subject to acceptance and recording thereof pursuant to Section
11.04(d), from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement (provided that any liability of
Borrower to such assignee under Section 2.12, 2.13 or 2.15 shall be limited to
the amount, if any, that would have been payable thereunder by Borrower in the
absence of such assignment, except to the extent any such amounts are
attributable to a Change in Law occurring after the date of such assignment),
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.15 and 11.03).
 
(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive in the
absence of manifest error, and Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.
 
 
123

--------------------------------------------------------------------------------

 
(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 11.04(b) and any written
consent to such assignment required by Section 11.04(b), the Administrative
Agent shall accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 11.04(b).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the
requirements of this Section 11.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.04(e).
 
(e) Any Lender shall have the right at any time, without the consent of, or
notice to Borrower, the Administrative Agent, the Issuing Bank, or the Swingline
Lender or any other person to sell participations to any person (other than any
Company or any Affiliate thereof or a natural person) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) is described in clauses (i), (ii) or
(iii) of the proviso to Section 11.02(b) and (2) directly affects such
Participant.  Subject to Section 11.04(f), each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section
11.04(b).  To the extent permitted by Legal Requirements, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender;
provided that such Participant agrees in writing to be subject to
Section 2.14(c) as though it were a Lender.  Each Lender shall, acting for this
purpose as an agent of Borrower, maintain at one of its offices a register for
the recordation of the names and addresses of its Participants, and the amount
and terms of its participations; provided that no Lender shall be required to
disclose or share the information contained in such register with Borrower or
any other person, except to the extent that such disclosure is necessary to
establish that such obligation is in registered form under Treasury Regulation
Section 5f.103-1(c) (the “Participant Register”).
 
(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower (which consent shall not be unreasonably withheld, delayed
or conditioned).  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.15(e) as though it
were a Lender.
 
(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 11.04(g) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party
hereto.  Without limiting the foregoing, in the case of any Lender that is a
fund that invests in bank loans or similar extensions of credit, such Lender
may, without the consent of Borrower, the Issuing Bank, the Swingline Lender,
the Administrative Agent or any other person, collaterally assign or pledge all
or any portion of its rights under this Agreement, including the Loans and Notes
or any other instrument evidencing its rights as a Lender under this Agreement,
to any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued, by such fund, as security for such
obligations or securities.
 
 
124

--------------------------------------------------------------------------------

 
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that such Granting Lender would otherwise be obligated to make
to such Borrower pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof; provided further that nothing herein shall make the SPC a
“Lender” for the purposes of this Agreement, obligate Borrower or any other Loan
Party or the Administrative Agent to deal with such SPC directly, obligate
Borrower or any other Loan Party in any manner to any greater extent than they
were obligated to the Granting Lender, or increase costs or expenses of
Borrower.  The Loan Parties and the Administrative Agent shall be entitled to
deal solely with, and obtain good discharge from, the Granting Lender and shall
not be required to investigate or otherwise seek the consent or approval of any
SPC, including for the approval of any amendment, waiver or other modification
of any provision of any Loan Document.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States of America or any state
thereof.  In addition, notwithstanding anything to the contrary contained in
this Section 11.04(h), any SPC may (i) with notice to, but without the prior
written consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
 
(i) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
Section 11.05 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
reports, certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any Obligation
or any Letter of Credit is outstanding (or Cash Collateralized) and so long as
the Commitments have not expired or terminated.  The provisions of Article X and
Sections 2.12 to 2.15, 10.06, 11.03 and 11.08 to 11.10 shall survive and remain
in full force and effect regardless of the consummation of the Transactions and
the other transactions contemplated hereby, the repayment of the Loans, the
payment of the Reimbursement Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.
 
 
125

--------------------------------------------------------------------------------

 
Section 11.06 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, Lender and/or the Arranger, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 11.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 11.08 Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time (subject to
Section 11.19), to the fullest extent permitted by applicable Legal
Requirements, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of any
Loan Party against any and all of the obligations of any Loan Party now or
hereafter existing under this Agreement or any other Loan Documents held by such
Lender or the Issuing Bank, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be contingent or unmatured or are owed to a branch
or office of such Lender or the Issuing Bank different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender under this Section 11.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York without giving effect to
any choice of law principles that would apply the laws of another jurisdiction.
 
 
126

--------------------------------------------------------------------------------

 
(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by applicable Legal Requirements,
in such federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements.  Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Administrative Agent, any
other Agent, the Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
 
(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 11.09(b).  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than facsimile or email) in
Section 11.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.
 
Section 11.10 Waiver of Jury Trial.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirements, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to any Loan Document, the Transactions or
the other transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 11.10.
 
Section 11.11 Headings; No Adverse Interpretation of Other Agreements.  Article
and Section headings and the Table of Contents used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this
Agreement.  This Agreement may not be used to interpret any other loan or debt
agreement or instrument of any Company or of any other person.  Any such loan or
debt agreement or instrument may not be used to interpret this Agreement or any
other Loan Document.
 
Section 11.12 Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and Approved Funds’ directors, officers, employees, agents, advisors
and other representatives, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential pursuant to the terms hereof), (b) to the
extent requested by any regulatory authority or any quasi-regulatory authority
(such as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Legal Requirements or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under the Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations, (iii) any actual or
prospective investor in an SPC or (iv) any rating agency for the purpose of
obtaining a credit rating applicable to any Loan or Loan Party, (g) with the
consent of Borrower or (h) to the extent such Information (i) is publicly
available at the time of disclosure or becomes publicly available other than as
a result of a breach of this Section 11.12 or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than Borrower or any Subsidiary.  In addition, the Agents,
the Issuing Bank and the Lenders may disclose the existence of the Loan
Documents and information about the Loan Documents to market data collectors,
similar service providers to the financing community, and service providers to
the Agents, the Issuing Bank and the Lenders.  For the purposes of this Section
11.12, “Information” shall mean all information received from Borrower relating
to Borrower or any of its Subsidiaries or its business that is clearly
identified at the time of delivery as confidential, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower.  Any
person required to maintain the confidentiality of Information as provided in
this Section 11.12 shall be considered to have complied with its obligation to
do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.
 
 
127

--------------------------------------------------------------------------------

 
Section 11.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Legal Requirements, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 11.13 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
 
Section 11.14 Assignment and Acceptance.  Each Lender to become a party to this
Agreement (other than the Administrative Agent and any other Lender that is a
signatory hereto) shall do so by delivering to the Administrative Agent an
Assignment and Acceptance duly executed by such Lender, Borrower (if Borrower
consent to such assignment is required hereunder) and the Administrative Agent.
 
Section 11.15 Obligations Absolute.  To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
 
 
128

--------------------------------------------------------------------------------

 
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;
 
(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
 
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
 
(d) any exchange, release or non-perfection or loss of priority of any Liens on
any or all of the Collateral, or any release or amendment or waiver of or
consent to any departure from any guarantee, for all or any of the Secured
Obligations;
 
(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or
 
(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.
 
Section 11.16 Waiver of Defenses; Absence of Fiduciary Duties.  (a) Each of the
Loan Parties hereby waives any and all suretyship defenses available to it as a
Guarantor arising out of the joint and several nature of its respective duties
and obligations hereunder (including any defense contained in Article VII).
 
(b) Each of the Loan Parties agrees that in connection with all aspects of the
transactions contemplated hereby or by the other Loan Documents and any
communications in connection therewith, the Loan Parties and their respective
Affiliates, on the one hand, and each Lender, SPC and Agent, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Lender, SPC or any Agent or any
of their respective Affiliates, and no such duty will be deemed to have arisen
in connection with any such transactions or communications.
 
Section 11.17 USA Patriot Act.  Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer identification number of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
 
Section 11.18 Judgment Currency.  (a) The Loan Parties’ obligations hereunder
and under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender or Issuing Bank of the full amount
of Dollars expressed to be payable to the Administrative Agent or such Lender or
Issuing Bank under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in Dollars, the conversion shall be
made at the Dollar Equivalent determined as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).
 
 
129

--------------------------------------------------------------------------------

 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties shall pay, or cause to be paid, such additional amounts, if any
(but in any event not a lesser amount) as may be necessary to ensure that the
amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
 
(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 11.18, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.
 
Section 11.19 Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures or
cause any of the foregoing (through Affiliates or otherwise), with respect to
any Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent.  The provisions of this Section
11.19 are for the sole benefit of the Lenders and shall not afford any right to,
or constitute a defense available to, any Loan Party.
 


 
(Signature Pages Follow)
 


 
 

--------------------------------------------------------------------------------

130
 


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers or other authorized
signatories as of the day and year first above written. 
 


PHC, INC., as Borrower
 
 
By:   
_______________________________________________  

Name: Bruce Shear
Title:   President and Chief Executive Officer




PHC MEADOWWOOD, INC., as a Subsidiary Guarantor
 
 
By: 
   _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





PHC OF MICHIGAN, INC., as a Subsidiary Guarantor
 
 
By: 
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





PHC OF NEVADA, INC., as a Subsidiary Guarantor
 
 
By:  
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





PHC OF UTAH, INC., as a Subsidiary Guarantor
 
 
By:   
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





PHC OF VIRGINIA, INC., as a Subsidiary Guarantor
 
 
By:   
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





Signature Page to Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 
 
DETROIT BEHAVIORAL INSTITUTE, INC., as a Subsidiary Guarantor
 
 
By:   
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





NORTH POINT - PIONEER, INC., as a Subsidiary Guarantor
 
 
By:   
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





RENAISSANCE RECOVERY, INC., as a Subsidiary Guarantor
 
 
By: 
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





SEVEN HILLS HOSPITAL, INC., as a Subsidiary Guarantor
 
 
By: 
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer





WELLPLACE, INC., as a Subsidiary Guarantor
 
 
By:   
 _______________________________________________  

 
Name: Bruce Shear

 
Title:   President and Chief Executive Officer

 
Signature Page to Credit Agreement




 
 
 

--------------------------------------------------------------------------------

 


JEFFERIES FINANCE LLC, as Administrative Agent, Collateral Agent, Arranger, Book
Manager and Documentation Agent
 
 
By:    ____________________________________
 

Name: E. Joseph Hess
Title:  Managing Director




 
    JEFFERIES FINANCE LLC, as Syndication Agent
 
 
By:    ____________________________________
 

Name: E. Joseph Hess
Title:  Managing Director


 
    JEFFERIES FINANCE LLC, as a Lender
 
 
By:    ____________________________________
 

Name: E. Joseph Hess
Title:  Managing Director




    JEFFERIES FINANCE LLC,
                       as Swingline Lender
 
 
By:    ____________________________________
 

Name: E. Joseph Hess
Title:  Managing Director




     JEFFERIES GROUP, INC.,
                       as Issuing Bank
 
 
By:    ____________________________________
 

Name:
Title:
 
Signature Page to Credit Agreement


 
 

--------------------------------------------------------------------------------

 


Annex I
 
Amortization Table
 


 
Date
Term Loan Amount
September 30, 2011
0.25%
December 31, 2011
0.25%
March 31, 2012
0.25%
June 30, 2012
0.25%
September 30, 2012
0.25%
December 31, 2012
0.25%
March 31, 2013
0.25%
June 30, 2013
0.25%
September 30, 2013
0.25%
December 31, 2013
0.25%
March 31, 2014
0.25%
June 30, 2014
0.25%
Term Loan Maturity Date
All Term Loans then outstanding



Annex I-1


 
 

--------------------------------------------------------------------------------

 


Annex II
 
Initial Lenders and Commitments
 


 
Lender
Address for Notices
Amount of Revolving Commitment
Amount of Term Loan Commitment
Jefferies Finance LLC
520 Madison Avenue
New York, New York  10022
Attention:  Account Officer – PHC, Inc.
Facsimile No.:  (212) 284-3444
$3,000,000
$23,500,000



 
 
Annex II-1





